       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 1 of 146




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK

____________________________________
                                    :
SAUL CHILL and SYLVIA CHILL, for    :
the use and benefit of the CALAMOS  :
GROWTH FUND,                        :
                                    :          No. 15-cv-01014 (ER)
            Plaintiffs,             :
                                    :          ECF CASE
      v.                            :
                                    :
CALAMOS ADVISORS LLC                :
                                    :
                                    :
            Defendant.              :
____________________________________:




   PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW




                                               KIRBY MCINERNEY LLP
                                               Ira M. Press
                                               Mark A. Strauss
                                               Andrew McNeela
                                               825 Third Avenue, 16th Floor
                                               New York, NY 10022
                                               Telephone: (212) 371-6600

                                               Counsel for Plaintiffs
                Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 2 of 146



                                                             Table of Contents


FINDINGS OF FACT..................................................................................................................... 1
I.         BACKGROUND .................................................................................................................... 1
      A.        Plaintiffs and Defendant ................................................................................................... 1
      B.        CAL, the Fund, the Board and the Independent Trustees ................................................ 1
           1.       CAL’s Investment Products, Strategies, Organization and Personnel ......................... 1
           2.       The Growth Fund, and CAL’s All Cap Growth Investment Strategy .......................... 5
           3.       The Calamos Investment Trust ..................................................................................... 7
           4.       CIT’s Board of Trustees ............................................................................................... 7
           5.       The Independent Trustees’ Annual 15(c) Review ........................................................ 8
           6.       The Third-Party Performance Reports ......................................................................... 8
      C.        The IMA ........................................................................................................................... 9
      D.        The FASA ...................................................................................................................... 11
      E.        The Funds’ Third-Party Service Providers..................................................................... 14
           1.       The Funds’ Transfer Agent......................................................................................... 14
           2.       The Funds’ Accountant .............................................................................................. 15
           3.       The Funds’ Custodian ................................................................................................. 16
           4.       The Funds’ Securities Lending Agents ...................................................................... 16
           5.       The Funds’ Auditor .................................................................................................... 17
           6.       The Funds’ Counsel .................................................................................................... 17
           7.       The Fees the Growth Fund Paid to Third-Party Service Providers ............................ 17
      F. The Sub-Administration Agreement Between State Street and CAL ................................ 18
      G.        CAL’s Institutional and Subadvisory All Cap Growth Clients ...................................... 20
           1.       The Other ACG Accounts .......................................................................................... 21
           2.       The Other ACG Accounts’ Advisory Fee Rates ........................................................ 22
           3.       CAL Provided the Growth Fund and the Other ACG Accounts
                    with Substantially Identical Portfolio Management Services ..................................... 24
II.        QUALITY OF SERVICES ................................................................................................... 26
      A.        The Fund’s Comparative Investment Performance
                under Standard 1-, 3-, 5- and 10-Year Time Frames Was Abysmal .............................. 26
      B.        CAL Has Repeatedly Admitted that Performance Was Very Poor ............................... 32
      C.        The Growth Fund’s Since-Inception Performance, and its Irrelevance ......................... 33
      D.        CAL’S Claims Regarding its Purported Efforts to Improve Performance..................... 34
      E.        The Board’s Fig-Leaf Response to CAL’s Continued Poor Performance ..................... 36
                                                                           i
             Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 3 of 146



   F. The Reaction of the Other ACG Accounts Speaks Directly
      to the Quality of Services CAL Provided .......................................................................... 37
   G.         The Reaction of the Growth Fund’s Shareholders to the Quality of Services
              Provided is Further Indication that its Fees were Excessive .......................................... 38
III.     COMPARATIVE FEES .................................................................................................... 40
   A.         Versus Comparable Mutual Funds ................................................................................. 40
   B.         Versus CAL’s Arm’s-Length Institutional/Subadvisory Clients ................................... 43
        1.          Analysis of Relative Fees ........................................................................................... 43
         a.         The Effective Advisory Fee Rates Payable Under the IMA’s Fee Schedule
                    Dwarf Those Payable Under the Other ACG Accounts’ Fee Schedules ................................ 43
         b.         The ACG Accounts CAL Identified as Having High Effective Fee Rates
                    All Had Extremely Low AUM................................................................................................ 44
        2.          CAL’s Ipse Dixit that the Funds’ Higher Advisory Fees were Justified
                    by Greater Services and Risks .................................................................................... 45
        3.          The Uncontroverted Record Evidence Establishes that the Cost of the Greater
                    Services/Risks Bears No Reasonable Relationship to the Fee Differential................ 47
        4.          CAL’s Claims Concerning Greater Services Were Substantially Controverted
                    by the Evidence at Trial .............................................................................................. 49
         a.         Services CAL Admitted are Inapplicable to the Growth Fund ............................................... 50
         b.         Services Provided Entirely or Substantially by Third-Party Service Providers ...................... 50
         c.         Services Provided Under, and Compensated by, the FASA ................................................... 54
         d.         Services Handled by Fund Administration at Insignificant Cost ............................................ 55
         e.         Services that CAL Provided Comparably to Fund and non-Fund Clients Alike .................... 56
              i.       Client Services: the Extraordinary Level of Attention Lavished on
                       Institutional/Subadvisory Accounts .................................................................................... 56
              ii.      The Growth Fund’s Daily Liquidity Requirements did not Result
                       in any Appreciably Greater Work ....................................................................................... 59
              iii. CAL’s Operations and IT Services Are Comparable Across All Clients ........................... 60
              iv. CAL’s Compliance Services Are Comparable Across All Clients ..................................... 60
        5.          CAL’s Claims Concerning Greater Risks Were Substantially Controverted
                    by the Evidence at Trial .............................................................................................. 62
         a.         Legal / Regulatory Risks ......................................................................................................... 62
         b.         Entrepreneurial / Competitive Risks ....................................................................................... 69
IV.      CAL’S METHOD FOR ALLOCATING COSTS MADE ITS LARGER FUNDS
         APPEAR LESS PROFITABLE ......................................................................................... 70
   A.         CAL’s 15(c) Profitability Presentations and Cost Allocation Methodology ................. 70
   B.         CAL’s Profitability Presentations were Inconsistent with Its Actual Operations
              and Artificially Lowered the Growth Fund’s Profitability............................................. 72
                                                                            ii
               Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 4 of 146



          1.      Although Advisory Costs are Largely Fixed CAL Allocated Those Costs by AUM
                  as if they Were Variable Costs, Eliminating/Masking Economies of Scale .............. 72
          2.      CAL’s 15(c) Profitability Presentations Over-Allocated Costs to Large Funds,
                  Presenting them as Less Profitable than They in Fact Were ...................................... 75
          3.      CAL’s 15(c) Profitability Presentations Under-Allocated Costs to Small Funds,
                  Presenting them as Profitable When in Fact They Were Not ..................................... 76
          4.      CAL’s 15(c) Profitability Presentations Allocated Sharply Different Advisory Costs
                  to Funds that Have Substantially Similar Advisory Costs ......................................... 79
     C.        CAL Did Not use its 15(c) Profitability Analyses for Any Other Purpose,
               and Based its Actual Business Decisions on an Opposite View of Profitability ........... 83
     D.        The Mutual Fund Profitability Presentations Were Not “Decision-Useful”
               for the Independent Trustees in Evaluating CAL’s Profitability from the Funds .......... 83
     E.        Dr. Pomerantz’s View of Profitability Hews Closer to CAL’s Actual Business
               Conditions ...................................................................................................................... 84
V.        THE INDEPENDENT TRUSTEES’ LACK OF CARE AND CONSCIENTIOUSNESS .. 86
     A.        Greater Services/Risks, and their Costs, as Justification for Higher Advisory Fees ..... 86
     B.        The Board’s Consideration of FASA Services
               in Approving the IMA’s Advisory Fees ......................................................................... 88
     C.        The Board’s Failure to Distinguish between the Burden/Expense of Providing
               a Service versus the Burden/Expense of Supervising Others who Provide
               the Service in the First Instance ..................................................................................... 88
     D.        Profitability: Allocation of Expense Between Advisory and Distribution Functions .... 90
     E.        The Trustees’ Misinformed View Regarding the Purported Burden
               of Providing Daily Liquidity .......................................................................................... 92
     F.        The One-Time Fee Waiver and the Board’s Annual Unanimous Approval
               of CAL’s Advisory Fees ................................................................................................ 92
CONCLUSIONS OF LAW .......................................................................................................... 95
I.        CAL’S WITNESSES WERE INCREDIBLE ....................................................................... 95
     A.        Applicable Legal Standard ............................................................................................. 95
     B.        Specific Instances of Incredible/Misleading Testimony ................................................ 95
          1.      CAL’s Misleading and/or Incomplete Interrogatory Responses ................................ 95
          2.      Mr. Behan’s Misleading Testimony Regarding the Powell Trust .............................. 96
          3.      Mr. Jackson’s Implausible and Evasive Testimony Regarding inter alia
                  CAL’s Pricing of Litigation Risk and its Involvement in Preparing the
                  Funds’ Regulatory Filings .......................................................................................... 96
          4.      Mr. Neal’s Evasive Testimony and Routine Exaggerations ....................................... 98
          5.      Professor Laby’s Incredible and Implausible Testimony ........................................... 99
          6.      Mr. Richardson’s Evasive and Implausible Testimony ............................................ 102

                                                                        iii
                Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 5 of 146



           7.      Dean Hubbard’s Implausible and Agenda-Driven Testimony ................................. 103
II.        CONCLUSIONS OF LAW WITH RESPECT TO GARTENBERG FACTORS:
           THE GROWTH FUND’S ADVISORY FEES WERE EXCESSIVE ................................ 104
      A.        Applicable Legal Standard ........................................................................................... 104
      B.        The Quality of CAL’s Advisory Services Was Exceedingly Poor
                and Supports the Excessiveness of the Growth Fund’s Advisory Fee ......................... 106
      C.        The Growth Fund’s Fees Were Exceedingly High in Relation to All Comparators,
                Which Further Shows their Excessiveness .................................................................. 112
           1.      The Comparison to Peer Mutual Funds .................................................................... 112
           2.      The Comparison to Other ACG Accounts ................................................................ 113
      D.        Profitability................................................................................................................... 120
      E.        The Independent Trustees did not Exercise the Requisite Care
                and Conscientiousness.................................................................................................. 124
           1.      Applicable Legal Standard Regarding Conscientiousness ....................................... 124
           2.      The Independent Trustees’ Repeated Failure to Act Conscientiously
                   with Respect to Crucial Matters Relevant to CAL’s Fees ........................................ 125
      F. The Weight of the Gartenberg Factors Shows that CAL’s Fees
         Were not Rationally Related to the Services Rendered ................................................... 128
      G.        Damages ....................................................................................................................... 129
           1.      The Damages Period ................................................................................................. 130
           2.      Damages as the Difference Between the Fee Charged and a
                   Benchmark Representing an Arm’s-Length Fee ...................................................... 130
           3.      Damages Method 1: Damages as the Difference between the
                   Fees Payable under the IMA and under the Standard SMA Schedule ..................... 130
           4.      Damages Method 2: Damages as the Difference Between the
                   Effective Fee Rate Paid by the Growth Fund and the
                   Weighted Average Rate Paid by CAL’s Other ACG Accounts ............................... 131
           5.      Damages Method 3: Damages as the Difference Between the
                   Advisory Fees Paid by the Fund and the Advisory Fees Paid by Similar Funds ..... 133
CONCLUSION ........................................................................................................................... 135




                                                                         iv
            Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 6 of 146



                                                        Table of Authorities
Cases
In re American Mut. Funds Fee Litig.,
   No. 04 Civ. 5593, 2009 WL 5215755 (C.D. Cal. Dec. 28, 2009) .......................................... 108

In re Blackrock Mut. Fund Advisory Fee Litig.,
   327 F. Supp. 3d 690 (D.N.J. 2018) ................................................................. 107, 108, 126, 129

Burks v. Lasker, 441 U.S. 471, 482 (1979) ................................................................................. 124

Chill v. Calamos Advisors LLC,
  175 F. Supp. 3d 126 (S.D.N.Y. 2016) .................................................................................... 106

Chill v. Calamos Advisors LLC,
  No. 15 Civ. 1014, 2018 WL 4778912 (S.D.N.Y. Oct. 3, 2018) ........................................ passim

Daily Income Fund, Inc. v. Fox,
  464 U.S. 523 (1984) ........................................................................................................ 104, 105

DeGiorgio v. Fitzpatrick,
  No. 08 Civ. 6551, 2011 WL 10501908 (S.D.N.Y. Mar. 8, 2011) ............................................ 95

Forsythe v. Sun Life Fin., Inc.,
  417 F. Supp. 2d 100 (D. Mass. 2006) ..................................................................................... 106

Fox v. Reich & Tang, Inc.,
  692 F.2d 250 (2d Cir. 1982), aff’d sub nom. Daily Income Fund, Inc. v. Fox, 464 U.S. 523
  (1984)) .................................................................................................................................... 100

Gallus v. Ameriprise Fin., Inc.,
  497 F. Supp. 2d 974 (D. Minn. 2007) ..................................................................................... 108

Gallus v. Ameriprise Fin., Inc.,
  675 F.3d 1173 (8th Cir. 2012) ................................................................................................ 126

Gartenberg v. Merrill Lynch Asset Mgmt., Inc.,
  694 F.2d 923 (2d Cir. 1982) ........................................................................... 106, 113, 121, 124

Goodman v. J.P. Morgan Inv. Mgmt., Inc.,
  301 F. Supp. 3d 759 (S.D. Ohio 2018) ........................................................................... 108, 129

Haimdas v. Haimdas,
  No. 09 Civ. 2034, 2010 WL 652823 (E.D.N.Y. Feb. 22, 2010) ............................................... 95

Hernandez v. NJK Contractors, Inc.,
  09 Civ. 4812, 2015 WL 1966355 (E.D.N.Y. May 1, 2015) ..................................................... 95



                                                                        v
           Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 7 of 146



Hinton v. Patnaude,
  92 Civ. 405, 1997 WL 727529 (N.D.N.Y. Oct. 21, 1997) ....................................................... 95

Jones v. Harris Associates L.P.,
  559 U.S. 335 (2010) ........................................................................................................... passim

Kalish v. Franklin Advisers, Inc.,
  742 F. Supp. 1222 (S.D.N.Y. 1990) ............................................................................... 107, 108

Kasilag v. Hartford Inv. Fin. Serv., LLC,
  No. 11 Civ. 1083, 2016 WL 1394347 (D.N.J. Apr. 7, 2016) ......................................... 106, 129

Krinsk v. Fund Asset Mgmt., Inc.,
  875 F.2d 404 (2d Cir. 1989) .............................................................................................. passim

Latin America Music Co., Inc. v. Spanish Broad. Sys., Inc.,
  254 F. Supp. 3d 584 (S.D.N.Y. 2017) ...................................................................................... 95

Schuyt v. Rowe Price Prime Reserve Fund, Inc.,
  663 F. Supp. 962 (S.D.N.Y. 1987), aff’d, 835 F.2d 45 (2d Cir. 1987) ........................... 108, 121

Sivolella for use & benefit of EQ/Common Stock Index Portfolio v. AXA Equitable Life Ins. Co.,
   742 Fed.Appx. 604 (3d Cir. 2018) .......................................................................................... 108

United States v. Eastman,
  16 Cr. 0006, 2016 WL 4357492 (D. Conn. Aug. 15, 2016) ..................................................... 95

Weiss v. Temporary Inv. Fund, Inc.,
 692 F.2d 928 (3d Cir. 1982), cert. granted, judgment vacated, 465 U.S. 1001 (1984) .......... 100

Zehrer v. Harbor Cap. Advisors, Inc.,
  No. 14 Civ. 789, 2018 WL 1293230 (N.D. Ill. Mar. 13, 2018) .............................. 107, 108, 129

Statutes

15 U.S.C. § 80a-35(b) ................................................................................................................. 105

Other Authorities

S. Rep. No. 91-184 (1969), reprinted in 1970 U.S.C.C.A.N. 4897, 4899 .......... 104, 105, 122, 123

STUDY OF MUTUAL FUNDS, H.R. Rep. No. 87-2274 (1962) .............................................. 105




                                                                    vi
           Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 8 of 146



                                        Glossary

__ Decl.                      Refers to the direct testimony from the specified witness,
                              submitted in the form of a sworn declaration

__ Dep.                       Refers to the deposition transcript of the specified witness for
                              whom the parties submitted deposition designations

__ Report                     Expert reports submitted by the Parties’ experts as their direct
                              testimony

15(c) Board Meetings          Annual Board meeting in June/July at which the Independent
                              Trustees’ 15(c) Review is conducted

15(c) Request                 Annual letter requesting CAL for information necessary for the
                              Independent Trustees’ 15(c) Review

15(c) Response                CAL’s annual response to the Independent Trustees’ 15(c)
                              Request

15(c) Review                  The Independent Trustees’ annual review of the Funds’ IMA
                              and advisory fees

ACG                           All Cap Growth

ACIM                          American Century Investment Management (an investment
                              adviser with its own family of mutual funds, to whom it
                              charged unified management fees)

BJR                           Business judgment rule

Board                         the Funds’ Board of Trustees

CAL                           Calamos Advisors LLC

Category Comparison           Comparison of performance and fees to broad set of all
                              similarly-classified mutual funds

CIT                           Calamos Investment Trust

Closed End Funds              CAL’s closed end mutual funds

Deloitte                      Deloitte & Touche LLP

FASA                          Amended and Restated Financial Accounting Services
                              Agreement between CAL and CIT, dated December 13, 2004,

                                           vii
        Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 9 of 146



                             and terminated as of November 1, 2018

Funds                        All of CAL’s Open and Closed End Funds

Funds’ Counsel               Independent Trustees’ Counsel

GAAP                         Generally Accepted Accounting Principles

Greater Services             The list of services that CAL purportedly provided to the
                             Funds but did not provide to, or to the same extent, to
                             Institutional/Subadvisory Accounts

Growth Fund                  Calamos Growth Fund

ICA                          Investment Company Act of 1940

IMA                          Investment Management Agreement between CAL and CIT

Independent Data Providers   Lipper, Morningstar and Strategic Insight

Independent Trustees         the members of the Board apart from Mr. Calamos, Sr.

Institutional Accounts       CAL’s separately-managed accounts for institutional investors

Institutional ACG Accounts   Institutional Accounts who followed CAL’s ACG investment
                             strategy

JSSF                         Joint Statement of Stipulated Facts

Lipper Report                Comparative analysis of Funds’ fees and performance provided
                             by Lipper, Inc. for 2013 15(c) Review

MAP                          Managerial Accounting Principles

Master Custodian Agreement   Contract between CIT and State Street as the Funds’ custodian

Master Services Agreement    Contract between CIT and State Street as the Funds’
                             accountant

MD Accounts                  MD American Growth Fund and MDPIM U.S. Equity Pool

MD Rate                      Advisory fee rate schedule for the MD Accounts

Morningstar Reports          Comparative analyses of Funds’ fees and performance
                             provided by Morningstar Inc. for 2014-2016 15(c) Reviews


                                          viii
        Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 10 of 146



NAV                            Net asset value

Nomura                         Nomura Currency Fund – U.S. Growth Equity Fund

Nomura Rate                    Advisory fee rate schedule for Nomura

Open End Funds                 CAL’s open end mutual funds

Other ACG Accounts             All of CAL’s Institutional ACG Accounts and Subadvisory
                               ACG Accounts

Peer Comparison                Comparison of performance and fees to narrower subset of
                               mutual funds deemed more similar in relevant respect to each
                               of the Funds

Plaintiffs                     Saul and Sylvia Chill

Powell Trust                   the James B. Powell Restated Revocable Trust

Rack Rate                      Standard SMA Schedule advisory fee rates

SEC                            Securities and Exchange Commission

SI Reports                     Comparative analyses of Funds’ fees and performance
                               provided by Strategic Insight for 2017-18 15(c) Reviews

Standard SMA Schedule          CAL’s publicly-reported, standard advisory fee rate schedule
                               for Institutional ACG Accounts

State Street                   State Street Bank & Trust: accountant, custodian, securities
                               lending agent and sub-administrator for the Funds

Sub-Administration Agreement October 1, 2009 Contract between CAL and State Street as
                             sub-administrator

Subadvised Accounts            Funds sponsored by other investment advisers for which CAL
                               serves as a subadviser

Subadvisory ACG Accounts       Subadvised Accounts who followed CAL’s ACG investment
                               strategy

Teamsters                      Teamsters Pension Fund of Philadelphia

Thrivent                       Thrivent Financial for Lutherans

Tr.                            Transcript of trial proceedings

                                             ix
        Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 11 of 146




Transfer Agent Servicing    Contract between CIT and USBFS as the Funds’ transfer agent
Agreement

UBP                         Union Bancaire Privée

USBFS                       U.S. Bancorp Fund Services LLC: transfer agent to the Funds




                                         x
        Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 12 of 146




                                     FINDINGS OF FACT

I.   BACKGROUND
        A.      Plaintiffs and Defendant

        1.      Plaintiffs Saul and Sylvia Chill (“Plaintiffs”) have been shareholders in the

 Calamos Growth Fund (the “Growth Fund”) at all times since July 2005 through the present.

 JSSF ¶1. Plaintiffs filed their complaint on February 14, 2015. JSSF at ¶2.

        2.      Defendant Calamos Advisors LLC (“CAL”), is a limited liability company

 organized under Delaware law with headquarters in Naperville, Illinois and offices within this

 judicial district, and an investment adviser registered under the Investment Advisors Act of 1940,

 that serves as investment adviser to the Growth Fund. JSSF at ¶¶3, 8.

        B.      CAL, the Fund, the Board and the Independent Trustees

             1. CAL’s Investment Products, Strategies, Organization and Personnel

        3.      CAL offers certain investment products to its clients, including principally: (1)

 open-end U.S.-regulated mutual funds sponsored by CAL, including the Growth Fund (the

 “Open-End Funds”); (2) closed-end, U.S-regulated Funds sponsored by CAL (the “Closed-End

 Funds,” and together with the Open-End Funds, the “Funds”); (3) separately-managed accounts,

 predominantly for institutional investors (the “Institutional Accounts”); and (4) funds sponsored

 by third-party investment advisers for which CAL serves as a subadviser (the “Subadvised

 Accounts”). JSSF at ¶¶5-7; PX 438 at 4, 10; Pomerantz Report at ¶26.

        4.      CAL provides a menu of investment strategies to its advisory clients, including

 the Funds, the Institutional Accounts and the Subadvised Accounts. PX 438 at 13-14 ; JX 168

 (Funds’ Prospectus, describing inter alia investment strategies for each of the Funds) Each

 investment strategy is characterized by a specific objective, and principal investment

 characteristics that focus on certain asset classes (equities or stocks, bonds, convertible bonds, or

                                                  1
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 13 of 146



alternative assets), geographical regions (U.S., international, global, etc.), company sizes (small-,

mid-, large- or all-capitalization issuers), and/or investment styles (growth, value, blend). Id.

CAL provides each of the Open-End Funds with a different investment strategy, which it also

offers to its Institutional Accounts and Subadvised Accounts. Id.

       5.      During the Relevant Period, CAL organized and operated its investment

management operations pursuant to a “team of teams” structure, under which CAL’s investment

management department was subdivided into approximately six different teams responsible for

different groups of investment strategies. See e.g. JX 139 at CA-IT0000071 at 1-19; Behan

Decl. at ¶¶32-33, 38-42. Each investment team was led by specific senior co-portfolio managers

(certain of whom also served as members of the below-described Investment Committee), and

included additional co-portfolio managers, a dedicated team of research analysts, and dedicated

portfolio specialists responsible for client communications. JX 139 at CA-IT0000071 at 11, 14-

19; Becker Decl. at ¶¶40, 43-46. These teams were responsible for the day-to-day construction,

management of oversight of client investment portfolios. JX 139 at CA-IT0000071 at 9; Becker

Decl. at ¶¶40.    Positioned above these teams was CAL’s senior Investment Committee –

comprised of Mr. Calamos, Sr., four co-chief investment officers serving as heads of various

strategy groupings, and CAL’s head of trading and risk management – which provided top-down

guidance to, and monitored and oversaw, the various investment teams.              JX 139 at CA-

IT0000071 at 9-10; Becker Decl. at ¶48.         Supporting all of these teams were shared risk

management, trading, and investment operations/infrastructure departments. JX 139 at CA-

IT0000071 at 9, 12; Becker Decl. at ¶¶49-51.

       6.      For each calendar year between 2005 and 2015, the total number of investment

professionals employed by CAL (as measured at the end of the year) was as follows:



                                                 2
         Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 14 of 146



                                                         Total
                                                      Investment
                                Year                 Professionals
                                2005                      68
                                2006                      75
                                2007                      75
                                2008                      68
                                2009                      65
                                2010                      66
                                2011                      66
                                2012                      53
                                2013                      78
                                2014                      74
                                2015                      67

JSSF at ¶107.

         7.       In its annual 15(c) Responses to the Independent Trustees, CAL reported the

following average AUM amounts, for each year, for each of its investment product types:

(in $ millions)                      2017       2016          2015       2014         2013
FUNDS AUM
Open End Funds                      $10,523     $10,796       $13,273    $15,292      $15,761
Closed End Funds                     $6,496      $6,086        $6,650     $6,332       $5,909
Total Funds AUM          $17,019 $16,882                      $19,923    $21,624      $21,670
INSTITUTIONAL / SUBADVISORY AUM
Institutional / Individual /
Partnerships                           $1,961       $1,285     $1,760     $2,018          $3,555
Subadvisory                                $0       $1,227     $1,137       $672          $1,032
Total Institutional /
Subadvisory AUM                        $1,961       $2,512     $2,897     $2,690          $4,587
OTHER CLIENT AUM
Total Other AUM                         $756        $1,225     $1,528     $1,759          $2,002
TOTAL CAL AUM
TOTAL CAL AUM                       $19,736     $20,619       $24,348    $26,073      $28,259

PX 184-A at 653670; PX 176-A at 650495; PX 145-A at 634750; PX 113-A at 502928; PX 61-A

at 519572; PX 32-A at 514135.




                                                3
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 15 of 146



       8.       Based on the above data, the ratio of the Funds’ AUM compared to the

Institutional and Subadvised Accounts’ AUM during the Relevant Period is as follows:

 Ratio of Total Funds AUM to Total Institutional/Subadvisory AUM
     Average, 2013-2017        2017          2016       2015     2014                      2013
             7.0                8.7           6.7        6.9      8.0                       4.7


       9.       Based on the above data, the Funds’ AUM constituted the following percentage of

CAL’s total AUM during the Relevant Period:

 Total Funds AUM as % of Total CAL AUM
     Average, 2013-2017       2017      2016                   2015          2014           2013
           81.9%             86.2%     81.9%                  81.8%         82.9%          76.7%


       10.      In its annual 15(c) Responses, CAL provided the following estimates of the

amount of time certain key individuals spent on Fund-related activities:

                         CAL Position /
       Person                                  2018    2017     2016       2015     2014    2013
                            Title

                           Funds' Chief
 Mark Mickey             Compliance Officer
                                               100%    100%     100%       100%   100%      100%

                             Chairman;
 John Calamos, Sr.          Global Chief       65%      65%      65%       65%      65%      65%
                         Investment Officer


                         co-Chief Investment
 Gary Black                    Officer
                                               n/a      n/a      n/a       75%      75%      75%


 John Koudounis                 CEO            65%      50%      n/a       n/a      n/a      n/a

                             President;
 Robert Behan               Head, Global       75%      75%      75%       75%      75%      n/a
                            Distribution


                         President and Chief
 James Boyne              Operating Officer
                                               n/a      n/a      n/a       n/a      n/a      50%



                                                4
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 16 of 146




 Thomas Herman
 (2017)                    Chief Financial
                                                65%      65%      75%      75%      75%      75%
 Nimish Bhatt                 Officer
 (2013-16)
                           General Counsel
 J. Christopher            Head, Legal and
                            Compliance
                                                60%      60%      40%      40%      40%      40%
 Jackson
                             department
 Tammie Lee (2018)
 Chris Russell
 (2015-17)              VP, Associate Counsel   95%      40%      75%      75%       n/a     70%
 Steve Wastek             Legal department
 (2013)
                               VP
 Curtis Holloway            Head, Fund          85%      75%      75%      75%      90%      90%
                           Administration

                               VP
 Ben Ernst                 Manager, Fund        60%      60%      90%      90%      90%      90%
                           Administration


                             Senior VP,
 David Mangefrida       Head, Tax department
                                                60%      40%      40%      40%      20%      20%



PX 184-A at 653486, PX 176-A at 650251, PX 145-A at 634346, PX 113-A at 502692, PX 61-A

at 519368, PX 32-A at 513992.

             2. The Growth Fund, and CAL’s All Cap Growth Investment Strategy

       11.      CAL established the Growth Fund in 1990. JSSF at ¶9.

       12.      The Growth Fund is managed following CAL’s All Cap Growth investment

strategy (a/k/a the U.S. Equity Growth strategy, the U.S. Growth strategy, the Growth strategy,

and/or ACG). JSSF at ¶10.

       13.      The Growth Fund’s investment objective is long-term capital growth. JSSF at

¶12; JX 168 at 3.

       14.      The Growth Fund’s principal investment strategy is a focus on U.S. growth

equities/stocks across all market capitalizations (but principally mid- and large-cap). JX 168 at 4.
                                                 5
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 17 of 146



       15.     The Growth Fund’s AUM and advisory fees for each year from 2007 through

2017 were as follows:

                                                           Advisory Fees
                                    Fund Net Assets (as
                     Year *                             Paid (as of October
                                      of October 31)
                                                                31)

                        2017             $1,672,427,281           $15,478,921

                        2016             $1,899,255,253           $18,919,485

                        2015             $2,726,125,388           $26,417,079

                        2014             $3,484,476,428           $31,535,086

                        2013             $4,441,152,831           $41,109,168

                        2012             $6,391,673,238           $59,537,152

                        2011             $7,727,002,086           $70,744,156

                        2010             $8,293,969,972           $66,325,813

                        2009             $7,988,441,578           $58,313,737

                        2008             $7,863,206,887          $109,497,128

                        2007            $17,493,714,892          $127,528,938


JSSF at ¶20.

       16.     Under CAL’s team-of-teams organization, the Growth Fund (and the Other ACG

Accounts) were managed by the U.S. Growth Equity team (also referred to as the U.S. Growth

team or the Growth team). JX 139 at CA-IT0000071 at 14, 16-18; Becker Decl. at ¶¶52-57;

Kalis Dep. at 8:16–15:17.

       17.     During the Relevant Period, CAL reported to the Board that the following number

of investment personnel specifically supported the Growth Fund as members of the U.S. Growth

Equity Team:

                                                   Investment

                                              6
            Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 18 of 146



                                                            Personnel
                                    Date                   Supporting
                                                        the Growth Fund
                                 May 2014                      22
                                August 2014                    24
                                October 2014                   24
                                 June 2015                     18
                                 March 2016                    18
                                 May 2016                      18
                               September 2016                  13
                               December 2016                   13
                                 March 2017                    13

    Cronin Report at Ex. 11.

                 3. The Calamos Investment Trust

           18.      The 16 Open-End Funds advised by CAL are organized as separate series within

    Calamos Investment Trust (“CIT”), a Massachusetts business trust that is registered with the

    Securities and Exchange Commission (“SEC”) under the Investment Company Act of 1940 (the

    “ICA”) as an open-end investment management company. JSSF at ¶7.

           19.      CAL sponsored and established all of the Funds, and at all times has been their

    investment adviser pursuant to an Investment Management Agreement (“IMA”) between CAL

    and CIT. JSSF ¶8, ¶58; JX 5.

                 4. CIT’s Board of Trustees

           20.      A single Board of Trustees (the “Board”) oversees the Funds. JSSF at ¶25.

           21.      During the Relevant Period, the Board was comprised of the following persons:

John P. Calamos, Sr. (entire Relevant Period)           Weston W. Marsh (until July 18, 2015)
Stephen B. Timbers (entire Relevant Period)             Virginia G. Breen (from 9/2015 to present)
John E. Neal (entire Relevant Period)                   Theresa Hamacher (from 9/2015 to mid-2017)
William R. Rybak (entire Relevant Period)               Lloyd Wennlund (from 7/2018 to present)
David D. Tripple (entire Relevant Period)


                                                    7
          Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 19 of 146



JSSF at ¶23.

             5. The Independent Trustees’ Annual 15(c) Review

       22.      ICA Section 15(c) requires the Independent Trustees to conduct an annual review

to determine whether to approve continuation of the IMA (the “15(c) Review”). JSSF at ¶37.

       23.      In the spring of each year, Independent Trustees request and CAL provides a

compendium of materials relevant to the Board’s consideration of the Funds’ IMA (the “15(c)

Request” and the “15(c) Response,” respectively).

       24.      During the Relevant Period, the Independent Trustees annually voted to approve

the IMA at the following Board meetings: June 21, 2013; June 26, 2014, July 16-17, 2015; June

30/July 1, 2016, June 21, 2017 and June 29, 2018 (the “15(c) Board Meetings”). JSSF at ¶52.

       25.      At each of the 15(c) Board Meetings, members of CAL’s management made

presentations to the Independent Trustees on various portions of the 15(c) Materials. JSSF at

¶53. Following these presentations, the Independent Trustees meet in executive session and

voted unanimously to approve continuation of the IMA and the Growth Fund’s advisory fee rates

as provided therein. JSSF at ¶54-55.

             6. The Third-Party Performance Reports

       26.      As part of their 15(c) Requests, the Independent Trustees received from CAL an

independent analysis comparing the Funds’ advisory fees and performance, versus those of

similar mutual funds. JSSF at ¶¶46 and 108; PX 184-A at 653367, PX 176-A at 650069, PX

145-A at 634011, PX 113-A at 502387, PX 61-A at 519924, PX 32-A at 513711; Tr. at 149:2-

154:12.

       27.      Lipper, Inc. provided this analysis for the 2013 15(c) Review (the “Lipper

Report” – JX 19); Morningstar Inc. provided analyses for the 2014, 2015 and 2016 15(c)

Reviews (the “Morningstar Reports” – respectively, JX 46, JX 88 and JX 130); and Strategic

                                               8
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 20 of 146



Insight provided analyses for the 2017 and 2018 15(c) Reviews (the “SI Reports” – JX 175 and

JX 186). JSSF at ¶¶47-49. Lipper, Morningstar and Strategic Insight are referred to herein as

the “Independent Data Providers.”

       28.    The Independent Data Providers’ Reports compared the Growth Fund’s

performance and fees to those of: (1) mutual funds similarly classified by Lipper or Morningstar

(the “Category Comparison”); and (2) a narrower subset of more similar peer funds (the “Peer

Comparison”). JSSF at ¶50; JX 19; JX 46; JX 88; JX 130; JX 175; JX 186.

       29.    The Independent Trustees considered the Independent Data Providers’ Reports to

be “very important” to their 15(c) Review. Tr. at 190:2-6; JSSF at ¶109.       In particular, the

Independent Trustees considered the Morningstar Reports to present reliable and unbiased

information. Tr. at 149:9-150:1; Timbers Dep. at 65:2-20.

       C.     The IMA

       30.    CIT has entered into an IMA dated December 13, 2004, as subsequently

amended, appointing CAL as the Funds’ investment adviser. JSSF at ¶58; JX 5.

       31.    The services CAL provided under the IMA are set forth in Section 2 of that

agreement (“Duties of Manager”), see JX 5 at 146341-43, and are detailed by CAL in “Detailed

Service Listings” included in CAL’s annual 15(c) Responses.1

       32.     In particular, CAL is required to “furnish continuously an investment program of

each Fund,” “determine [] what investments shall be purchased, held, sold or exchanged by each

Fund,” “make changes on behalf of the Trust in the investments of each Fund,” “place all orders

for the purchase of and sale of portfolio securities for the account of each Fund with brokers or

dealers selected by [CAL],” and “use its best efforts to seek on behalf of the Trust or any Fund


1
 PX 184-A at 653575; PX 176-A at 650344; PX 145-A at 634446; PX 113-A at 502799; PX 61-
A at 519453; PX 32-A at 514076.
                                               9
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 21 of 146



thereof the best overall terms available for any transaction.” JX 5 at 146341-42. These services

are commonly referred to as Portfolio Management Services. See Neal Decl. at ¶99; Behan Decl.

at ¶¶23, 88; Tr. at 343:7-13.

       33.     Section 4 of the IMA requires the Funds (rather than CAL) to bear certain

expenses, including expenses/charges relating to: (i) the Funds’ transfer agents, custodians,

accountants, auditors and legal counsel; (ii) the compensation and travel expenses of the

Independent Trustees, and all expenses of Board meetings; (iii) the Funds’ registrations with the

SEC and various states and other jurisdictions; (iv) the preparation and distribution of the

Funds’ prospectuses to shareholders; and (v) the printing and mailing of the Funds’ proxy

statements, quarterly reports, semi-annual reports, annual reports and other communications to

shareholders. JX 5 at 146343-44.

       34.     The IMA also includes the advisory fee schedules that govern the fees each of the

Funds pays CAL to compensate it “[f]or the services and facilities to be provided to each of the

Funds by the Manager [CAL] as provided in Paragraph 2 hereof.” JX 5 at 146344.

       35.     The Growth Fund’s advisory fee schedule, as set forth in the IMA, was as follows

from December 13, 2004 through June 30, 2018:


          Monthly Average Net Assets                                 Annual Fee Rate
               Up to and including $500 million                         1.00%
               Above $500 million up to and including $1 billion        0.90%
               Above $1 billion up to and including $6 billion          0.80%
               Above $6 billion up to and including $11 billion         0.78%
               Above $11 billion up to and including $16 billion        0.76%
               Above $16 billion up to and including $21 billion        0.74%
               Above $21 billion up to and including $26 billion        0.72%
               Above $26 billion                                        0.70%

JSSF at ¶60; JX 5 at 146348.




                                               10
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 22 of 146



       36.     The Independent Trustees approved the following revised fee schedule for the

Growth Fund, as of July 1, 2018:


         Monthly Average Net Assets                                 Annual Fee Rate

                Up to and including $500 million                         1.00%
                Above $500 million up to and including $1 billion        0.90%
                Above $1 billion up to and including $6 billion          0.80%
                Above $6 billion                                         0.70%

JSSF at ¶61.

       37.     The revised fee schedule does not reduce the advisory fees or effective fee rates

that the Growth Fund currently pays: Growth Fund assets are currently below $2 billion, and the

advisory fee rates with respect to the first $6 billion of Growth Fund AUM are identical in both

the pre- and post-June 30, 2018 advisory fee rate schedules. Compare JSSF ¶¶60-61.

       38.     Between 2013 and 2017, the Growth Fund’s effective advisory fee rates were:

                                              Effective Fee Rate
                               Year
                                           (as % of Average Daily
                          (ending Oct. 31)
                                                 Net Assets)
                                2018               not available
                                2017                  0.89%
                                2016                  0.87%
                                2015                  0.85%
                                2014                  0.84%
                                2013                  0.83%


JSSF at ¶21.

       D.      The FASA

       39.     On behalf of the Funds, CIT also entered into an Amended and Restated Financial

Accounting Services Agreement with CAL dated December 13, 2004 (the “FASA”). JSSF at

¶62.

                                              11
        Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 23 of 146



        40.     Section 2 of the FASA sets forth the specific services/duties CAL owes to the

Funds under that agreement. JSSF at ¶63; JX 6 at 145713-14. CAL provided the Board with a

summary of those services in each of its annual 15(c) Responses during the Relevant Period.2

According to CAL, it was required to:

                1. Act as Fund Administrator for the Trust and provide the
                following accounting services to the Trust, including but not
                limited to:
                        a. Manage the Trust’s expenses and expense payment
                            processing.
                        b. Monitor the calculation of expense accrual amounts for
                            the Trust and make any necessary modifications.
                        c. Coordinate any expense reimbursement calculations and
                            payment.
                        d. Calculate and review yields on the Trust in accordance
                            with rules and regulations of the Securities and
                            Exchange Commission.
                        e. Calculate and review net investment income dividends
                            and capital gain distributions.
                        f. Calculate and review trustee deferred compensation plan
                            accruals and valuations.
                        g. Prepare Form 1099 information statements for Board
                            members and service providers.
                        h. Calculate, track, and report tax adjustments on all assets
                        i. Prepare excise tax and fiscal year distribution schedules
                        j. Prepare tax information required for financial statement
                            footnotes
                        k. Prepare state and federal income tax returns
                        1. Prepare year end dividend disclosure information
                        m. Coordinate the audits for each Trust
                        n. Prepare and review financial reporting statements for
                            each Trust
                        o. Prepare and file required regulatory filings
                        p. Calculate coverage tests and other leverage related
                            reporting as required
                        q. Prepare and distribute press releases for the closed end
                            funds
                        r. Prepare and review annual expense budgets
                        s. Prepare and disseminate vendor survey information


2
  PX 184-A at 653577-78; PX 176-A at 650346; PX 145-A at 634448-49; PX 113-A at 502801; PX 61-A at 519455;
PX 32-A at 514075. The services CAL provided under the FASA did not materially change from April 2012
through November 2018, when CAL and the Funds terminated that agreement. Id.

                                                   12
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 24 of 146



                       t. Prepare and furnish financial information for inclusion in
                           prospectuses or proxy
                       u. Prepare board materials as required
                       v. Consult with the independent accountants, legal counsel,
                           custodian, fund accountant, distributor, and transfer
                           agent in establishing policies of the Trusts

PX 184-A, at 653577.

       41.     The FASA included the following fee schedule that was used to “compensate

Calamos for providing the services set forth in this Agreement.”

                   Aggregate Funds’ AUM                     Fee Rate
                       First $1 billion                     0.0175%
                       Next $1 billion                      0.0150%
                      AUM > $2 billion                      0.0110%

JSSF at ¶64; JX 6 at 145720.

       42.     Each of the Funds paid its pro-rata share of fees under the FASA based on the

proportion of its net assets to total net assets for all the Funds. JSSF at ¶67. The effective fee

rate for each of the Funds under the FASA was approximately 1.1 basis points. JSSF at ¶64; JX

6 at 145720; Tr. at 200:8-9. During the Relevant Period, the Growth Fund paid the following

“financial accounting fees” to CAL pursuant to the FASA:


Year                       2017                2016                2015                 2014
Financial
Accounting Fees          $203,202           $252,712            $358,737               $450,484


JSSF at ¶67.

       43.     Shortly before trial, CAL terminated the FASA as of November 1, 2018 (JSSF at

¶65), and entered into agreements with State Street and Ernst & Young to provide certain of the

services previously specified in the FASA. Tr. at 371:18-25.




                                                13
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 25 of 146



       E.       The Funds’ Third-Party Service Providers

             1. The Funds’ Transfer Agent

       44.      U.S. Bancorp Fund Services LLC (“USBFS”) serves as transfer agent to the

Funds pursuant to a January 1, 2014 Transfer Agent Servicing Agreement between USBFS and

CIT. JSSF at ¶71; JX 182.

       45.      USBFS’ duties are set forth in Sections 2 through 5 of the Transfer Agent

Servicing Agreement, and Exhibit C and D thereto. JX 182 at 2-6, 17-19 and 25-26. As transfer

agent, USBFS is responsible for, inter alia: (i) keeping records of all mutual fund shareholders;

opening, maintaining and servicing fund shareholder accounts; and (ii) processing all mutual

fund share transactions, including purchases, redemptions, dividend payments and reinvestments.

JSSF at ¶72; JX 182 at 2-3; Tr. at 359:4-360:24.

       46.      Furthermore, as Transfer Agent, USBFS also: (i) prepares and mails shareholder

account statements and purchase and redemption confirmations to the Funds’ shareholders (JX

182 at 2; Tr. at 359:14-19); (ii) mails shareholder reports and prospectuses to current

shareholders (JX 182 at 2); (iii) prepares and files Form 1099s with respect to dividends received

by shareholders (JX 182 at 2; Tr. at 360:21-24); (iv) operates an call-in system for shareholders

to obtain account information, available around the clock (Tr. at 360:25–362:1); (v) paid

$175,000 to CAL each year toward the $400,000 annual cost to CAL of maintaining CAL’s

separate call center, staffed by approximately 6 CAL employees, until CAL shut it down in July

2017 (Tr. at 361:6–362:1); and (vi) provides shareholders and intermediaries with 24 hour, seven

day a week web access to their accounts through a hyperlink on CAL’s website (Tr. at 362:2-16

and 383:11-20; JX 182 at 3, 17-19).

       47.      Under the Transfer Agent Servicing Agreement, USBFS also provides certain

compliance-related services to CAL, including: (i) the MARS compliance reporting system,

                                               14
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 26 of 146



which allows identification of potentially suspicious transactions such as market timing and late

trading (Tr. at 362:17–363:7; JX 182 at 3, 25); (ii) anti-money laundering monitoring (Tr. at

363:8-10; JX 182 at 5-6); and (iii) identity theft monitoring (Tr. at 363:11-13; JX 182 at 5-6).

       48.      USBFS is compensated by CIT/the Funds, and not CAL, for providing the

services set forth in the Transfer Agent Servicing Agreement. JX 182 at 6, 31-35; Tr. at 358:23–

359:3. The Growth Fund’s share of the fees paid to USBFS is set forth in ¶62 below.

             2. The Funds’ Accountant

       49.      CIT entered into a Master Services Agreement dated March 15, 2004 with State

Street Bank & Trust (“State Street”). JSSF at ¶79; JX 4.

       50.      State Street’s duties under the Master Services Agreement are set forth in Section

1 of that agreement.t. JX 4 at 1-3. Under the Master Services Agreement, State Street provides

certain administrative and accounting services including: (i) providing daily reconciliation of

cash, trades and positions; (ii) maintaining general ledger and capital stock accounts; (iii)

preparing daily trial balance; (iv) providing selected general ledger reports; (v) preferred share

compliance; calculating total returns; and (vi) providing monthly distribution analysis to the

Funds. JSSF at ¶79; JX 4 at 1-3; PX 169-A at 646100.

       51.      State Street is also responsible for calculating the Funds’ daily net asset values

(“NAV”), and prices/values the securities in the Funds’ portfolios. Tr. at 365:22–366:3; JSSF at

¶79; JX 4 at 2; PX 169-A at 646100 (State Street is “responsible for daily pricing of all Calamos

Funds as well as calculation of the Net Asset Value”).

       52.      State Street is compensated by CIT/the Funds, and not CAL, for serving as the

Funds’ Accountant under the Master Services Agreement. Tr. at 365:10-21. The Growth Fund’s

share of the fees paid to State Street as Fund Accountant is set forth in ¶62 below.



                                                15
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 27 of 146



             3. The Funds’ Custodian

       53.      State Street also serves as the Funds’ Custodian pursuant to a September 11, 2009

Master Custodian Agreement between State Street and CIT. JSSF at ¶75; JX 11.

       54.      State Street’s duties as Custodian are set forth in Sections 1 through 14 of the

Master Custodian Agreement. JX 11 at 1-20. Pursuant to that agreement, State Street, among

other things: (i) holds all cash and securities for the Funds (directly or through a book-entry

system), delivers and receives payment for securities sold by the Funds, receives and pays for

securities purchased by the Funds, and collects income from investments of the Funds (JSSF at

¶76; Tr. at 363:14–364:23); (ii) pays out dividends to the Funds’ shareholders and pays out other

approved expenses of the Funds (Tr. at 364:10-23); and (iii) provides the Funds with certain

pricing services, including automated pricing services and fair valuation services (JSSF at ¶76;

JX 11 at 344818).

       55.      State Street is compensated by CIT/the Funds, and not CAL, for serving as the

Fund’s Custodian Funds. JSSF at ¶78; JX 11 at 20 and 344817-25; Tr. at 363:25–364:6. The

Growth Fund’s share of the fees paid to State Street under the Master Custodian Agreement is set

forth in ¶62 below.

             4. The Funds’ Securities Lending Agents

       56.      State Street also provides securities lending services pursuant to a September 18,

2009 Securities Lending Authorization Agreement between State Street and CAL (on behalf of

the Funds). JSSF at ¶94; JX 12; Tr. at 366:7–367:9. Under this agreement, State Street acts

administers the Funds’ securities lending programs, lending out securities held in Funds’

portfolios in order to earn extra income for such Funds. JSSF at ¶95, Tr. at 366:19–367:6. State

Street receives 15% of the securities lending revenue generated as compensation for operating

the program. JX 12 at 237834; Tr. at 366:19–367:6.

                                                16
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 28 of 146



             5. The Funds’ Auditor

       57.       Deloitte & Touche LLLP (“Deloitte”) is CIT’s independent auditor. JSSF at ¶90.

Deloitte audits and reports on the Funds’ annual/semi-annual financial statements. JSSF at ¶91.

       58.       Deloitte’s fees for serving as the Funds’ auditor are paid directly by the Funds,

and not CAL. Tr. at 367:10-23. The Growth Fund’s share of the fees paid to Deloitte is set forth

in ¶62 below.

             6. The Funds’ Counsel

       59.       Independent Trustees’ Counsel also serves as counsel to CIT/the Funds (“Funds’

Counsel”). JSSF at ¶32; Tr. at 334:18–335:12.

       60.       Funds’ Counsel, among other things:      assists in preparing, and reviews and

comments on, the Funds’ regulatory filings. Tr. at 384:21-23, 315:25–317:17; PX 418; PX 419

at 317471-73.

       61.       The legal services provided to the Funds by Funds’ Counsel and other legal

services providers are paid directly by CIT/the Funds, and not CAL. Tr. at 384:24–385:1 and

317:6-21; JX 5 at 146344; PX 419. The Growth Fund’s share of the legal fees paid to Fund

Counsel and/or other third-party legal services providers is set forth in ¶62 below.

             7. The Fees the Growth Fund Paid to Third-Party Service Providers

       62.       During the Relevant Period, CAL paid the following fees to above-referenced

service providers:

Fees Paid by the Growth Fund to Third Party Service Providers
Service
         Agreement(s)               2017         2016          2015          2014       Source
Provider

                Transfer Agent                                                          JSSF at
USBFS                            $2,564,319 $3,184,632 $4,293,548 $5,725,138
                  Servicing                                                               ¶74
                  Agreement


                                                17
         Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 29 of 146




                  Master
State            Custodian                                                             JSSF at
                                      $178,129   $170,441   $260,495      $358,831
Street          Agreement;                                                               ¶82
               Master Services
                Agreement
                                                                                       JSSF at
Deloitte             n/a               $57,926   $126,469   $135,572      $120,225
                                                                                         ¶92
Fund                                                                                   JSSF at
                     n/a              $666,944   $221,593   $167,837      $105,805
Counsel                                                                                  ¶93


         F.     The Sub-Administration Agreement Between State Street and CAL

         63.    CAL also entered into a Sub-Administration Agreement with State Street dated

October 1, 2009. JX 183 (Sub-Administration Agreement); PX 488 & 489 (additional letter

agreements referenced in Sub-Administration Agreement); JSSF at ¶83.

         64.    In its 15c Responses, CAL explained to the Board that the Sub-Administration

Agreement operated in part to sub-contract to State Street certain of the services CAL was

required to provide under the FASA (and for which CAL was compensated for under the FASA).

PX 184-A at 653577;3 see also Tr. at 224:10–225:11, 356:13-23.

         65.    In annual reports to the Board, the Funds’ Chief Compliance Officer explained

that the services sub-contracted by CAL to State Street via the Sub-Administration Agreement

included 43 functions previously performed by CAL’s Fund Administration department,

including the “initial preparation of the [Funds’] financials and other legal documents including

the NQ, NSAR, and NCSR as well as information for prospectus updates.” PX 169-A at

646104-05; see also Tr. at 315:25–321:23 (Mr. Jackson’s testimony regarding State Street’s

preparation of regulatory filings).



3
 See also PX 176-A at 650346; PX 145-A at 634448; PX 113-A at 502801; PX 61-A at 519455;
PX 32-A at 514075.
                                                 18
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 30 of 146



       66.     The services performed by State Street under the Sub-Administration Agreement

are set forth in Sections 5 of that agreement, JX 183 at 645541-43, and Section 2 of the related

letter agreement referenced in the Sub-Administration Agreement, PX 488 at 645534-36; see

also JX 183 at 645543 (“The Services shall be provided as further defined by the Parties in the

letter agreement regarding the Services of even date herewith.”).

       67.     Such services included: (i) drafting and preparing certain of the Funds’ regulatory

filings in whole, such as quarterly filings on Form NQ (disclosing the securities held in the

Funds’ portfolios), filings on Form NSAR (disclosing facts concerning Funds’ operations,

affiliates, service providers, securities holdings, income, expenses and activities), and annual

filings on Form N-PX (disclosing the proxy votes CAL submitted in connection with each

security held in each of the Funds’ portfolios) (JX 183 at 645542; PX 488 at 645535); (ii)

drafting and preparing the Funds’ semi-annual and annual reports to shareholders on Form N-

CSR in near entirety, including all financial information with respect to the Funds (JX 183 at

645542; PX 488 at 645534-35); (iii) drafting and preparing the financial information required for

inclusion in the Funds’ registration statements on Form N-1A and prospectuses (JX 183 at

645542); (iv) coordinating the Funds’ audits (JX 183 at 645542; PX 488 at 645535); (v)

preparing and managing the Funds’ expense budgets, accruals and payments (JX 183 at 645542;

PX 488 at 645535); (vi) performing daily compliance testing required by Section 18 of the ICA

concerning the Funds’ derivative positions (JX 183 at 645542; PX 488 at 645535); (vii)

preparing numerous periodic reports for the Board (JX 183 at 645543; PX 488 at 645536); (viii)

assisting CAL in determining the Funds’ dividends (JX 183 at 64552); (ix) and assisting CAL’s

tax department in preparing year-end reports (PX 488 at 645536). Mr. Jackson and Mr.




                                               19
          Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 31 of 146



Holloway confirmed State Street’s provision of these services as Sub-Administrator. See Tr. at

315:25–321:23, 374:4-14, 377:2-10, 380:11–382:10, 383:21–385:1.

          68.   Under the Sub-Administration Agreement, State Street was paid inter alia an

annual flat-fee for each Fund it serviced. JSSF at ¶84. For Open-End Funds, like the Growth

Fund, the flat fee was $50,000 per annum. Id.

          69.   CAL paid State Street’s fees under the Sub-Administration Agreement out of its

Fund Administration department’s operating expenses. For each year, those fees constituted

more than 50% of the Fund Administration department’s total operating expenses, which ranged

from between $2.6 million and $2.8 million. Tr. at 222:22–225:17, 356:25–366:14; JX 181 at

Ex. B.4     The Sub-Administration fees paid by CAL’s Fund Administration department for each

year are as follows:

Fees Paid by CAL for Services Provided to all Funds by Sub-Administrator
         Fee Type /
Service
Provider
         Fee                       2017         2016        2015 2014                Source
         Agreement
         Sub-
State                             not                                                JSSF at
         Administration                    $1,777,000 $1,768,000 $1,898,000
Street                         disclosed                                               ¶86
         Agreement


          G.    CAL’s Institutional and Subadvisory All Cap Growth Clients

          70.   During the Relevant Period CAL also offered its All Cap Growth strategy to

Institutional Accounts (the “Institutional ACG Accounts”) and Subadvised Accounts (the

“Subadvisory ACG Accounts,” and together with the Institutional ACG Accounts, the “Other

ACG Accounts”). JSSF at ¶¶11, 98 and Ex. 1 thereto; JX 181 at 4 & Ex. A. All of the Other

ACG Accounts were independent third-parties unaffiliated with CAL. Tr. at 88:5-21.


4
 The Fund Administration department’s annual operating expenses for 2017 and 2018 were
materially the same as its annual expenses during 2014-2016. Tr. at 224:14-19.
                                                20
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 32 of 146



              1.      The Other ACG Accounts

       71.    Since January 1, 2012, CAL has had 36 Other ACG Accounts. JX 181 at Ex. A.

Of those 36 Other ACG Accounts, 13 terminated CAL prior to the Relevant Period, and the

remaining 23 terminated CAL at various points during the Relevant Period. Id. At all times

since December 2016, CAL had no Other ACG Accounts. Id.; JSSF at ¶¶98 and 104; Tr. at

512:6-22; see also Tr. at 584:5-22; Becker Decl. ¶121.

       72.    Five of the 36 Other ACG Accounts were Subadvisory ACG Accounts: namely,

(1) the Nomura Currency Fund – U.S. Growth Equity Fund (“Nomura”); (2) the MD American

Growth Fund; (3) the MDPIM US Equity Pool (together with the MD American Growth Fund,

the “MD Accounts”); (4) Union Bancaire Privée (“UBP”); and (5) Thrivent Financial for

Lutherans (“Thrivent”). JX 8 at 638082; JX 9 at 638122; JX 15 at 622192-94; JX 18 at 638094-

97; DX 908 at 638134-38.5 The remaining 31 Other ACG Accounts were Institutional ACG

Accounts. JX 181 at Ex. A.

       73.    CAL’s 31 Institutional ACG Accounts were generally small: 22 had average

AUM of less than $5 million; five had average AUM of between $5 million and $25 million; and

the remaining four had average AUM of between $25 million and $50 million. JX 181 at Ex. A.

       74.    CAL’s Subadvisory ACG Accounts were substantially larger than its Institutional

ACG Accounts: Nomura was the largest and had an average AUM of $528.2 million; and the

average AUM for each of the two MD Accounts, when added together, was $471.4 million. Id.

Thus, the individual average AUM for Nomura and each of the two MD accounts, when

summed, exceeded $1 billion.



5
  Each of these IMAs makes clear that CAL is being retained by another investment adviser to
provide certain investment advisory services to a fund or portfolio sponsored and managed by
that investment adviser.
                                               21
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 33 of 146



       75.      Accordingly, at all times from January 1, 2012 through October 2016 (when

Nomura ceased receiving CAL’s ACG advisory services), the assets CAL managed in its

Subadvisory ACG Accounts constituted 90% or more of the total assets CAL managed for all the

Other ACG Accounts. JX 181 at Ex. A. Likewise, after September 2013 (when UBP terminated

CAL) and through October 2016 (when Nomura terminated CAL), Nomura and the two MD

Accounts constituted by themselves 90% or more of the total assets CAL managed for all Other

ACG Accounts. JX 181 at Ex. A. Id.

             2. The Other ACG Accounts’ Advisory Fee Rates

       76.      The Other ACG Accounts paid advisory fees to CAL based on what the market

for institutional advisory/subadvisory services would bear. Tr. at 88:22-25; Behan Decl. at ¶¶72-

73.

       77.      During most of the Relevant Period, and at all times subsequent to September

2013, CAL’s Other ACG Accounts paid advisory fees to CAL under three different advisory fee

rate schedules. JX 181 at Ex. A; Pomerantz Report at ¶¶169-72; Tr. at 554:22-556:15. These

schedules consisted of CAL’s standard ACG rate for Institutional Accounts and two individual

schedules that were separately negotiated by certain of CAL’s Largest ACG clients.

       78.      During the Relevant Period, CAL publicly reported in its Form ADV a standard

advisory fee rate schedule for its institutional separately-managed All Cap Growth accounts (the

“Standard SMA Schedule”). JSSF at ¶102; PX 438 at 5-7; Behan Decl. at ¶75. This publicly-

reported, standard rate is also known as a “rack rate.” Tr. at 533:22–534:14, 575:23–576:9. It

functions as a “manufacturer’s suggested retail price.” Tr. 575:19–576:9.

       79.      CAL’s Standard SMA Schedule was as follows:

                             Rate           AUM Range
                             0.75%          First $25 million
                             0.70%          Next $25 million
                                               22
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 34 of 146



                             0.65%           Next $25 million
                             0.50%           All assets > $75 million

JSSF at ¶103; PX 438 at 5.

       80.    All 31 of CAL’s Institutional ACG Accounts paid advisory fees to CAL pursuant

to the Standard SMA Schedule. JX 181 at Ex. A.

       81.    Given the breakpoints in CAL’s Standard SMA Schedule, the effective fee rates

paid by CAL’s 31 Institutional ACG Accounts were a function of their small size. JX 181 at Ex.

A; Behan Decl. at ¶75. Twenty-seven of CAL’s 31 Institutional ACG Accounts had average

AUM of less than $25 million (22 had average AUM of less than $5 million), and consequently,

under CAL’s Standard SMA Schedule, paid effective advisory fee rates of 0.75% – the first

break-point rate – because they were not large enough to take advantage of the substantially

lower rates for progressively higher AUM ranges. JX 181 at Ex. A.

       82.    The remaining four CAL Institutional ACG Accounts had AUM between $25

million and $50 million (Full House Ventures, LTD; Insurance Company of British Columbia;

Iolani School; and Teamsters Pension Trust Fund of Philadelphia), and consequently, under

CAL’s Standard SMA Schedule, paid effective advisory fee rates between 0.75% (the rate that

applied to the first $25 million of AUM) and 0.70% (the rate applicable to AUM between $25

million and $50 million). JX 181 at Ex. A.

       83.    If any of the Institutional ACG Accounts had an average AUM equal to the

Growth Fund, that client would have paid an effective advisory fee rate of approximately 51 bps

under the Standard SMA Schedule – substantially lower than the approximately 85 bps the

Growth Fund paid under the IMA. See Section III.B.1, infra; Pomerantz Report at ¶¶169-70.




                                               23
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 35 of 146



       84.     CAL’s largest Subadvisory ACG Accounts – namely, Nomura and the two MD

Accounts – negotiated advisory fee rates substantially lower than CAL’s Standard SMA

Schedule. JX 181 at Ex. A; Pomerantz Report at ¶¶169-70; Tr. at 555:1–556:20; 575:19–576:17.

       85.     Nomura paid advisory fees to CAL at a flat rate of 0.45% on all AUM (the

“Nomura Rate”). JX 181 at Ex. A; JX 59; Pomerantz Report at ¶¶169-70. Nomura’s effective

advisory fee rate was thus 0.45%. Id.

       86.     The two MD Accounts paid advisory fees to CAL under the rate schedule set

forth below (the “MD Rate”), with assets in both of the MD Accounts aggregated for purposes of

calculating investment advisory fees paid by each:

                              Rate           AUM Range
                              0.55%          First $100 million
                              0.45%          Next $100 million
                              0.325%         All assets > $200 million

JX 181 at Ex. A; Pomerantz Report at ¶¶169-70; JX 18 at 638106.

       87.     Under the MD Rate, the MD Accounts, at their average combined AUM of

$471.1 million, paid an average effective fee rate of 0.40%. JX 181 at Ex. A.

               3.     CAL Provided the Growth Fund and the Other ACG Accounts with
                      Substantially Identical Portfolio Management Services

       88.     The Growth Fund and the Other ACG Accounts each followed the All Cap

Growth investment strategy, subject to applicable investment guidelines. JSSF at ¶100.

       89.     CAL provided the Growth Fund and its Other ACG Accounts the same kinds of

Portfolio Management Services under their IMAs. In particular, CAL was required to: (i) buy,

sell, exchange, convert and otherwise trade in any stocks, bonds and other securities select; (ii)

establish and deal through accounts with one or more securities broker-dealers or banks as CAL

may select; and (iii) use its best judgment to select broker-dealers to obtain the best price and



                                               24
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 36 of 146



most favorable execution. Compare JX 5 at 146341-3 with e.g. JX 8 at 638082-84, JX 15 at 1-3;

JX 18 at 1-3; JX 13 at 1-2; JX 14 at 1-2; JX 7 at 1-2; JX 9 at 2-3.

       90.     The Growth Fund and the Other ACG Accounts shared the same investment

objective:   long-term capital growth. Compare JX 168, at 3 (Fund principal investment

objective) with JX 8 at 638090, JX 18 at 638102; see also Kalis Dep. 82:16–83:2.

       91.     The Growth Fund and the Other ACG Accounts shared the same principal

investment strategies. Compare JX 168, at 4 (Growth Fund principal investment strategies) with

JX 7 at 100469 (Iolani guidelines), JX 8 at 638091-92 (MD American Growth Fund guidelines);

JX 13 at 638180 and 638185 (Teamsters guidelines), JX 18 at 638102-03 (MDPIM guidelines);

Kalis Dep. at 24:13-25, 82:16 – 83:2.

       92.     The Growth Fund and the Other ACG Accounts were provided with Portfolio

Management Services by the same CAL investment management personnel, including portfolio

managers, research analysts, risk managers, and the same trading personnel, who utilized the

same methods, research, infrastructure, systems and facilities. Tr. 80:17-21; Kalis Dep. at 8:16–

15:17, 19:19–26:5, 44:21–47:1; Becker Decl. ¶¶16, 40-51; JX 139 at CA-IT 00000071 at 11-18.

       93.     The Growth Fund and the Other ACG Accounts were provided with substantially

identical investment portfolios, consisting of substantially the same securities in substantially the

same relative proportions. Kalis Dep. at 25:1–26:5, 28:16–29:13, 80:10–83:2; PX 331; PX 332;

PX 334; PX 336; PX 337; Pomerantz Report at ¶¶115-16, 118-19.

       94.     The portfolio manager for the Growth Fund and the Other ACG Accounts

generally bought or sold the same securities in the same relative amounts at the same times for

the Growth Fund and the Other ACG Accounts. Kalis Dep. at 25:8–26:5, 28:16–29:13; 90:23–

92:10; 93:11-18; PX 330; PX 333; PX 335; Pomerantz Report at ¶¶115-16, 120.



                                                 25
          Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 37 of 146



          95.   To the extent that there were minor differences in the Growth Fund’s and the

  Other ACG Accounts’ portfolios, such differences resulted from variations in investment

  guidelines particular to certain accounts and/or variations in the timing and amounts of cash

  flows into or out of the accounts. Kalis Dep. at 25:1–26:13, 28:16–29:13, 47:25–49:9; PX 334;

  PX 337; Pomerantz Report at ¶¶121-24.

          96.   The Growth Fund’s investment performance was substantially similar to the

  Other ACG Accounts’ investment performance. JSSF at ¶101; Pomerantz Report at ¶¶127-36;

  Kalis Dep. at 25:1-20, 28:3–29:13. As CAL informed the Board, this was generally true across

  all of CAL’s Funds and the other accounts for whom CAL provided the same investment

  strategies:


           Mr. Bhatt then addressed the hand-out charts comparing the gross performance
           of the Funds to the gross performance of accounts of other Adviser clients that
           are managed in a manner similar to the Funds. Mr. Bhatt explained that the
           charts reflect that the Funds’ performance is virtually the same as that of the
           Adviser’s similar mandates managed for others. Mr. Calamos noted that, to
           the extent there are some performance differences, they result from the fact
           that other clients might have slightly different mandates or investment
           restrictions.
  PX 436 at 533440; see also PX 145-A at 634812-29 (comparing performance of certain Funds to

  “institutional composites” of accounts in the same strategy); PX 61-A at 519556-66 (same).

II.   QUALITY OF SERVICES
          97.   As discussed below, by every metric, and by CAL’s own admission, CAL’s

  investment performance during the Relevant Period was exceedingly poor.

          A.    The Fund’s Comparative Investment Performance under Standard 1-, 3-, 5-
                and 10-Year Time Frames Was Abysmal

          98.   The three Independent Data Providers (Lipper, Morningstar, and Strategic

  Insight), and Plaintiffs’ expert Dr. Pomerantz, considered substantially similar and/or identical


                                                 26
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 38 of 146



comparative performance data, applied similar methods, and reached similar conclusions –

namely, that the Growth Fund performed worse, at nearly all times and for nearly all time

periods considered, than nearly all similar mutual funds. Pomerantz Report at ¶¶328-39; Tr. at

544:14–547:15, 547:16-552:23; JX 19 at 513361 and 513366-67; JX 46 at 520613 and 520619-

20; JX 88 at 523996 and 524002-03; JX 130 at 636404 and 636409-10; JX 175 at 652022 and

652027; JX 186 at 653886 and 653891.

       99.      In evaluating the Growth Fund’s comparative investment performance, Lipper,

Morningstar and Strategic Insight each:

             a. evaluated the Growth Fund’s performance over 1-, 3-, 5- and 10-year periods (and

                did not evaluate “since-inception” performance);

             b. evaluated the Growth Fund’s performance using a single “return date” of March

                31 (i.e., over 1-, 3-, 5- and 10-year periods ending March 31 of the current year –

                the most recently-completed fiscal quarter prior to the reports’ due date each year

                for the 15(c) Board Meeting); and

             c. compared and ranked the Growth Fund’s performance against both: (1) the entire

                “universe” of all similarly-classified mutual funds (Lipper used Lipper

                classification categories; Morningstar and Strategic Insight both used Morningstar

                classification categories); and (2) a smaller subset of such similarly-classified

                funds (the Peer Comparison). 6

       100.     The Category Comparison data provided to the Board during the Relevant Period

for the Growth Fund showed the following performance, which has been color-coded by quartile,



6
 JX 19 at 513361 and 513366-67; JX 46 at 520613 and 520619-20; JX 88 at 523996 and
524002-03; JX 130 at 636404 and 636409-10; JX 175 at 652022 and 652027; JX 186 at 653886
and 653891.
                                                 27
          Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 39 of 146



such that red represents the 4th quartile (the worst), orange the 3rd quartile, green the 2nd quartile,

and blue the 1st quartile (the best):7


                                   Category Comparisons
                     Return
    Provider                        Ranking      1 Year         3 Year          5 Year       10 Year
                     Date
                                         %         [96]           [95]           [88]          [71]
    Lipper           3/31/2013                                                                179 of
                                     Ordinal    504 of 525    428 of 450      336 of 381
                                                                                               252
                                         %          32             98             63            84
    Morningstar      3/31/2014
                                     Ordinal    50 of 157     147 of 150      89 of 141     99 of 118
                                         %          60             87             89            91
    Morningstar      3/31/2015                                                                105 of
                                     Ordinal    90 of 150     126 of 147      121 of 137
                                                                                               116
                                         %          87             67             97           100
    Morningstar      3/31/2016                                                                120 of
                                     Ordinal    126 of 146     96 of 144      135 of 139
                                                                                               121
                                         %          89             88             96            91
    Strategic
                     3/31/2017                   1294 of        1147 of        1109 of        730 of
    Insight                          Ordinal
                                                  1454           1306           1054           800
                                         %          69             91             80            96
    Strategic
                     3/31/2018                    964 of        1101 of                       745 of
    Insight                          Ordinal                                 874 of 1099
                                                   1376          1213                          779
    Average                              %          72             88             86            89


          101.    The Peer Comparison results provided to the Board during the Relevant Period for

the Growth Fund showed the following performance, which has been color-coded by quartile,




7
 JX 19 at 513361 and 513366-67; JX 46 at 520613 and 520619-20; JX 88 at 523996 and
524002-03; JX 130 at 636404 and 636409-10; JX 175 at 652022 and 652027; JX 186 at 653886
and 653891. Lipper provided only ordinal rankings: the percentile rankings shown were
calculated on the basis of Lipper’s ordinal rankings.


                                                  28
          Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 40 of 146



such that red represents the 4th quartile (the worst), orange the 3rd quartile, green the 2nd quartile,

and blue the 1st quartile (the best):8


                                         Peer Comparisons
    Provider            Return Date      Ranking        1 Year    3 Year       5 Year       10 Year
                                           %            [100]      [100]        [100]         [100]
    Lipper              3/31/2013
                                         Ordinal        9 of 9     9 of 9       8 of 8        8 of 8
                                           %              10        100           43           65
    Morningstar         3/31/2014
                                         Ordinal        3 of 23   22 of 22     9 of 20      12 of 18
                                           %              69        91            96           85
    Morningstar         3/31/2015
                                         Ordinal    16 of 23      21 of 23     22 of 23     18 of 21
                                           %              79        79           100           100
    Morningstar         3/31/2016
                                         Ordinal    12 of 15      12 of 15     15 of 15     15 of 15
                                           %              89        85            91           94
    Strategic Insight   3/31/2017                       134 of    116 of        111 of
                                         Ordinal                                            65 of 77
                                                         151       136           122
                                           %              24        62            39           78
    Strategic Insight   3/31/2018                       153 of    364 of        204 of       273 of
                                         Ordinal
                                                         622       588           516          348
    Average                                %              62        86            78           87


          102.    In evaluating the Growth Fund’s comparative investment performance, Dr.

Pomerantz: (a) evaluated the Growth Fund’s performance over 1-, 3-, 5- and 10-year periods (as

did Lipper, Morningstar and Strategic Insight); (b) compared and ranked the Growth Fund’s

performance against the entire “universe” of funds similarly-classified by Morningstar (as did

Morningstar and Strategic Insight); and (c) instead of using a single return date each year (as did

Lipper, Morningstar and Strategic Insight), conducted a more comprehensive “rolling” analysis



8
 JX 19 at 513361 and 513366-67; JX 46 at 520613 and 520619-20; JX 88 at 523996 and
524002-03; JX 130 at 636404 and 636409-10; JX 175 at 652022 and 652027; JX 186 at 653886
and 653891. Lipper provided only ordinal rankings: the percentile rankings shown were
calculated on the basis of Lipper’s ordinal rankings.
                                                   29
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 41 of 146



of comparative Growth Fund returns and rankings as of each month end (i.e., 12 return dates

each year). Pomerantz Report at ¶¶330-39; Tr. at 545:5–547:5.

       103.   The results of Dr. Pomerantz’s rolling analysis of comparative investment

performance are illustrated in the charts below (one showing the Growth Fund’s rolling 1- and 3-

year performance rankings, the other showing the Growth Fund’s rolling 5- and 10-year

performance rankings):




                                              30
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 42 of 146




Pomerantz Report at ¶335; Tr. at 545:5–547:5.

       104.    Dr. Pomerantz’s analysis of the Growth Fund’s comparative investment

performance yields the following average rankings for 1-, 3-, 5- and 10-year returns:

 Rolling Return
 Period
                                                 1 Year       3 Year       5 Year       10 Year
 Average Fund
                                                     64         80            91           89
 Percentile Rank


Pomerantz Report at ¶335; Tr. at 545:5–547:5.

       105.    The Category Comparison analyses performed by Lipper, Morningstar and

Strategic Insight for the Board, and by Dr. Pomerantz for Plaintiffs, all indicate that the Growth

Fund’s 3-, 5- and 10-year returns, as measured during the Relevant Period, have placed the




                                                31
        Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 43 of 146



Growth Fund, on average, in the bottom quartile of its category, often in bottom 10% of such

funds, and never in the top half of such funds. 9

       106.     Moreover, as Mr. Neal testified, CAL’s Morningstar and Strategic Insight 1-year

category rankings (as of March 31st) were progressively worse each year from 2014 through

2017. Tr. at 161:20-168:11.

       107.     In February 2017, CAL terminated the Growth Fund’s then-lead portfolio

manager,      David   Kalis,   admittedly     because    of   the   Growth   Fund’s   continued

“underperform[ance].” Becker Decl. at ¶¶57, 70, 115; Tr. 168:12-23, 181:3-10, 713:7-22.

       B.       CAL Has Repeatedly Admitted that Performance Was Very Poor

       108.     In their testimony at trial, the Growth Fund’s Independent Trustees, and CAL’s

executives and experts, repeatedly admitted that the Growth Fund’s performance during the

Relevant Period was poor. See e.g. Becker Decl. at ¶¶52, 65, 68-70, 107-20 (describing poor

performance and efforts made to improve it); Behan Decl. at ¶¶23 (“recent years” included

“some stretches of time with quite significant underperformance”), 25, 54-57 (describing actions

CAL undertook to improve the Growth Fund’s performance, including firing its lead portfolio

manager Mr. Kalis), 75; Neal Decl. at ¶71 (“over the last five years, [] the Fund’s performance

has lagged—and in some instances has significantly lagged—its peer funds and its

benchmarks.”) and see also id. at ¶¶39, 46, 65, 72, 75 (discussing CAL’s efforts to improve the

Growth Fund’s performance)’ Jackson Decl. at ¶¶64 (“[t]hroughout the time period relevant to

this this case [], the Independent Trustees requested information and engaged repeatedly in

discussions with CAL’s management concerning the reasons for the Fund’s underperformance

and CAL’s efforts to improve performance.”), 71-72; Tr. at 54:18–58:8, 74:18-21 (Mr. Becker -

9
 Pomerantz Report at ¶335; Tr. at 545:5 – 547:15; JX 19 at 513361 and 513366-67; JX 46 at
520613 and 520619-20; JX 88 at 523996 and 524002-03; JX 130 at 636404 and 636409-10; JX
175 at 652022 and 652027; JX 186 at 653886 and 653891.
                                                    32
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 44 of 146



Growth Fund’s performance “had struggled”); 101:9-14 (Mr. Behan – Growth Fund’s

performance had “struggled”); 149:5–152:10, 157:19-23; 161:20–163:25, 167:3–168:24,

179:14–181:17 (Mr. Neal – during “the last seven or eight years, they’ve had challenges with

their performance.”), 195:1-9, 197:21–199:6, 719:12-18 (Dean Hubbard – “You had challenges

in performance [] and you had investors leaving.”), 728:2-18, 741:14–742:4 (about 10% of

mutual funds were, like the Growth Fund, in the bottom quartile with respect to performance but

the top quartile with respect to fees), 984:19–987:10 (Professor Laby – Growth Fund was

“challenged in some cases in terms of performance”; discussing steps taken in response to

challenged performance).

       C.     The Growth Fund’s Since-Inception Performance, and its Irrelevance

       109.   Defendant presented evidence at trial regarding the Growth Fund’s supposedly

superior investment returns since its inception in 1990. Becker Decl. at ¶72. As Plaintiffs’

expert Dr. Pomerantz demonstrated, however, the Growth Fund’s since-inception performance is

simply the ever-shrinking residue of its above-average performance prior to 2007 – many years

before the Relevant Period here. Pomerantz Rebuttal Report at ¶¶24, 388-98; Tr. at 550:2-551:8.

       110.   Furthermore, the Growth Fund’s since-inception performance likely did not

benefit any Fund investors other than CAL, as it was enjoyed by a mere $300,000 in Growth

Fund assets that were present at Growth Fund inception, which were provided by CAL itself as

“seed capital.” Pomerantz Rebuttal Report at ¶¶388, 391, 107 n.34; Tr. at 549:6-13.

       111.   Dr. Pomerantz analyzed the Growth Fund’s since-inception performance from the

perspective of the average Growth Fund shareholder by time-weighting the Growth Fund’s

returns to incorporate the amount of shareholder money invested and when. He found that the

Growth Fund delivered underperformance to the average shareholder since inception.

Pomerantz Rebuttal Report at ¶¶366, 392-95.
                                              33
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 45 of 146



       112.    Additionally, Dr. Pomerantz opined that, because since inception returns can be

distorted by one-off, long-ago events, they are not recognized in the industry as a relevant metric

for comparing mutual funds. Tr. at 547:16-549:5.

       113.    Morningstar, a leading independent third-party provider of mutual fund data and

research widely used in the investment industry, only incorporates rolling 1-, 3-, 5-, and 10-year

performance periods in its mutual fund “Star Rating” methodology. Tr. at 547:25-548:21.

Morningstar does not consider since-inception performance in its fund ranking methodology. Id.

       D.      CAL’S Claims Regarding its Purported Efforts to Improve Performance

       114.    In light of the Funds’ abysmal performance, CAL represented to the Board that it

was taking action to improve its advisory services. This consisted primarily of its claim that – as

part of its transition from a vertical to a horizontal investment approach – it would be spending

approximately $3 million per year to hire additional personnel in order to improve its investment

management team. Tr. at 165:25-166:3; JX 29 at 512555; JX 139 at CA-IT 00000071 at 1-6.

According to CAL, its decision to add 17 investment professionals “would represent a 33%

increase in investment management department personnel” from 2012 levels. Id.

       115.    However, as discussed below, CAL’s hiring of additional personnel (i)

represented at most a de minimis investment in the Growth Fund as a general matter, and (ii) is

belied by the fact that CAL’s personnel totals did not increase as a result of the CAL’s transition

to a horizontal approach (but stayed flat), and CAL substantially decreased the number of

investment professionals specifically tasked with servicing the Growth Fund.

       116.    First, CAL’s hiring of additional investment personnel was not specific to the

Growth Fund, or even the Funds, but benefitted all of CAL’s clients equally – fund and non-fund

accounts alike. Tr. at 628:6-24, 671:15-16. Thus, only a small fraction of CAL’s $3 million

annual expense could be reasonably viewed as an investment in the Growth Fund.
                                                34
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 46 of 146



       117.    Second, despite CAL’s claim to the Board that it was increasing its headcount by

a whopping 33% to improve performance, it was merely bringing its headcount back to historical

levels. Specifically, prior to CAL’s transition to a horizontal investment approach, it averaged

approximately 66 investment professionals. Tr. at 629:21-630:25; 632:8-12; see also Cronin

Report at Ex. 10. Between 2011 and 2012, however, CAL experienced substantial employee

turnover resulting in its headcount falling to the low 50s. Tr. at 630:4-25.10

       118.    When CAL completed its restructuring in 2015 11 – and had made its various

additional hires – it had a total of 67 investment professionals, compared to the 66 investment

professionals it averaged prior to its transition. Tr. at 632:19-633:4; Cronin Report at Ex. 10.12

       119.    Thus, CAL’s additional hires did not, in fact, increase its base, and its boasted

33% increase in personnel was merely a function of the fact that CAL’s 2012 headcount was

abnormally low. Tr. at 166:8-17; 632:19-633:4; Cronin Report at Ex. 10.

       120.    Notably, what did substantially increase as a result of the transition was the

amount of money CAL paid itself, which ballooned from $51 million in total employee

compensation in 2012 to $67 million in 2015, despite headcount remaining constant and despite

the cost of the additional hires only representing an additional $3 million. Tr. at 633:5-18;

Cronin Report at Ex. 9.1.


10
  Notably, this precipitous decrease occurred before the transition-related change in
compensation structure that CAL had predicted might result in departures. Tr. at 631:1-19.
11
  CAL reported to the Board that its reorganization efforts culminated in 2015. JX 139 at CA-IT
00000071 at 6.
12
  CAL also claims to have made significant personnel changes as part of its transition, most
notably its hiring of Mr. Black to a three-year contract to head the transition, and its subsequent
promotion of Mr. Kalis to head the Growth Fund. CAL did not attempt to retain Mr. Black after
his contract expired, see Tr. at 202:18-25; 634:8-14, and ultimately terminated Mr. Kalis due to
the continued poor performance of the Growth Fund. See Tr. at 197:21-198:6; 634:4-22.

                                                 35
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 47 of 146



       121.    Finally, and most critically, despite CAL’s headcount remaining flat during the

Relevant Period, CAL actually decreased the number of investment professionals dedicated to

the Growth Fund. Indeed, the total number of individuals specifically assigned to the Growth

Fund declined precipitously from 24 investment professionals in July 2014 to 13 investment

professionals in May 2017. Tr. at 637:4-638:9; Cronin Report at Ex. 11.13

       E.      The Board’s Fig-Leaf Response to CAL’s Continued Poor Performance

       122.    Mr. Neal testified that, as a result of CAL’s short-term and long-term

underperformance, the Board asked CAL to agree to an exceedingly modest, 5 basis point

reduction of its advisory fee in 2013 (from 83 bp to 78 bp). According to Mr. Neal, the waiver

not only reduced shareholders’ investment costs, but also had the salutary benefit of “reinforcing

a board’s message to the adviser about the seriousness of the challenge and of the Board’s

interest in maximizing performance.” Neal Decl. at ¶78. Nonetheless, the Board did not seek a

fee reduction at any other time during the Relevant Period, despite CAL’s admittedly poor

performance.

       123.    The explanation Mr. Neal offered at trial was that fee waivers constrain the

resources available to an adviser to improve its investment processes/performance, and the Board

was mindful to ensure that CAL had available “the resources needed to invest in its business in

order to improve the Fund’s performance.”        Id. at ¶79.   The Board’s purported rationale,

however, cannot be harmonized with the trial evidence.



13
  Mr. Cronin reached his totals based on “the people that were described in the materials that
went to the board as being involved with the fund.” Tr. at 636:7-15; Cronin Report at Ex. 11.
Moreover, while Mr. Cronin believes that there may have been other investment professionals
who assisted the Growth Fund sporadically (“other personnel”), he agreed that the negative trend
identified in his report would only be offset if the number of other personnel that assisted the
Growth Fund increased substantially over the same time period. Tr. 637:16-637:3. There is no
evidence that this occurred.
                                               36
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 48 of 146



       124.    First, as Mr. Cronin admitted at trial, a reduced fee would not even be a

hypothetical constraint on an adviser’s ability to improve its investment processes, if the adviser

paid for the efforts to improve its own poor performance out of its own profit margins. Tr. at

619:18-620:17.

       125.    Second, the Board instituted the 5-basis point fee waiver at the same time CAL

informed the Board that it was going to spend approximately $3 million per annum on new hires,

and there is no evidence that the fee waiver constrained in any way CAL’s purported efforts to

improve performance.     Tr. at 621:6-18. Thus, by definition, fee reductions and efforts to

improve performance are not mutually exclusive/conflicting options.

       126.    Third, during the Relevant Period CAL’s AUM decreased precipitously, with

Growth Fund AUM alone shrinking from over $4 billion to less than $2 billion. This, in turn,

resulted in CAL’s overall operating income decreasing from $128 million in 2012 to $51 million

in 2016 (a decrease in income far greater than the amount of the fee waiver). Tr. at 664:7-13.

Yet, over that same time period, CAL increased employee compensation by about $40 million

per year. See id. 633:9-18. Thus, it is simply not possible that a reduced fee would have

constrained CAL, given that it was able to pay itself $40 million more per year at the same time

its income dropped by a far greater amount due to the performance-based loss of AUM than it

would have declined due to a continued waiver.

       F.      The Reaction of the Other ACG Accounts Speaks Directly to the Quality of
               Services CAL Provided

       127.    The uniform reaction of CAL’s arm’s length ACG clients to CAL’s poor

performance is telling. Of the 36 Other ACG Accounts that CAL managed since 2011, all 36

terminated CAL by December 2016 and moved their assets elsewhere. JX 181, Ex. A.




                                                37
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 49 of 146



       128.    Furthermore, at least 24 of those 36 clients – including Nomura and the two MD

Accounts, which were CAL’s two largest ACG clients – informed CAL that they closed their

accounts due to poor performance. JX 181, Ex. A; Tr. at 83:1-85:7, 87:21-89:17.

       129.    Notably, CAL met with and sought to persuade each of the Other ACG Accounts

not to close their accounts. Tr. at 89:25-91:20; Behan Decl. at ¶91. CAL informed each of the

Other ACG Accounts of the ACG strategy’s supposedly superior since-inception performance

and of CAL’s efforts to improve the investment management team. Tr. at 89:25-91:20. None of

the Other ACG Accounts, however, found these arguments persuasive enough to remain CAL

advisory clients. JX 181, Ex. A; Tr. at 89:25-91:20.

       130.    The reaction of one such client, the Teamsters Pension Fund of Philadelphia (the

“Teamsters”), to CAL’s performance is illustrative. Tr. at 54:2-58:8. The Teamsters had an

investment consultant, of RBC Wealth Management, who informed CAL that “Calamos pales in

comparison to its peers relative to performance”, that he has “reviewed our performance, etc.,

‘ten ways to Sunday’ and cannot find a defense”, and that he “cannot continue to defend us to the

client for risk of his own credibility.” Tr. at 54:17-55:21; PX 344 at 430860.

       G.      The Reaction of the Growth Fund’s Shareholders to the Quality of Services
               Provided is Further Indication that its Fees were Excessive

       131.    The trial record shows also that Growth Fund shareholders were dissatisfied with

performance, exiting the Growth Fund in large numbers. The Growth Fund’s AUM peaked at

$20 billion in March 2006. Pomerantz Rebuttal Report at ¶418. At that time, the Growth Fund

had a 2.2% market share within its category of actively-managed Large Growth funds. Id. As of

December 2016, however, the Growth Fund had lost 91% of its AUM, and its market share had

declined to only 0.2% – less than one tenth its market share in 2006. Id.




                                                38
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 50 of 146



       132.    Notably, the Growth Fund’s loss of AUM and market share transpired

concurrently with its declining performance, suggesting that the AUM loss was caused by

shareholder disappointment with the Growth Fund’s investment results. Pomerantz Rebuttal

Report at ¶393.

       133.    The Growth Fund’s AUM loss has been greater than that of the actively managed

equity fund industry. Tr. at 688:3-17.

       134.    The reaction of the Growth Fund’s investors as shown by the loss of AUM and

market-share evidences shareholders’ unhappiness with the quality of the portfolio advisory

services offered. Pomerantz Rebuttal Report at ¶¶418-19.

       135.    Defendant’s expert Dean Hubbard testified that, according to his study of price

elasticities of demand in the mutual fund industry, the consequences to an advisor of charging a

supra-competitive fee, given its level of performance, would be a loss of AUM and market share.

Tr. at 687:3-17, 691:24-692:12. For every percent above a competitive level a fee was, an

advisor would lose 3% of its market share. Tr. at 687:21-24.

       136.    Dean Hubbard’s price elasticities study involved total expense ratios. Tr. 692-93.

Dean Hubbard conceded, however, that market forces act indirectly with respect to fund advisory

fees in that a loss of AUM and market share would ensue if advisory fees were so high that they

pushed a fund’s total expense ratio above a competitive level. Tr. 692:18-693:11. Here, the

Growth Fund’s loss of AUM and market share is a result of the fact that the advisory fees were

so high that they pushed its total expense ratio to an uncompetitive level given its level of

performance. Pomerantz Rebuttal Report at ¶¶173-77, 418-19, 693-94; Hubbard Report at ¶55

and Ex. 7; Tr. 691:20–693:11.




                                               39
          Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 51 of 146



          137.    This conclusion is buttressed by the fact that, as Dean Hubbard admits, the

   Growth Fund’s advisory fees in this case were relatively higher, while its “non-management” or

   third-party fees were “consistently lower,” than those of its peers. Tr. 693:12–694:13.

III.   COMPARATIVE FEES
          138.    Plaintiffs presented evidence at trial comparing the Growth Fund’s advisory fees

   to: (1) fee rates paid by comparable mutual funds; and (2) fee rates paid to CAL by arm’s length,

   third-party institutional clients to whom CAL provided substantively identical Portfolio

   Management Services as it did to the Growth Fund (the Other ACG Accounts).           As discussed

   below, by every metric the Growth Fund’s fees were at the highest end of the spectrum and

   dwarfed the fees paid by CAL’s Other ACG Accounts.

          A.      Versus Comparable Mutual Funds

          139.    The advisory fees that CAL charges to the Growth Fund place the Growth Fund at

   the very highest end of the range of advisory fees charged by other advisers to mutual funds

   similar in character and size to the Growth Fund, and indicate that the Growth Fund is an outlier

   among peer funds (in that the Growth Fund pays advisory fees that are far higher than the vast

   majority of peer funds).    Pomerantz Report at ¶¶298-304; Tr. at 560:22–565:1; JX 130 at

   636413; JX 88 at 524006; JX 46 at 520623.

          140.    When conducting comparative analysis of mutual fund fees, each of the

   Independent Data Providers, as well as Dr. Pomerantz, compared the Growth Fund against a peer

   group of similarly-sized mutual funds (chosen from among the larger set of similarly-categorized

   funds), because of the general inverse relationship between fund size and fund fees (larger funds

   typically have lower fees). Pomerantz Report at ¶¶298-304; Tr. at 562:7–565:1; JX 186 at

   653796; JX 175 at 652022; JX 130 at 636387, -97 and -400; JX 88 at 523981, -90 and -93; JX 46

   at 520598, -608 and -611; JX 19 at 513361.
                                                  40
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 52 of 146



       141.    The Peer Comparison analyses conducted by Morningstar and Dr. Pomerantz both

show that very few mutual funds paid higher advisory fees than the Growth Fund. Pomerantz

Report at ¶¶300-04; Tr. at 562:7–565:1; JX 130 at 636413; JX 88 at 524006; JX 46 at 520623.

In Morningstar’s peer groups, only one or two funds paid higher advisory fee rates than the

Growth Fund each year: in 2016, only one other fund in the 22-fund peer group paid a higher

advisory fee rate; in 2015, only one other fund in the 18-fund peer group; and in 2014, only two

other funds in the 17-fund peer group. Pomerantz Report at ¶304; JX 130 at 636413; JX 88 at

524006; JX 46 at 520623. In Dr. Pomerantz’s analysis of all 129 Large Growth mutual funds

with net assets between $1 billion and $10 billion, only 9 other funds paid higher fee rates,

placing the Growth Fund at the 93rd percentile of its peers. Pomerantz Report at ¶¶302-04; Tr. at

562:7–563:2.

       142.    Of the few other peer mutual funds that paid higher advisory fees according to

Morningstar’s and Dr. Pomerantz, approximately half are funds advised by American Century

Investment Management (“ACIM”). Tr. at 563:13–565:1 (of the nine funds that pay higher fees

than the Growth Fund in Dr. Pomerantz’s peer analysis, four are ACIM-advised funds); JX 130

at 636413 (in 2016, the only fund in Morningstar’s expense peer group that paid higher fees was

an ACIM fund); JX 46 at 520623 (in 2014, one of two funds in Morningstar’s expense peer

group that paid higher fees than the Growth Fund was an ACIM fund).

       143.    However, ACIM-advised funds differ from most other mutual funds in that they

pay a unified management fee that covers not only investment advisory services, but also

administrative services, transfer agency services, accounting services, custody services and

further services and expenses as well (that, in the case of most other mutual funds as well as the

Funds, are separately compensated). Tr. at 563:18–564:7. Consequently, ACIM-advised funds



                                               41
        Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 53 of 146



are inapt and are often excluded from comparative analyses of advisory fees, because their

(higher) unified fees represent payment for advisory and non-advisory services. Tr. at 563:18–

564:22; see also JX 175 at 652022 (Strategic Insight excludes from its analysis funds with “all-

inclusive/unified fee structure”).

       144.    When ACIM-advised funds are removed from Morningstar’s and Dr. Pomerantz’s

Peer Comparison analyses, the Growth Fund’s status as an advisory fee outlier at the very top of

the advisory fee range is evident. Morningstar’s expense peer analyses, after ACIM-advised

funds are removed, reveal that the Growth Fund either pays the highest advisory fees among its

peers (2016), or the second-highest fees (2015 and 2014). JX 130 at 636413; JX 46 at 520623.

And where the Growth Fund placed second, its advisory fees are barely below the highest fee

fund (1 basis point in 2015; 3 basis points in 2014) yet far above the third-place finisher (9 basis

points in 2015, 12 basis points in 2014). Id. In Dr. Pomerantz’s analysis, removal of the four

ACIM funds from the nine funds that pay higher advisory fees moves the Growth Fund from the

93rd to the 95th percentile among peer funds with respect to advisory fees. Tr. at 564:1–565:1.

       145.    Plaintiffs presented additional trial evidence regarding comparative mutual fund

fees, namely, the testimony of CAL’s expert, Dean Hubbard.            Dean Hubbard opined that,

according to his study of price elasticities of demand in the mutual fund industry, the

consequences to an advisor of charging a supra-competitive fee, given its level of performance,

would be a loss of AUM and a loss of market share. Tr. at 686:15-687:24, 691:20-693:5. For

every percent above a competitive level that a fund’s fees were, Dean Hubbard testified that an

advisor would lose 3% of its market share to competing funds. Tr. at 687:21-24. Here, the

Growth Fund lost in excess of 90% of its AUM and a similar proportion of its market share,




                                                42
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 54 of 146



since its AUM peaked in March 2006. Pomerantz Rebuttal Report at ¶418. This supports the

conclusion that the Growth Fund’s fees were excessive. Id.

       B.      Versus CAL’s Arm’s-Length Institutional/Subadvisory Clients

            1. Analysis of Relative Fees

                      a.      The Effective Advisory Fee Rates Payable Under the IMA’s
                              Fee Schedule Dwarf Those Payable Under the Other ACG
                              Accounts’ Fee Schedules

       146.    During the Relevant Period, three different fee rate schedules governed CAL’s

Other ACG Accounts (as detailed in Section I.G.2, supra).

       147.    Each of these fee rate schedules provided for substantially lower advisory fee

rates than those payable under the IMA. Pomerantz Report at ¶¶169-80. For example, at asset

levels of $2.7 billion, which was the Growth Fund’s AUM as of May 2017, those schedules

produce effective fee rates of only approximately 33 to 51 basis points, compared to Growth

Fund’s average effective fee rate of 85 bps. Pomerantz Report at ¶¶169-76; Tr. at 555:6-556:20.

       148.    Dr. Pomerantz further testified that the fee rate disparities are understated in these

comparisons because the Standard SMA Rate and the MD Rate fee schedules contemplate AUM

levels that are only a fraction of the actual size of the Growth Fund. Pomerantz Report at ¶¶175;

Tr. at 555:23-556:16, 558:20-559:17. For prospective clients possessing AUM similar to the

Growth Fund, it is likely that further negotiations with CAL would have occurred, resulting in

additional breakpoints offering rate reductions at higher AUM levels, lower effective fee rates

and an even greater differential between the fees such clients paid and the fees paid by the

Growth Fund. Id.14


14
  Indeed, IMAs for certain CAL institutional clients invested in equity strategies expressly state
that further rate negotiations would occur if assets increase above a contemplated level. See PX
313 at 645299-305 and 645561-65, at 645564 (IMA of Voluntary Benefit Plan Trust for UAW
Retired Employees of Allis-Chalmers Corporation, providing that rates for asset levels above
                                                43
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 55 of 146



       149.    Plaintiffs also presented evidence of the overall effective rate paid by CAL’s

Other ACG Accounts (i.e., an AUM-weighted average effective fee rate). Specifically, Plaintiffs

showed that, during 2014 and 2015, CAL’s Other ACG Accounts paid a weighted average

effective fee rate of only 42 basis points – approximately half the effective fee rate paid by the

Growth Fund. Pomerantz Report at ¶¶163-67; Tr. at 572:19-573:13, 575:19-577:5. Including all

of CAL’s Other ACG Accounts since June 2013 as listed in CAL’s September 2017

interrogatory response (JX 181 at Ex. A) results in an AUM-weighted average fee rate of only 46

basis points. See Exhibit A hereto (calculation of weighted average effective fee rate paid by all

Other ACG Accounts during Relevant Period, based on the data in JX 181 at Ex. A).

                      b.      The ACG Accounts CAL Identified as Having High Effective
                              Fee Rates All Had Extremely Low AUM

       150.    At trial, Defendant argued that most of the Other ACG Accounts paid effective

fee rates far above the AUM-weighted average effective rate computed by Plaintiffs. Tr. 27:14–

28:12, 506:24–509:3. But as demonstrated at ¶81, supra, this is simply a function of the

relatively small sizes of those clients’ accounts. Tr. at 557:16-559:4; JX 181 at Ex. A.

       151.    Indeed, in order to validly compare effective fee rates, the Growth Fund’s and the

Other ACG Accounts’ AUM have to be equalized. In fact, this is the precise calculation that

Defendant’s own expert, Mr. Richardson, performed in Exhibit 2A of his Report. There, he

determined the effective fee rate that certain of CAL’s Other ACG clients would have paid under

the “rack rate” if they had the same AUM as the Growth Fund was only 50-51 bps.



$50 million would be “negotiated”); id. at 645130-41, at 645137 (IMA of Northwest Ohio Area
Industries UAW Retirement Income Plan, stating that rates would be “negotiated” for assets
exceeding $200 million); id. at 645257-67, at 645262 (IMA of Plumbers & Pipefitters Local No.
142, stating that rates would be “negotiated” for assets exceeding $200 million); id. at 645257-
67, at 645262 (IMA of Nord Family Foundation, providing that rates would be “negotiated” for
assets exceeding $200 million).
                                                44
        Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 56 of 146



           2. CAL’s Ipse Dixit that the Funds’ Higher Advisory Fees were Justified by
              Greater Services and Risks

       152.    Each year during the Relevant Period, CAL represented to the Board, in writing in

its annual 15(c) Responses, and orally during the annual 15c Board Meetings, that the higher

advisory fees that it charged to the Funds (versus to its institutional and/or subadvisory clients)

reflected, and were explained or justified by: (1) purportedly more extensive advisory services

that CAL provided to the Funds, and (2) purportedly greater risks that it assumed when providing

advisory services to the Funds.15 Tr. at 125:25–132:7, 261:24–263:15, 291:1–301:23, 308:16–

322:17, 372:1–385:10, 908:14–909:11.

       153.    First, CAL’s annual 15(c) Responses included a presentation entitled “Discussion

of Management Fee Rates by Product,” whose first half contained certain numerical data

concerning the advisory fees CAL charged to the Funds and to its other clients, and whose

second half consisted of a list of services that CAL purportedly provided to the Funds but not at

all, or not to the same extent, to its institutional or subadvisory clients, and of certain purportedly

greater costs and risks that CAL assumed in providing its Funds with advisory services (the

“Greater Services List”). DX 184-P; DX 176-P; DX 145-Q; DX 113-R; DX 61-R; Tr. at

308:20–309:13. The Greater Services List was virtually identical each year. Id.; see also Tr. at

308:20–309:13. The Greater Services List is reproduced in Exhibit B hereto.

       154.    Second, each annual 15(c) Meeting during the Relevant Period, CAL’s executives

(such as CAL’s chief financial officer) reviewed the “Discussion of Management Fee Rates by

Product” presentation with the Independent Trustees and discussed the Greater Services List:



15
   DX 184-P; DX 176-P; DX 145-Q; DX 113-R; DX 61-R; JX 187 [2018 15c Meeting Minutes]
at 654061; JX 180 [2017 15c Meeting Minutes] at 652321; JX 144 [2016 15c Meeting Minutes]
at 636366; JX 111 [2015 15c Meeting Minutes] at 534339; JX 70 [2014 15c Meeting Minutes] at
534050; JX 31 [2013 15c Meeting Minutes] at 503420.
                                                  45
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 57 of 146



         Mr. Bhatt reviewed, for each Fund, the differences in rates between the
         management fees and the Adviser’s other types of clients. He then reviewed in
         detail the factors that distinguish the services received by Funds as registered
         investment companies from other clients that either do not receive those
         services or receive them to a substantially lesser degree. Specifically, he
         discussed services such as the monitoring, supervision and oversight of fund
         accounting services, fund administration services, tax accounting services,
         fund distribution and performance reports, among others, as well as the
         coordination of and management of fund audits and provision of customer
         support. He also noted that the Adviser provides and maintains extensive
         websites containing fund data; information technology infrastructure, controls
         and security; automatic investment programs; tax reporting services;
         continuous monitoring to ensure compliance with the federal securities laws;
         and that the Adviser provides necessary services or support in connection with
         regulatory examinations and preparation and distribution of fund regulatory
         filings.
JX 144 at 636366; JX 111 at 534339.
       155.    Third, during the 15(c) Meetings, additional CAL executives, including CAL

General Counsel Mr. Jackson, and CAL founder and co-chief investment officer Mr. Calamos,

Sr., provided further commentary concerning the purportedly greater risks CAL incurred in

providing advisory services to its Funds (versus to other accounts):


         Mr. Jackson added that the pricing of each management agreement with the
         Funds reflects the fact that the regulatory and litigation environment affect
         advisers of mutual funds in more significant ways than they affect advisers of
         only private accounts. Specifically, he noted that the Adviser's concerns with
         the litigation risks involved in running a mutual fund are reflected in the
         pricing of its contracts. In response to a question, he noted that this number is
         necessarily subjective, but that it is reasonable for the business to price in that
         risk. This, he explained, is typically one of the factors (among many others, as
         discussed by Mr. Bhatt) that account for different pricing between private
         accounts and mutual fund management agreements. (JX 144 at 636366)
                                                ***
         Mr. Calamos highlighted the entrepreneurial risk associated with the fund
         business and the added risk of liability present in the fund versus private
         wealth or separately managed account business. He noted that the regulatory
         and litigation risk cannot be quantified because there are no explicit expense
         figures associated with them. He stated, however, that they are very real, as the
         current Chill litigation illustrates. (JX 111 at 534339)


                                                 46
        Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 58 of 146



        156.    As reflected nearly verbatim each year in the 15(c) Meeting Minutes, the

Independent Trustees took into account and credited CAL’s above-detailed written and oral

representations concerning the purportedly greater services it provided, and risks it assumed, in

providing advisory services to its Funds as opposed to other advisory clients:


         The Board took into account the Adviser’s assertion that although, generally,
         the rates of fees paid by institutional clients were lower than the rates of fees
         paid by the Funds, the differences reflected the Adviser’s greater level of
         responsibilities and significantly broader scope of services regarding the
         Funds, the more extensive regulatory obligations and risks associated with
         managing the Funds, and other financial considerations with respect to creation
         and sponsorship of the Funds. The Board considered factors that lead to more
         expenses for registered funds including but not limited to: (i) capital
         expenditures to establish a fund, (ii) length of time to reach critical mass, and
         the related expenses, (iii) higher servicing costs of intermediaries and
         shareholders, (iv) higher redemption rates of assets under management, (v)
         entrepreneurial risk assumed by the Adviser and (vi) greater exposure to “make
         whole” errors.16
            3. The Uncontroverted Record Evidence Establishes that the Cost of the
               Greater Services/Risks Bears No Reasonable Relationship to the Fee
               Differential

        157.    Even assuming CAL undertakes additional services and greater risks with respect

to advising funds versus non-funds, the cost associated with those greater services and risks

comes nowhere close to explaining/accounting for the massive difference in CAL’s advisory

fees, because it amounts to a maximum of six basis points.

        158.    Plaintiffs’ expert Dr. Pomerantz showed that if one takes all the functional

expenses that conceivably relate to plausible additional services and risks – namely, those for

fund administration; legal, compliance, and internal audit; and insurance – and allocate 100% of

those expenses to the mutual fund side of CAL’s business, and none to the institutional side, they




16
   JX 187 at 654061; JX 180 at CALMAOS_652321; JX 144 at 636381; JX 111 at 534351; JX 70 at 534050; JX 31
at 503420.

                                                   47
        Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 59 of 146



would total 3.6 basis points in 2014, 4.6 basis points in 2015, and 6.1 basis points in 2016.

Pomerantz Report at ¶¶221-85; Tr. at 565:2-568:2; JX 181 at Ex. B.

       159.    This analysis is especially conservative because it assumes that no insurance,

legal, compliance, or internal audit costs are incurred with respect to CAL’s institutional

accounts – and, hence, that no such costs are allocable to the institutional part of CAL’s business

– which the evidence shows is untrue. Tr. at 567:18 – 568:2. For example: (i) CAL’s general

counsel, Mr. Jackson, estimated that he devoted 60% of his time to non-fund client matters

during the heart of the Relevant Period (Tr. at 269:24-270:10); (ii)          CAL’s compliance

department has numerous functions which relate to non-fund accounts (Mickey Dep. at 54-55,

112-13, 119-20, 128, 130-31); and (iii) CAL’s insurance policies cover liability arising from its

advisory activities regardless of the nature of the client. PX 423, PX 424, PX 425, PX 426.

       160.    Conversely, CAL never estimated or otherwise quantified the cost of providing

the purported greater risks or services to Board. See Tr. at 130:19-24; 131:18-132:7, 244:12-

245:3, 264:20-265:4; 267:3-6; 268:2-21; 269:2-4, see also Timbers Dep. at 163:13-25, 164:12-

165:19; Bhatt Dep. at 205:6-206:5.

       161.    Nor did CAL present any trial evidence controverting Plaintiffs’ 3.6 to 6.1 basis

point cost-differential calculation.   In fact, CAL retained Mr. Richardson specifically to rebut

Dr. Pomerantz regarding the level of services CAL purportedly provided to its non-Fund clients,

but Mr. Richardson expressly testified that he: (i) was not offering any opinion regarding the

accuracy of Dr. Pomerantz’s cost estimate, Tr. at 754:3-17, and (ii) did not attempt to quantify or

estimate the cost/value of the purported greater services or risks (individually or in the

aggregate), Tr. at 756:13-16 Moreover, Mr. Richardson admitted that he did not offer the




                                                48
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 60 of 146



opinion that the purported greater services and risks accounted for the totality of the fee

differential between CAL’s fund and non-fund clients. Tr. at 754:25-756:7.

       162.     Instead CAL has variously claimed that that the cost differential is either

impossible or difficult quantify. Compare JX 111 at 534339 (Mr. Calamos claiming to the

Board that costs “cannot be quantified”) (emphasis added), with JX 181 at ¶8 (interrogatory

responses asserting costs not “reasonably susceptible” to quantification) with Tr. at 244:24-

245:15, 250:3-251:10 (Mr. Helmetag claiming that cost of incremental services is difficult to

quantify).

       163.     CAL’s claim that it cost more to advise its fund clients is also undermined by its

Mutual Fund Profitability reports to the Trustees.

       164.     Specifically, those reports allocate CAL’s indirect expenses between its mutual

fund and institutional account “product lines” based on average AUM. Tr. at 229:13-230:21; JX

145 at 634760-4761; JX 113 at 502938-2939; JX 61 at 519582-9583. This is significant, because

it indicates that, per dollar of AUM, the indirect costs of advising mutual funds are equivalent to

those of institutional accounts.     Tr. at 568:12-569:18. In other words, CAL’s allocation

methodology refutes the claim that mutual funds costs more to advise, because CAL assigns the

same value/cost to advising its fund and its non-fund clients on a per dollar basis. Id. Thus,

although CAL might spend more total dollars servicing mutual funds, that is simply a function of

the larger AUM on the mutual fund side of the business. Id. If CAL’s fund and non-fund clients

had equivalent AUM, CAL would allocate the same amount of indirect costs to each of them.

             4. CAL’s Claims Concerning Greater                Services    Were     Substantially
                Controverted by the Evidence at Trial

       165.     CAL’s Greater Services claims were substantially controverted by trial evidence,

as summarized in Exhibit B hereto (reproducing CAL’s claimed Greater Services and


                                                49
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 61 of 146



summarizing relevant evidence concerning each of them). Certain of the claimed Greater

Services were not actually provided to the Growth Fund. See Section III.B.4.a, infra. Many of

the Greater Services were services that CAL performed pursuant to the FASA and was already

compensated for under the FASA, and thus do not justify higher fees under the IMA. See

Section III.B.4.c, infra. Many of the Greater Services were not provided to the Growth Fund by

CAL, but instead by third party service providers in entire or substantial part, with CAL’s

contribution largely limited to the Fund Administration department’s oversight and monitoring

of others’ work. See Section III.B.4.b, infra. Relatedly, many of the Greater Services were

performed, or overseen/monitored, by CAL’s Fund Administration department, at minimal

expense to CAL. See Section III.B.4.d, infra. Finally, many of the claimed Greater Services did

not appear to be provided by CAL to any “greater” extent to the Funds (versus to CAL’s other

clients), but instead were provided in substantially comparable extent to the Funds and to CAL’s

non-Funds clients. See Section III.B.4.e, infra.

                      a.      Services CAL Admitted are Inapplicable to the Growth Fund

       166.    Certain of CAL’s claimed Greater Services were not provided to the Growth Fund

(or any of the Open-End Funds), and related instead only to the Closed-End Funds.           For

example, supervision, monitoring and oversight of “financial leverage,” related only to the

Closed-End Funds, which employed financial leverage, and not to the Open-End Funds, which

did not. Tr. 376:19-377:1, 311:3–312:20; Mickey Dep. at 144:7-11; Olsen Dep. at 37:22-25.

                      b.      Services Provided Entirely or Substantially by Third-Party
                              Service Providers

       167.    The first twelve of the listed Greater Services consisted of CAL’s “monitoring,

supervision and oversight” of eleven matters, namely: (1) Fund accounting services, (2) Fund

administration services, (3) tax accounting services, (4) Fund distributions, (5) performance


                                                   50
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 62 of 146



reporting, (6) valuation of portfolio securities and NAV pricing; (7) collateral management, (8)

financial leverage, (9) Fund expenses and budgets, (10) portfolio accountant, fund custodian,

transfer agent and prime broker, and (11) securities lending oversight. DX 145-Q at 634754.

       168.    With respect to each of the eleven above-identified services that were monitored,

supervised and/or overseen by CAL, such services were performed substantively not by CAL,

but by various third-party service providers, with CAL merely monitoring, supervising and

overseeing the third-party service providers’ work. DX 145-Q at 634754; Tr. at 373:1–378:8;

see also Tr. at 204:19–211:22, 910:22–915:7. CAL’s Fund Administration department was

responsible for managing these, and all other, activities conducted through third-party service

providers. Tr. at 373:1–378:8; DX 1166. The expense to CAL of providing such monitoring,

supervision and oversight services were the Fund Administration department’s operating

expenses, which, when allocated among the Funds, were minimal. See Section III.B.4.d, infra.

       169.    In addition, certain of the non-“monitoring, supervision and oversight” services

listed as Greater Services were performed in substantial part not by CAL, but by third-party

service providers.

       170.    One of the Greater Services listed by CAL was “provision of around-the-clock

customer support.” DX 145-Q at 634754. This referred to the call-center that CAL operated and

staffed with five-six employees during the Relevant Period, to respond to certain calls from Fund

shareholders. Tr. at 378:17–379:4, Behan Decl. at ¶¶80-85. However, the Funds’ shareholders’

initial and/or primary source of customer support was the Funds’ transfer agent, USBFS, which

operated an automated call-in system for the Funds’ shareholders and which routed a subset of

such calls to CAL’s call-center. Tr. 360:25–361:19, 378:24–379:23. CAL’s gross cost to

operate its call center was $400,000 per year, which was offset by a $175,000 annual payment



                                               51
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 63 of 146



from USBFS. Tr. at 361:20–362:1; Behan Decl. at ¶84. CAL discontinued its call center in July

2017, as the service became less necessary. Tr. 361:10-15; Behan Decl. at ¶85.

       171.      One of the Greater Services listed by CAL was “client service, shareholder and

financial advisor communication.” DX 145-Q at 634754. However, a substantial portion of

shareholder communications was performed by the Funds’ transfer agent, USBFS, who inter alia

– and in addition to the call-center service discussed above – prepared and mailed account

statements and purchase/redemption confirmations to the Funds’ shareholders. Tr. at 359:4-19,

379:24–380:10; JX 182 at 2.

       172.      One of the Greater Services listed by CAL was provision of “extensive websites”

that included, among other things, “general account information.” DX 145-Q at 634754. 362:2-

16. However, this section of CAL’s website, was in fact provided and operated by the Funds’

transfer agent, USBFS, which maintained the Funds’ shareholders’ general account information

and made it accessible via a transparent hyperlink on CAL’s website. Tr. at 362:2-16; JX 182 at

3-4 and 17-19.

       173.      One of the Greater Services listed by CAL was “[p]reparation of regulatory filing

and distribution of prospectuses and shareholder reports.” DX 145-Q at 634755. However, all

of CAL’s regulatory filings with the exception of registration statements/prospectuses –

including annual and semi-annual reports on Form N-CSR; quarterly portfolio disclosure reports

on Form N-Q; annual proxy voting reports on Form N-PX; and filings on Form N-SAR – were

prepared and drafted entirely, or in largest part, by State Street, under the Sub-Administration

Agreement. JX 183 at 645542 (Sub-Administration Agreement, §§ 5(a) and 5(c)) and PX 488 at

645534-35 (Sub-Administration Agreement side-letter at §§ 2(a) and 2(c)); Tr. at 317:22–

321:23, 380:11-17, 384:6–385:1, 918:18–921:5. CAL’s registration statement/prospectus filings



                                                52
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 64 of 146



were the responsibility of CAL’s legal department, but external Fund Counsel assisted in

preparing those filings, and in reviewing other regulatory filings. Tr. at 315:25–317:21, 384:21–

385:1; PX 418; PX 419 at 317471-73. For its work on the Funds’ regulatory filings, Fund

Counsel was separately and directly compensated by the Funds. Tr. at 315:25–317:21, 384:21–

385:1; PX 419; JX 5 at 146344 (IMA §3(k)). Additionally, “distribution of prospectuses and

shareholder reports” was performed by third party service providers (USBFS and Broadridge),

not CAL, see Tr. at 359:20 – 360:3, and expenses associated with such distribution were paid

directly by the Funds, see JX 5 at 146343 (IMA §3(h)) and Tr. at 321:24–322:17, 385:6-10.

       174.   One of the Greater Services listed by CAL was “continuous monitoring to ensure

regulatory compliance” with the ICA and other relevant regulatory provisions. DX 145-Q at

634755. However, the Funds’ transfer agent, USBFS, provided the Funds (and/or CAL) with

certain compliance monitoring services, including monitoring for money-laundering, identity

theft, suspicious transactions, late trading and market timing, and provided “blue sky”

compliance monitoring with respect to state regulations. Tr at 362:17 – 363:13; JX 182 at 3-6,

25-26. Similarly, State Street provided further compliance monitoring services under the Sub-

Administration Agreement. JX 183 at 645542 (Sub-Administration Agreement at §§ 5(e), (k)

and (l)); PX 488 at 645535-36 (Sub-Administration Agreement side-letter at §§2(e) and 2(h)(2)).

       175.   One of the Greater Services listed by CAL was “automatic investment programs.”

DX 145-Q at 634755. However, this service was in fact provided by the Funds’ transfer agent,

USBFS. JX 182 at 2 (Transfer Agent Servicing Agreement, §2(g)).

       176.   One of the Greater Services listed by CAL was “tax reporting services.” DX 145-

Q at 634755. However, third-party service providers provided certain tax reporting services.




                                               53
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 65 of 146



See e.g. JX 182 at 2 (Transfer Agent Servicing Agreement, §§2(m) and 2(o)); PX 488 at 645536

(Sub-Administration Agreement side-letter, §2(h)(1)).

                      c.     Services Provided Under, and Compensated by, the FASA

       177.    Many of the claimed Greater Services are services that CAL was required to

perform by the FASA, and for which CAL was compensated by the fees set forth in FASA, as

CAL itself explained to the Independent Trustees as part of its 15(c) Responses. See Section

II.D, supra.

       178.    The Greater Services included monitoring, supervision and oversight of the

Funds’ expenses and budgets. DX 145-Q at 634754. However, the FASA required CAL to, and

compensated CAL for, managing the Funds’ expenses and expense payment processing,

monitoring calculations of expense accruals for the Funds and modifying them as necessary, and

coordinating expense reimbursement calculations and payments. JX 6 at 145713 (FASA §§2.A-

C); Tr. 312:22–313:6, 368:1–369:14.

       179.    The Greater Services included coordination and management of the Funds’ audits.

DX 145-Q at 634754. However, the FASA required CAL to, and compensated CAL for,

coordinating the Funds’ audits. JX 6 at 145714 (FASA §2.E(7)); Tr. 313:7-23, 370:10–371:1.

       180.    The Greater Services included monitoring, supervision and oversight of tax

accounting services, and provision of tax reporting services. DX 145-Q at 634754-55. However,

the FASA required CAL to, and compensated CAL for, performing multiple tax accounting and

reporting services, including preparing tax information required for the Funds’ financial

statement footnotes and preparing state and federal income tax returns. JX 6 at 145713-14

(FASA §§2.E(1)-(4)); Tr. 309:20–310:24, 313:24–314:14, 369:15–370:9.

       181.    The Greater Services included preparation of the Funds’ regulatory filings. DX

145-Q at 634755. However, the FASA required CAL to, and compensated CAL for, preparing
                                              54
         Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 66 of 146



the Funds’ regulatory filings. JX 6 at 145714 (FASA §§2.E(9)); Tr. 314:15–315:23, 370:10–

371:1.

         182.   The Greater Services included monitoring, supervision and oversight of the

Funds’ distributions and/or dividends. DX 145-Q at 634754. However, the FASA required CAL

to, and compensated CAL for, calculating the Funds’ dividends and distributions. JX 6 at

145713 (FASA §§2.E); Tr. 374:4-14.

                       d.     Services Handled by Fund Administration at Insignificant Cost

         183.   Many of the items identified in the Greater Services List are handled by CAL’s

Fund Administration department. Tr. 372:1-385:10; see also 355:12-367:23.

         184.   The Fund Administration department oversees, manages, and supervises the

activities of all the Funds’ third-party service providers. Tr. at 358:3-8; DX 1166. This includes

the Funds’ custodian, accountant, transfer agent, securities lending agents, and auditor. Tr.

358:9-367:23; DX 1166.

         185.   The Fund Administration department also, inter alia: coordinates the Funds’

audits (Tr. at 367:14-18, 378:7-14); reviews drafts of the Funds’ SEC filings, including its semi-

annual and annual shareholder reports (Tr. at 380:11-17, 384:6-23), its prospectuses and Form N-

SARs and N-Qs (Tr. at 381:2-382:4, 384:6-23); JX 183 at 645542; PX 488 at 645534-35), as

well as the financial information portions of its Form N-1As (Tr. at 381:6-382:4); gathers the

data that go into the Funds’ fact sheets posted on CAL’s website (Tr. at 380:18-381:1);

coordinates and approves the payment of the Funds’ expenses and reimbursements (Tr. 356:2-9,

359:1-3, 364:3-9, 367:19-23, 368:20-369:14) including those associated with the Trustees and

Trustee meetings (Tr. at 383:21-384:5); reviews the Funds’ budgets (Tr. at 377:2-10); performs

all the duties set forth under the FASA with the exception of certain tax-related functions which

are handled by CAL’s Tax Department (Tr. at 368:16-371:9; JX 6); handles collateral
                                               55
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 67 of 146



management on behalf of the Funds (Tr. 376:13-21); and manages the back-office relationship

with the Funds’ prime broker (Tr. at 377:11-24).

       186.    CAL operates the Fund Administration department at insignificant cost. Its total

annual budget is $2.8 million, which covers the compensation paid to the department’s six

employees as well as the fees paid to State Street under the Sub-Administration Agreement

pursuant to which CAL outsources a substantial portion of its fund administration functions. See

¶¶63-69, supra; Tr. at 356:13-357:17; JX 183; PX 488; PX 489. The allocable cost to the

Growth Fund of the Fund Administration department is 1.6 basis points. Tr. at 565:21-567:5;

Pomerantz Report at ¶¶221.b, 227, 239, 282.

                      e.      Services that CAL Provided Comparably to Fund and non-
                              Fund Clients Alike

                            i.       Client Services: the Extraordinary Level of Attention
                                     Lavished on Institutional/Subadvisory Accounts

       187.    CAL had six to seven times the number of full-time Distribution Department

personnel servicing the Funds as servicing institutional/subadvisory clients. Tr. at 96:24-97:2.

This   proportion,   however,     parallels   the   proportion   of   the    Funds’    AUM      to

institutional/subadvisory AUM during the Relevant Period. See ¶8, supra; PX 184-A at 653670;

PX 176-A at 650495; PX 145-A at 634750; PX 113-A at 502928; PX 61-A at 519572; PX 32-A

at 514135. This indicates that effort and cost per dollar of AUM advised is effectively equivalent

for the Funds and for Institutional/Subadvisory Accounts. Similarly, “time spent” data for client

services personnel, such as Robert Behan (CAL’s global head of distribution) indicates that he

spent 75% of his time on Funds-related activities. See ¶10, supra. At the same time, however,

the Funds comprised 82% of CAL’s total AUM. See ¶9, supra. Thus, the fact that Mr. Behan

spent more time on Fund related matters is not a function of those matters requiring more work,

but rather reflects the far greater percentage of CAL’s AUM from Fund clients. This is further

                                               56
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 68 of 146



indication that the cost per dollar of AUM to provide the Funds and Institutional/Subadvisory

Accounts with client services were substantially similar.

       188.      CAL lavishes a high level of attention on its institutional clients. That attention is

at least comparable to, if not more than, that provided to the Funds’ shareholders and the Board.

       189.      CAL believes that institutional clients have “special communications needs” (Tr.

at 39:6-19; PX 387 at 641425) and goes to great lengths to cater to them. Institutional clients are

assigned dedicated client service staff including investment professionals who CAL assures “are

always available to respond a client’s inquiry.” Tr. at 37:18-38:5; PX 387 at 641425.

       190.      CAL provides institutional clients with quarterly portfolio reviews customized to

their individual portfolios, e-newsletters with market commentary, firm updates and product

reviews, and regular in-person portfolio reviews with members of the CAL investment team. Tr.

at 39:20-40:16; PX 387 at 641425.

       191.      CAL’s website includes dedicated sections for mutual fund shareholders and

institutional clients. Tr. 40:17-41:14; PX 387 at 641425; Bhatt Dep. at 214. The institutional

section of the website provides comparable content as the Funds’ shareholders’ section, and is

regularly updated with performance information, strategy reviews and CAL’s current outlook on

the market. Tr. 40:17-41:14; PX 387 at 641425; Bhatt Dep. at 214.

       192.      CAL offers and hosts videoconferences for institutional clients. Tr. 41:21-25; PX

387 at 641425.

       193.      CAL provides institutional clients with responses to due-diligence questionnaires

which are frequently extensive. Tr. at 31:24-32:8, 48:1-17; PX 387; PX 358. It also provides

live, in-person due-diligence meetings for which CAL personnel travel all over the world. Tr. at

32:14-33:4, 35:7-10.



                                                  57
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 69 of 146



       194.    For institutional clients that request it – for example, CAL’s largest institutional

ACG client Nomura – CAL provided monthly performance and positioning commentary, excel

portfolio reporting spreadsheets, and ad hoc reports in the case of unexpected new or events. Tr.

35:14-21, 42:5-43:4; PX 387 at 641424-25.

       195.    CAL assisted with Nomura’s own activities to market its Japanese mutual fund,

which CAL sub-advised, to Japanese intermediaries and investors. Tr. 43:8-44:7; PX 387 at

641424-25. CAL prepared marketing materials for Nomura as well as data analysis to support

CAL’s macro views and individual company convictions. Tr. 43:8-44:9; PX 387 at 641424-25.

CAL sent several senior executives to Japan to participate in a four-city roadshow. Tr. 44:10-

46:12; PX 387 at 641424. While in Japan, CAL executive Scott Becker gave an interview on

Nomura’s behalf to Japanese financial media. Tr. 45:23-46:1; PX 387 at 641424.

       196.    The Teamsters Pension Fund of Philadelphia, another of CAL’s Other ACG

Accounts, received “in-depth” monthly performance reports as well as monthly attribution

reports from CAL. Tr. 52:11-53:6.

       197.    CAL client service staff is in frequent contact with investment consultants who

work for institutional clients. Tr. 49:20-51:21, 52:11-22; PX 344 at 430863.

       198.    CAL sends representatives to meet with and report to boards of trustees of

institutional clients. Tr. 49:2-10, 55:3-56:6.

       199.    Institutional clients generally have their own unique investment guidelines, and

CAL is required to adjust the portfolios of those clients to comply with their guidelines. Tr. at

34:1-10, 35:11-13, 47:13-23, 49:2-13, 51:8-52:2.

       200.    For the Funds’ shareholders, by contrast, the primary client service provided by

CAL was a shareholder call center, manned in the first instance by the transfer agent, which



                                                 58
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 70 of 146



fielded shareholder inquiries. If they opted, callers could be transferred to a live CAL employee.

That option, however, was terminated in July 2017, when the center was closed. Tr. at 360:25-

362:1. Prior to its closing, CAL’s call center was staffed by five or six employees, at an annual

gross cost to CAL of $400,000, minus $175,000 in reimbursements it received from the transfer

agent. Behan Decl. at ¶84; Tr. at 360:25-362:1.

                            ii.   The Growth Fund’s Daily Liquidity Requirements did not
                                  Result in any Appreciably Greater Work

       201.    CAL’s Discussion of Management Fee Rates by Product presentations claimed

that, because mutual fund shareholders are entitled to buy and redeem shares daily, unlike

Institutional Accounts, this resulted in increased turnover, which in turn required       “[m]ore

frequent management of cash and portfolio positioning to ensure execution of overall long-term

fund investment strategy” and “[o]ngoing trading activity by adviser personnel required to

manage more frequent cash flows.” See e.g. JX 184 at 653674.

       202.    However, Mr. Kalis, the former head of CAL’s ACG strategy, who served as lead

portfolio manager for the Growth Fund and for the Other ACG Accounts, testified that daily

inflows and outflows in the Growth Fund were so insignificant that they did not require any

special attention from the portfolio management team, and did not impose additional work on

them. See Kalis Dep. at 60:4-61:4, 65:4-25, 70:3-72:4, 74:12-77:6.

       203.    Meanwhile, the opposite was true for the Other ACG Accounts, where account

deposits and withdrawals, although less frequent, typically involved substantial percentages of

the money invested. Kalis Dep. at 74:12-77:6. In fact, turnover was sharper in the Other ACG

Accounts than in the Growth Fund: by December 2016, all of CAL’s Other ACG Accounts had

withdrawn 100% of their funds from CAL’s management. JX 181 at Ex. A.




                                               59
        Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 71 of 146



       204.     Moreover, CAL’s Subadvisory Accounts – such as Nomura and the MD Accounts

(CAL’s largest ACG accounts) – were themselves mutual funds with underlying shareholders

who were entitled to buy and redeem shares daily. Tr. at 47:17-23, 58:17-60:10. 503:19-20,

506:1-9; PX 303 at 622241-42; JX 8; JX 15; JX 18.

       205.     To the extent advising the Growth Fund required portfolio management attention

due to “turnover” or fund flows, comparable attention was therefore required for CAL’s

Subadvisory Accounts. Pomerantz Rebuttal Report at ¶121.

                            iii.    CAL’s Operations and IT Services Are Comparable Across
                                    All Clients

       206.     CAL uses the same computers and email servers in advising its fund and non-fund

clients, and uses the same IT infrastructure, IT controls and security measures to safeguard fund

and non-fund information. Tr. at 144:6-16; see also Bhatt Dep. at 215:11-216:9; Olson Dep. at

110:12-111:4.

                            iv.     CAL’s Compliance Services Are Comparable Across All
                                    Clients

       207.     CAL’s Discussion of Management Fee Rates by Product presentations claimed

that mutual funds required legal, regulatory, and compliance services greater than institutional

accounts. JX 184 at 653675. These services supposedly consisted of “Continuous Monitoring

to Ensure Regulatory Compliance” with the Securities Act of 1933, the Securities Exchange Act

of 1934, the Investment Company Act of 1940, and the Internal Revenue Code, and responding

to “Regulatory examinations.” JX 184 at 653675.

       208.     However, the evidence at trial shows that these services, were either comparable

to services provided to institutional clients and/or were provided insignificant expense, often

with assistance of third-parties.



                                               60
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 72 of 146



       209.   While the Investment Company Act only applies to mutual funds, CAL conceded

that compliance with the securities laws and the Internal Revenue Code is necessary irrespective

of client type. Mickey Dep. at 110:11-115:3, 116:7-124:18.

       210.   Moreover, even though CAL’s institutional accounts did not benefit from the

regulatory protections applicable to mutual funds, they nonetheless built similar protective

frameworks into their IMAs. Pomerantz Report at ¶¶260-61. For example, CAL was obligated

to provide institutional clients with frequent and extensive reporting. JX 8 at 638092; JX 15 at

622194; JX 13 at 638180; PX 360; Tr. at 42:5-43:4, 47:21-48:18, 49:8-15, 52:11-53:12.

       211.   CAL’s institutional IMAs also obligated CAL to implement and test compliance

procedures and policies regarding all areas of its operations including, inter alia, trading

operations, investment management, infrastructure and internal controls. PX 309 at 372401-08;

PX 317 at 464617; PX 338 at 422225-26; Mickey Dep. at 150:23-154:6, 47:6-94:23.

       212.   CAL was also required to satisfy periodic due diligence requests from

institutional clients which included the completion of extensive questionnaires and in-person

due-diligence presentations. Tr. at 31:24-32:23, 36:17-21, 48:1-17; PX 338; PX 351; PX 387;

PX3 57; PX 358; PX 345 at 118439-441.

       213.   At least one institutional client, Nomura, required monthly compliance reports

from CAL. Tr. at 42:5-20; PX 378; PX 303 at 622214-215.

       214.   CAL was required to comply with each institutional clients’ unique investment

guidelines. Tr. at 33:5-34:10, 35:11-36:16, 47:13-23, 49:11-13, 51:8-21; PX 344 at 430864; JX

8 at 638091; JX 13 at 638185; PX 303 at 622206-213.

       215.   “Regulatory examinations” were rare, as the SEC aspires to, but does not always

succeed in, examining investment advisers every three years.       Pomerantz Report at ¶262.



                                              61
        Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 73 of 146



Furthermore, Defendant’s expert Mr. Richardson acknowledged that the risk of regulatory

examinations is one that investment advisors face regardless of client type – whether mutual fund

or institutional – and that CAL has not had any regulatory inquiries regarding the Growth Fund

in the last five years. Tr. at 771:16-25.

       216.    Certain compliance functions are the responsibility of the Transfer Agent which is

compensated by the Funds separately. JX 182. For example, the Transfer Agent is required to

provide Anti-Money Laundering and Red Flag Identity Theft Prevention Programs and to engage

a third-party auditor to audit its internal controls and compliance with respect to Electronic

Services that it provides to shareholders. JX 182 at § 2(N), 5. The Transfer Agent is also

obligated to operate a compliance system called MARS for the purpose of monitoring

transactions in fund shares for suspicious transactions and to assure compliance with market-

timing and late-trading regulations. JX 182, Ex. D; Tr. at 362:17-363:10.

           5. CAL’s Claims Concerning Greater Risks Were Substantially Controverted
              by the Evidence at Trial

       217.    The other primary rationale CAL provided to the Board for the higher advisory

fees it charged its fund clients versus non-fund clients was that there were greater

legal/regulatory risks associated with advising mutual funds.             Tr. at 261:24–301:23.

Additionally, CAL’s expert witness, Mr. Richardson, testified that there are also purportedly

greater entrepreneurial risks associated with advising mutual funds – such as start-up costs and

competitive risks – that advisers consider in setting their fees. Richardson Report at ¶¶19, 67-73;

see also JX 111 at 534339 (Mr. Calamos’ discussion of purported risks with Board).

                       a.      Legal / Regulatory Risks

       218.    As CAL’s General Counsel, Mr. Jackson was responsible for, inter alia, reporting

to the Board on the litigation/regulatory risks attendant to advising mutual funds. The minutes of


                                                62
          Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 74 of 146



CAL’s 15(c) meeting typify CAL’s bid to attribute the Funds’ substantially higher advisory fees

to these risks:


           Mr. Jackson added that the pricing of each management agreement with the
           funds reflects the fact that the regulatory and litigation environment affects the
           advisor of mutual funds in more significant ways than they affect advisors of
           only private accounts. Specifically, he noted that the advisor’s concerns with
           the litigation risks involved in running a mutual fund are reflected in the
           pricing of its contracts. In response to a question, he noted that this number is
           necessarily subjective but that it is reasonable for the business to price that
           risk in.
JX 144 at 636366 (emphasis added);17 Tr. at 261:24-263:15.18

         219.     Turning first to the general proposition that the regulatory and litigation

environments impact mutual fund advisors more than they do advisors of private accounts, Mr.

Jackson conceded that his statement was not based on any analyses/studies concerning the

frequency of fund-related versus non-fund-related litigation or comparing verdicts or settlements

in fund-related versus non-fund-related litigation. See Tr. at 263:16-264:5. Moreover, although

Mr. Jackson was one of the primary individuals at CAL responsible for ensuring legal and

regulatory compliance, as well as dealing with any related risks that materialized, he testified that

he nonetheless spent the clear majority of this time working on non-fund-related matters during

the heart of the Relevant Period. Tr. at 257:14-23; 269:5-270:10, 306:13-22 (admitting he spent

only 40% of his time on fund matters); ¶10, supra; see also PX 145-A at 634346, PX 113-A at

502692, PX 61-A at 519368, PX 32-A at 513992.




17
     See also JX 111 at 534339; JX 70 at 534050.
18
  Mr. Jackson conceded, however, that CAL had been the subject of prior litigations, and that
any out-pocket costs associated with the materialization of those litigation risks – such as paying
the deductible on an insurance policy – could be objectively quantified. Tr. at 265:9-15.


                                                   63
        Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 75 of 146



       220.    Turning to the issue of risk-pricing, Mr. Jackson admitted at trial that CAL never

actually calculated/estimated the cost/value of the greater risks it purportedly priced into its IMA

with the Funds. Specifically, Mr. Jackson testified that (i) he is unaware of anyone at CAL

having calculated, estimated or otherwise reduced to a number the litigation risk that CAL

purportedly priced into the Growth Fund’s advisory fees since joining CAL; (ii) he is not aware

of anyone having performed that exercise prior to the time he joined CAL; (iii) he does not know

what portion, if any, of the fee CAL charged the Growth Fund was attributable to the increased

litigation risks, and (iv) to the extent CAL did consider litigation risk in setting the advisory fees

it charged the Growth Fund, he does not know what methodology, if any, CAL employed. Tr. at

264:20-265:4; 267:3-6; 268:2-21; 269:2-4; see also id. at 135:6 – 136:10 (Mr. Neal’s testimony

that CAL never provided the Board with an estimate of the value/cost of litigation risk it

purportedly priced into the Growth Fund’s fee structure).

       221.    CAL, however, maintained several insurance policies during the Relevant Period

sufficient to protect against the legal/regulatory risks CAL faced in running its business, Tr. at

261:12-17, and which covered the costs of CAL’s prior fund-related litigation. Tr. at 137:18-

138:3; see also Tr. at 289:4-289:23.19 Mr. Jackson conceded that the cost of obtaining insurance

– the premium plus any deductible – was at least a partial indicator of the value of CAL’s

legal/regulatory risks. See Tr. at 271:5-11. In his estimation, however, it was not a complete

indicator because there purportedly are indirect costs associated with such risks that cannot be

insured against, such as injury to reputation (the “uninsurable risks”). Tr. at 285:25–289:23.




19
  Mr. Richardson testified that he has never worked for a mutual fund adviser that incurred
actual litigation costs that were not covered by insurance. Tr. at 763:8-18.


                                                 64
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 76 of 146



       222.   Turning first to the cost of those risks that are insurable, the two main policies that

protected CAL (and its affiliates) in connection with their mutual fund business during the

Relevant Period were the Directors & Officers, Errors and Omissions Liability Policy (the “D&O

Policy”) and the Fidelity/Blanket Bond. See Tr. 260:3-261:17; PX 423-31.20

       223.   The D&O policy broadly insured the Calamos entities (of which there were

approximately 10), as well as the Funds, against wrongful acts, negligence, and errors and

omissions, see Tr. at 274:1-4, 274:17-275:2 and 278:1-22; PX 423 at 652661-63, and applied to

claims brought by private parties as well as governmental and self-regulatory entities, see Tr.

275:7-13; 276:5-277:1, 277:17-25. During the Relevant Period the D&O policy’s coverage was

increased from $30 to $50 million, its premium ranged between $984,300 and $1.528 million,

and its deductible remained constant at $500,000. PX 184-A at 653775, PX 176-A at 650594,

PX 145-A at 534861, PX 113-A at 503184, PX 61-A at 519662, PX 32-A at 514326.

       224.   The D&O policy’s annual premium and deductible (the latter of which was only

incurred if a claim was submitted) was allocated among the insured entities pursuant to one of

two methods, depending on the year at issue. Tr. at 274:5-12; 278:23-279:5, 280:20-281:11.

Prior to 2015, CAL allocated its premiums based on recommended allocations from ICI Mutual,

the entity that issued the policy. Tr. at 280:20-281:11. For example, ICI Mutual recommended

that CAL be allocated $216,546 of the 2014-2015 D&O policies total annual premium. Tr. at

281:12-283:2; PX 86-A at 523548.

       225.   From 2015 to the present, the Calamos entities have been responsible for paying

40% of the annual premium while the Funds were responsible for paying the remaining 60%.


20
  CAL’s 15(c) responses also referred to an Independent Directors Liability Policy. See, e.g.,
PX 145-A at 634861. That policy insured the Independent Trustees, not the Calamos entities,
and CAL was not responsible for paying any of that policies’ premiums. Tr. 273:2-7.


                                                65
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 77 of 146



278:23-279:5. The 40% portion of the premium owed by the Calamos entities collectively was

then further allocated among each Calamos entity individually. Tr. at 279:13-17; PX 86-A at

523535-48. Thus, for example, the annual premium for the 2016 D&O policy – which provided

$50 million of coverage -- was $1,419,840. Under the applicable allocation methodology, the 10

insured Calamos entities were collectively responsible for paying 40% of that amount, or

$567,936. Tr. at 279:25-280:14. And CAL individually was responsible for paying just a

fraction of that amount. Tr. at 280:16-19. Thus, during the Relevant Period, the annual cost to

CAL of insuring against all of the risks covered by the D&O policy was significantly smaller

than $567,936.

       226.      The Fidelity/Blanket Bond is a regulatory requirement under the ICA and covers a

series of risks identified in a section of the policy called “Insuring Agreements.” Tr. at 284:1-21.

The risks covered by that policy include certain legal as well as regulatory risks. Tr. at 284:22-

285:24. The premium for the Fidelity Bond was allocated during the relevant period based on

the same methodologies applied to the D&O policy. Thus, for example, ICI Mutual

recommended that CAL pay $4,361 of the Fidelity Bond’s annual premium for the 2014-2015

policy term. Tr. 283:3-17.

       227.      Turning to the purported non-insurable risks CAL faces, Mr. Jackson identified (i)

injury to reputation, (ii) interference with business relationships, and (iii) distraction from core

business operations, as potential consequences.        See Tr. at 285:25–286:13. However, these

potential consequences are either are so remote that they have never previously materialized or

resulted in only de minimis expense (that CAL did not even bother to estimate).

       228.      First, with respect to reputational injury, Mr. Jackson conceded that: (i) this risk

applies regardless of whether the client is a fund or a non-fund; (ii) CAL has not attempted to



                                                  66
        Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 78 of 146



quantify the cost of any reputational injury that might have resulted from its prior litigation; and

(iii) none of CAL’s Other ACG Accounts, all of whom terminated their advisory relationship

with CAL, cited CAL’s involvement in prior litigation as a reason for doing so. Tr. at 286:14-

287:20; see also Tr. at 138:3-15 (Mr. Neal’s testimony that he did not recall CAL ever informing

the Board that it suffered reputational injury or lost business as a result of prior lawsuits).21

       229.       Second, with respect to potential interference with business relationships, Mr.

Jackson stated that he was unaware of any litigation-related injury to goodwill, nor did anyone in

CAL’s distribution department inform him that any intermediaries refused to work with CAL as

a result of litigation. Tr. 287:24-14; see also Tr. at 138:4-139:9 (Mr. Neal’s testimony that he

does not recall any conversations with CAL regarding injury to goodwill or injury to third-party

relationships).

       230.       Third, there is no evidence in the record that defending this action, or any of

CAL’s prior lawsuits, materially impacted the ability of CAL’s employees to carry out their day-

to-day business activities. See generally Tr. at 288:15-25.

       231.       Turning specifically to regulatory risks, the primary and most significant risk that

CAL identified to the Board as a justification for the Funds’ higher advisory fees was CAL’s

greater exposure to “make-whole” errors. Tr. at 290:16-25; 291:12-29:22; JX 144 at 636381

(“The Board considered factors that lead to more expenses for registered funds including . . .

greater exposure to ‘make whole’ errors.”); JX 111 at 534351 (same). A “make-whole error” is


21
   Notably, Mr. Richardson testified that the loss of future business is difficult if not impossible
to quantify, and that he did not offer an opinion as to how a Trustee could possibly assess
whether an adviser’s fee reasonably accounted for a risk/cost that is unquantifiable. See Tr. at
767:15-768:5. Additionally, Mr. Richardson does not offer the opinion that it would be
reasonable for CAL’s advisory fee to account for the risk of reputational harm resulting from its
own negligence or misconduct. Tr. at 768:6-10.



                                                   67
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 79 of 146



an error that results in losses to fund investors for which CAL or a third-party service provider

bears responsibility. See Bhatt Dep. at 182:16-22; see also Tr. at 210:14-211:4; 290:2-8. The

most significant source of potential make-whole errors is the daily calculation of the Funds’

NAV, which is performed by State Street in the first instance. Tr. at 211:23-212:1, 295:12-18;

292:23-294:2.

       232.     However, the record shows that make-whole errors generally, and NAV errors

specifically, are: (i) incredibly infrequent, and have been non-existent with respect to the Growth

Fund, (ii) are generally de minimis when they do materialize; and (iii) are typically borne by

State Street, not CAL.

       233.     Mr. Bhatt testified that large make-whole errors are infrequent and that he did not

recall a single large make-whole error since joining CAL in January 2004. Bhatt Dep. at 10:10-

11, 183:14-184:1. Consistent with his testimony, in December 2013, Mr. Bhatt reported to the

Funds’ Valuation Committee that CAL had experienced its first NAV error in over two years,

and that the total value of that error – which did not impact the Growth Fund – was under $250.

Id. at 299:10-301:18, JX 42 at 533667-68.

       234.     Similarly, Mr. Jackson explained that NAV errors are infrequent and that since

joining CAL in 2010, he did not recall a single make-whole error involving the Growth Fund for

which CAL had to pay out of pocket, Tr. at 297:6-16, 301:16-18. And Mr. Neal testified that he

too did not recall a single occasion where CAL had to pay Growth Fund shareholders for a

make-whole error. Tr. at 212:2-18.22 Moreover, Mr. Neal confirmed that when a make-whole




22
   Mr. Jackson conceded that, even if CAL as opposed to State Street was responsible for
reimbursing Fund investors for make-whole errors, such errors, depending on their nature, would
be covered by the D&O policy. Tr. 297:17–298:6; see also Bhatt Dep. at 183:14-17.
Additionally, Mr. Richardson testified that he did not offer the opinion that it would have been
                                                68
        Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 80 of 146



error does occur, it is typically the responsibility of the third-party service providers at issue, see

Tr. at 213:4-9, which are bound by indemnification provisions rendering them liable for losses

resulting from the own negligence or wrongful acts. Tr. at 295:19-296:15; JX 183 at 654546-47;

JX 4 at 4-5; JX 182 at 8-10; see also Tr. at 766:23-767:2 (Mr. Richardson’s testimony regarding

indemnification).23

                       b.      Entrepreneurial / Competitive Risks

       235.    Mr. Richardson testified that CAL also purportedly faced greater entrepreneurial

and competitive risks as an adviser of mutual funds, which he believes are relevant to the

disparity in the fees CAL charged its fund clients versus its non-fund clients. Richardson Report

at ¶¶67-72, 128-32; see also JX 144 at 636381 (2016 15(c) Minutes identifying “capital

expenditures to establish a fund” and “length of time to reach critical mass, and related

expenses” as cost drivers for mutual funds); Tr. at 98:24–100:11 (Mr. Behan’s similar testimony

concerning entrepreneurial and competitive risk).

       236.     Entrepreneurial risks include an adviser’s outlay of start-up capital in sponsoring

a fund and its assumption of initial operating losses until the fund reaches profitability. See Tr.

98:24–100:11, 758:2-9; Richardson Report at ¶¶128, 132. Mr. Richardson conceded, however,

that the Growth Fund was over 25 years old, had already reached profitability, and that CAL had

already recouped its start-up costs from sponsoring the Growth Fund. Tr. at 757:24-19.

       237.    Competitive risks encompass the possibility that fund shareholders would switch

investment advisers or chose a passively managed index fund (which typically have lower fees).

See Richardson Report at ¶70; Tr. at 761:17-25. Mr. Richardson made clear, however, that he

reasonable for CAL to include some value in its advisory fees to account for make-whole errors
that were the result of its own negligence or misconduct. Tr. at 766:17-22.

 Notably, Mr. Richardson provided only one example of a regulatory risk in his expert report,
23

which he conceded was inapplicable to the Growth Fund. Tr. at 763:19-25-764:2.
                                                  69
             Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 81 of 146



      did not offer the opinion that it would have been reasonable for CAL to charge the Growth Fund

      a fee that added some value for the risks that investors would switch investment advisers due to

      CAL’s poor performance or that investors would opt for an index fund because the Growth

      Fund’s fees were too high. Tr. at 759:12-762:22. Further, the same competitive risks exist with

      respect to non-fund clients: indeed, all of CAL’s Other ACG Accounts switched advisors.

IV.      CAL’S METHOD FOR ALLOCATING COSTS MADE ITS LARGER
         FUNDS APPEAR LESS PROFITABLE
             A.      CAL’s 15(c) Profitability Presentations and Cost Allocation Methodology

             238.    Each of CAL’s 15(c) Responses contained a presentation titled “Mutual Fund

      Profitability,” which purported to present the profitability, to CAL, of serving as advisor to each

      of the Funds, including the Growth Fund. DX 184-Q, DX 176-Q, DX 145-R, DX 113-S, DX 61-

      S, DX 32-Q. These presentations were standardized, differing only in specific numbers, rather

      than in methods of calculation or manner of presentation. Id. For each of the Funds, CAL’s

      profitability is the difference between (1) the revenue CAL received from serving as that Fund’s

      adviser (namely, the advisory fees paid to CAL by that Fund) and (2) the costs CAL incurred to

      provide that Fund with advisory services, (3) divided by the revenue (which expresses the

      percentage of Fund-specific advisory revenue that flows to CAL as profit). DX 184-Q; Lacey

      Report at ¶¶23, 38.

             239.    While CAL’s advisory revenue with respect to each Fund is directly and easily

      ascertainable (the advisory fees each Fund paid), the costs CAL incurred to advise each Fund are

      not ascertainable in a similarly easy and direct manner. Id. That is because only a few types of

      expenses (all of which related to distribution and marketing expenses, and are hence irrelevant to

      the pre-distribution/marketing profitability required by Gartenberg and at issue here) were

      “direct expenses” recorded on a Fund-specific basis. DX 184-Q, at 653680 and 653691; Lacey

                                                      70
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 82 of 146



Report at ¶30; Pomerantz Report at ¶¶408-09. Instead, all of CAL’s advisory expenses (namely

employee compensation, general and administrative costs, and client service costs) were

“indirect expenses,” also termed “joint costs” or “common costs,” that could not be easily traced

to particular Funds, and that CAL incurred with respect to multiple or all of the Funds (e.g.,

compensation of investment management personnel who provided services to several Funds;

compensation of personnel in other departments, such as Fund Administration, Operations, or

Legal and Compliance, which provided services to all of the Funds; rent and utility costs for

CAL’s shared offices, etc.). DX 184-Q, at 653680 and 653691; Lacey Report at ¶¶16, 23-25, 30;

Pomerantz Report at ¶409, 430-31; Tr. at 234:23–235:11. Such indirect, jointly-incurred costs

must be allocated among the multiple products to which they relate (here, CAL’s advisory

clients) on a rational basis, in order to report product-specific profits. Lacey Report at ¶¶16-31;

Tr. 235:20-25.

       240.      To calculate and present the profitability to CAL of advising each of the Funds,

the Mutual Fund Profitability presentations allocated CAL’s advisory costs, in their entirety, to

each of the Funds on the sole basis of AUM.          DX 184-Q, at 653680. This cost allocation

proceeded in a two-step process. Id. In the first, a product-line allocation, CAL started with the

total advisory costs CAL incurred in advising all its investment products/clients, and allocated a

portion of those total costs to the Funds (as opposed to other clients, such as Subadvisory

Accounts and Institutional Accounts) according to the Funds’ proportion of CAL’s total AUM.

DX 184-Q, at 653680-81; Pomerantz Report at ¶¶410-11. Thus, for example, where the Funds’

constituted 86% of CAL’s total AUM, CAL allocated 86% of its total advisory costs to the

Funds. DX 184-Q, at 653681. In the second, having allocated advisory costs to the Funds in

aggregate, CAL then allocated portions of its aggregate Funds-related advisory costs to each of



                                                71
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 83 of 146



the Funds, again on the basis of AUM (i.e., each Fund’s proportion of the Funds’ aggregate

AUM). DX 184-Q, at 653680 and 653691; Pomerantz Report at ¶432.

       B.      CAL’s Profitability Presentations were Inconsistent with Its Actual
               Operations and Artificially Lowered the Growth Fund’s Profitability

            1. Although Advisory Costs are Largely Fixed CAL Allocated Those Costs by
               AUM as if they Were Variable Costs, Eliminating/Masking Economies of
               Scale

       241.    As CAL’s profitability expert Professor Lacey concedes, most costs incurred in

the provision of advisory services are largely fixed costs, rather than variable costs: i.e., costs

that remain relatively constant even as AUM rises or falls, and thus that do not vary in direct

proportion to AUM. Tr. at 996:16–997:6. Because of this, and as Professor Lacey’s own cost

allocation authorities explain, it is generally acknowledged in the mutual fund industry that

advisory costs do not directly track AUM. Pomerantz Rebuttal Report at ¶248.

       242.    Yet CAL’s Mutual Fund Profitability Presentations allocated advisory costs in

exactly the opposite manner: as if all advisory costs varied in perfect and direct proportion to

AUM. DX 184-Q, DX 176-Q, DX 145-R, DX 113-S, DX 61-S, DX 32-Q. See also Pomerantz

Rebuttal Report at ¶¶248-49.

       243.    Such allocation is per se unreasonable, as it allocates costs in a manner

diametrically opposite to known facts concerning such costs’ actual behavior. Tr. at 879:14-20;

Bullard Rebuttal Report at ¶¶104-05. See also Pomerantz Rebuttal Report at ¶¶236-93.

       244.    CAL’s actual operating costs, as analyzed by both Plaintiffs’ and Defendant’s

experts, do not evince the direct and proportional relationship to CAL’s AUM depicted in CAL’s

Mutual Fund Profitability Presentations. Pomerantz Report at ¶¶467-89; Pomerantz Rebuttal

Report at ¶247; Cronin Report at Ex. 9.1 (showing total advisory and distribution costs increased

as AUM declined) and Ex. 10 (showing investment advisory personnel headcount remaining


                                                72
        Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 84 of 146



constant even as AUM declined by 50%, illustrating the relatively fixed nature of this advisory

expense). For example, as the AUM in CAL’s Funds declined from $15.3 billion to $13.6 billion

(a decline of 13.7%), CAL advisory costs did not decline by a similar 13.7%, but instead fell

from $63.0 million to $60.8 million, a decline of only 3.4% (approximately 1/4th the AUM

decline). Pomerantz Report at ¶480. Similarly, as CAL Open-End Fund AUM fell 38.5% from

2011 through 2015, CAL’s employee compensation costs fell only 11.3%. Id., ¶¶468-74. In

sum, analysis of CAL’s actual operating costs indicates that such costs, or substantial portions

thereof, do not perfectly track and/or vary with AUM, but instead, as Professor Lacey conceded,

remain substantially fixed even as AUM varies.

       245.    These same facts (i.e., CAL’s own financial results of operations), viewed under a

different conceptual terminology, indicate the presence of substantial economies of scale.

Pomerantz Report at ¶¶468-89; Pomerantz Rebuttal Report at ¶¶301-05.

       246.    As CAL’s economics expert Dean Hubbard explains, economies of scale exist

where an increase in output causes a reduction in long-run average costs. Hubbard Report at

¶144. Conversely, economies of scale are indicated where a decrease in output causes an

increase in average costs. Pomerantz Report at ¶481. In considering advisory services, AUM is

the unit of output. Id., ¶10(vi).

       247.    Professor Lacey’s own authorities for cost allocation in the mutual fund industry:

(1) acknowledge general agreement that economies of scale exist in the mutual fund industry

(see Pomerantz Rebuttal Report at ¶248); (2) relatedly, acknowledge general agreement that

advisory costs do not rise in direct proportion to AUM (id.); and (3) criticize AUM-based cost

allocation, which allocates costs in direct proportion to AUM, for its tendency to over-allocate

costs to large funds (id., ¶¶259, 274).



                                               73
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 85 of 146



       248.     CAL’s own results of operations, which Dr. Pomerantz analyzed but Dean

Hubbard and Professor Lacey did not, showed consistently that as CAL’s AUM declined

throughout the Relevant Period, CAL’s average advisory costs per unit of AUM increased.

Pomerantz Report at ¶¶482 (e.g., from 40 bps to 46 bps from one year to the next) and 468-89

generally; Pomerantz Rebuttal Report at ¶¶301-05.

       249.     CAL’s profitability expert Professor Lacey also concedes that CAL’s AUM-based

allocations to and between the Funds are oblivious to, and do not take into account, any

economies of scale associated with advisory operations. Tr. at 1032:8-25 (“. . . we don’t

consider economies of scale in that allocation process. It’s just not something we do.”); see also

Pomerantz Rebuttal Report at ¶¶268-70 and 305, and Tr. at 1008:13–1009:22. Dr. Pomerantz

states the same in different and more affirmative words, both in his expert report (Pomerantz

Report at ¶¶433, 436, 462-64, 479, 482-84 – AUM-based cost allocation “assumed away” any

economies of scale and rendered them “invisible”) and in his trial testimony (Tr. at 451:2-25,

458:8–459:2 – CAL’s cost allocation methodology “neuters the concept of economies of scale

[and] makes [it] impossible to be measured, impossible to be analyzed, impossible to

evidenced.”).

       250.     By allocating all advisory costs in perfect relation to AUM, in contravention of

the manner in which CAL’s advisory costs actually behaved (and, put differently, of the

economies of scale indicated by such cost behavior), CAL’s cost allocations in the Mutual Fund

Profitability presentations were distorted, particularly for funds at both extremes of the AUM

spectrum (i.e., very small funds and very large funds). Pomerantz Report at ¶433 et seq.;

Pomerantz Rebuttal Report at ¶236 et seq. Specifically, and as further detailed in Sections

IV.B.2-3 below, the Mutual Fund Profitability presentations sharply under-allocated expenses to



                                               74
        Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 86 of 146



small funds (thereby making them appear profitable to CAL, when in fact they were not) and

sharply over-allocated expenses to large funds, such as the Growth Fund (making them appear

less profitable to CAL than they in fact were). Pomerantz Report at ¶433 et seq.

       251.      At trial, Defendant did not argue that the Funds-specific profitability figures

reported in the Mutual Fund Profitability presentations were accurate, and insisted instead that

Funds-specific profitability was unknowable. Tr. at 238:15–239:15, 1010:17–1011:1, 1015:10-

19. Defendant justified the Mutual Fund Profitability presentations instead, primarily, on their

systematicity (i.e.., all costs allocated on the basis of AUM) and on their practicality (i.e.,

calculating profitability in such manner was easily accomplished and did not take too much time

or effort).    Tr. at 235:16-25, 240:13-242:13, 998:13-17, 1015:2-9, 1020:19–1021:4; Lacey

Report at ¶¶20, 24, 83-85.

              2. CAL’s 15(c) Profitability Presentations Over-Allocated Costs to Large
                 Funds, Presenting them as Less Profitable than They in Fact Were

       252.      Allocation of advisory costs on the basis of AUM alone over-allocates costs to

larger funds, such as the Growth Fund. Pomerantz Report at ¶433; Pomerantz Rebuttal Report

¶¶259, 274.

       253.      Indeed, the sources that Professor Lacey cites for his basis that AUM-based cost

allocation is “widely accepted” in the mutual fund industry criticize AUM-based cost allocation

for this very reason: that it “tends to make the largest funds less profitable” by over-allocating

advisory costs to them. Tr. 1003:23–1005:25; Pomerantz Rebuttal Report at ¶¶259, 274.

       254.      The over-allocation of costs to larger funds has the same root as the below-

discussed under-allocation of costs to smaller funds: that cost allocation on the basis of AUM

ignores economies of scale and the largely fixed nature of advisory costs. Pomerantz Report at

¶433; see also id. ¶¶382-85; Pomerantz Rebuttal Report at ¶¶236-59, 287-93; Bullard Report at


                                                75
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 87 of 146



¶¶64-78. For mutual fund advisers, additional AUM often require little if any additional costs

(e.g., a 10% increase in AUM might entail little or no increase in costs, as extant personnel,

systems and infrastructure often suffice to service additional AUM), but cost allocations based

on AUM assign additional costs in direct and continuous proportion to additional AUM (e.g., a

10% increase in AUM will entail a 10% increase in allocated costs). Id.

            3. CAL’s 15(c) Profitability Presentations Under-Allocated Costs to Small
               Funds, Presenting them as Profitable When in Fact They Were Not

       255.    CAL’s Mutual Fund Profitability presentations presented CAL’s smaller and

smallest Funds not only as uniformly profitable for CAL to advise, but as providing CAL with

greater profitability than its largest Funds, such as the Growth Fund. See e.g. DX 145-R at

634772.24

       256.    For example, in 2016 CAL reported to the Board that 14 of its Funds with AUM

below $200 million were profitable, and that several of them were more profitable to CAL than

the then-$3 billion Growth Fund.          DX 145-R at 634772.          These results are roundly

counterfactual, and contradicted inter alia by:

                   a.   the testimony of CAL executives, such as Mr. Behan, who explained

                        quite bluntly that small funds are typically unprofitable to their advisers

                        until reaching approximately $250 million in AUM, at which point the

                        advisory fees they generate (which are a function of AUM) begin to

                        exceed the advisory costs incurred by their advisers; Tr. 109:9-18; see also

                        id.at 99:19 – 100:11.


24
   Specifically, the Pre-Distribution and Marketing “Operating Margin” line item for each of the
21 Open-End Funds is positive. 14 of these 21 Funds had AUM below $200 million (see
“Monthly Average AUM” line item at bottom of page). Of these 14 sub-$200 million Funds,
seven had reported profit margins exceeding 50%, while the Growth Fund’s profit margin was
reported as 47%.
                                                  76
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 88 of 146



                   b. the testimony of the Fund’s Independent Trustees, such as Mr. Neal, to the

                      same effect, Tr. at 193:8-10;

                   c. the testimony of CAL’s expert Mr. Richardson, to the same effect,

                      Pomerantz Rebuttal Report at ¶240;

                   d. received wisdom concerning mutual fund economics from the mutual fund

                      industry’s primary trade association, the Investment Company Institute

                      (“ICI”), to the same effect;25

                   e. what CAL repeatedly told the Board outside the 15(c) Review context

                      and/or prior to this action: namely, that its small funds were unprofitable,

                      and cost CAL more to advise and operate than they paid to CAL in fees;26

                   f. CAL’s real-world managerial decisions to shutter three of its smallest

                      Funds, because they were, and in CAL’s view were likely to remain,

                      unprofitable to CAL.27



25
   As ICI explains, a mutual fund “typically starts small and may require significant subsidies
from its adviser for a number of years until the fund reaches a critical mass,” “can take several
years [] to achieve a viable size,” and “may incur losses during [its] early years, may never reach
viable size, and may ultimately need to be closed or merged.” (Pomerantz Rebuttal Report at
¶236; Bullard Rebuttal Report at ¶109).
26
   PX 432 at 626286 (reporting to Board in 2000 that apart from one Fund, all of CAL’s other
Funds, which were then still relatively small, “were not yet profitable to the Adviser.”); JX 144
at 636337-38 (Mr. Behan explaining to the Board that CAL recommended liquidating several of
its smallest funds because such funds had “been subsidized since inception,” had “failed to
achieve economies of scale,” and presented “unlikely prospects of future asset growth” sufficient
to generate advisory fees that outstripped costs). See also Pomerantz Report at ¶445; Pomerantz
Rebuttal Report at ¶241; Bullard Report at ¶¶62-63, 97; Bullard Rebuttal Report at ¶¶106-09.
27
  JX 144 at 636337-38 (Mr. Behan explaining to the Board that CAL recommended liquidating
several of its smallest funds because such funds had “been subsidized since inception,” had
“failed to achieve economies of scale,” and presented “unlikely prospects of future asset
growth”). See also Pomerantz Report at ¶445; Pomerantz Rebuttal Report at ¶241, 287-97, 307-
09; Bullard Report at ¶¶62-63, 97; Bullard Rebuttal Report at ¶¶106-09.
                                                77
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 89 of 146



       257.    The simple fact of the matter recognized by Plaintiffs’ and Defendant’s experts,

CAL and CAL executives, the Independent Trustees, and the mutual fund industry, is that new

and/or small mutual funds are unprofitable to their advisers because of the high, initial fixed costs

required to operate them, and they only become profitable when they reach sufficient size to

generate advisory fees that outweigh such largely fixed costs. ¶256, supra; Pomerantz Rebuttal

Report at ¶¶236-49, 277.

       258.    CAL’s presentations to the Board that the smaller Funds were profitable, are

therefore not only inaccurate, but facially implausible. Bullard Report at ¶¶61-62; Pomerantz

Report at ¶¶437 et seq.; Pomerantz Rebuttal Report at ¶¶237-59, 277-93.

       259.    The only way CAL could have reported the smaller Funds as profitable was by

either masking/misreporting the revenues received from these funds, or by playing games with

the allocation of costs (given that profitability is calculated on the basis of these two figures).

Lacey Report at ¶38. However, because CAL records its revenues on a per-Fund basis, its

erroneous profitability determinations must be the result of how CAL allocated costs to such

Funds. DX 145-R, at 634761 (noting that all revenues are “direct” ones).

       260.    Consequently, the Mutual Fund Profitability presentations’ allocation of advisory

costs by AUM under-allocates advisory costs to CAL’s smaller Funds. As explained in Section

IV.B.1 supra and further detailed in Section IV.B.4 infra, this under-allocation results from

turning a blind eye to the high fixed costs that advisers experience for small funds, which require

the same panoply of services as larger funds, and instead employing the systematic fictional

allocation of costs as if such costs were entirely variable, rather than largely fixed. Pomerantz

Rebuttal Report at ¶¶236-59, 287-93; Bullard Report at ¶¶57-58.




                                                 78
        Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 90 of 146



            4. CAL’s 15(c) Profitability Presentations Allocated Sharply Different Advisory
               Costs to Funds that Have Substantially Similar Advisory Costs

        261.      The general unreality of CAL’s AUM-based cost allocations, and resulting profit

levels, with respect to the small Funds (and hence the large Funds as well), is further highlighted

when compared to CAL’s organizational structure. See e.g. Bullard Report at ¶¶57-64, 71-74,

77-78; Pomerantz Report at ¶¶433-47; Bullard Rebuttal Report at ¶¶96-109.

        262.      The below table reproduces certain cost, profitability and AUM data from the

Mutual Fund Profitability presentation included in CAL’s 2016 15(c) Response (DX 145-R, at

634772), along with certain additional calculations from such data highlighted in yellow, with

respect to the Growth Fund and 3 other similarly-situated Funds:


 $ in thousands
                                      Growth            Focus      Discovery       Mid Cap
                                       Fund            Growth       Growth         Growth
 Fund AUM
 Fund AUM                            $2,960,060        $64,841       $45,110         $34,669
 CAL Revenue
 Management Fees paid by Fund          $25,636          $665           $468           $363
 Management Fees/AUM (fee in
                                        0.87%           1.03%         1.04%           1.05%
 basis points)
 Allocated CAL Advisory Expenses
   Employee Compensation               $9,407           $195           $132            $99
   Client Service                       $254            $16            $14             $13
   G&A                                 $3,942           $90            $63             $50
 Total Advisory Expenses               $13,602          $300           $209           $162
 Expense/AUM (advisory
                                        0.46%           0.46%         0.46%           0.47%
 expenses in basis points)
 Operating Income (Profit)             $12,034          $365           $258           $201
 Operating Margin                       47%             55%            55%            55%
 Ratio of Growth Fund to Subject Fund…
 AUM                                     n/a            46:1           66:1            85:1
 Employee Compensation
                                         n/a            48:1           71:1            95:1
 Expense
 Client Service Expense                  n/a            16:1           18:1            20:1
 G&A Expense                             n/a            44:1           63:1            79:1

                                                  79
        Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 91 of 146




 Total Advisory Expenses                  n/a         45:1            65:1            84:1


        263.    Under CAL’s team of teams approach, exactly the same investment personnel (the

U.S. Growth Equity team) were responsible for the day to day management of the Growth Fund,

and each of the above three much smaller Funds: the Focus Growth Fund, the Mid Cap Growth

Fund, and the Discovery Growth Fund (each of which CAL shuttered in 2016 due to their

unprofitability). JX 139 at CA-IT 00000071 at 14-18; JX 144 at 636338; Bullard Report at ¶¶57-

61; Pomerantz Report at ¶¶441-43; Pomerantz Rebuttal Report at ¶¶252, 283-87. The Growth

Fund and these other three Funds, were, furthermore, supported by identical trading and risk

management personnel, identical other support personnel (e.g., Legal, Fund Administration), and

identical facilities and infrastructure. Id.

        264.    Notwithstanding this organization, which indicates that the costs CAL incurred in

advising of these four funds were roughly identical, the costs allocated to the Growth Fund in the

Mutual Fund Profitability Presentations sharply diverged from those allocated to the other three

similarly-situated Funds, as shown in the table above. DX 145-R at 634772. This was a pure

and direct artifact of CAL’s AUM-based cost allocation methodology. Pomerantz Report at

¶447, 441-43; Pomerantz Rebuttal Report at ¶¶251-52, 283-87; Bullard Report at ¶¶57-64, 71-

74, 77-78. Specifically, the Mutual Fund Profitability presentations allocated to the Growth

Fund – which was 45 times larger than the Focus Growth Fund, 65 times larger than the

Discovery Growth Fund, and 85 times larger than the Mid Cap Growth Fund – advisory costs

that were respectively, and implausibly, 45, 65 and 85 times larger than those allocated to the

Focus Growth Fund, the Discovery Growth Fund, and the Mid Cap Growth Fund. DX 145-R at

634772 and table at ¶262, supra; Pomerantz Report at ¶447, 441-43; Bullard Report at ¶¶57-64,

71-74, 77-78; Pomerantz Rebuttal Report at ¶¶251-52, 283-87.

                                                80
         Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 92 of 146



         265.   The data presented at ¶262 supra reveal and further explain four necessary

consequences of CAL’s allocation of effectively all advisory costs on the sole basis of AUM.

         266.   First, as discussed just above, advisory costs allocated to each Fund were in direct

proportion to Fund AUM (and almost entirely unrelated to CAL’s actual operations): if Fund A

was 100 times larger than Fund B, it was allocated 100 times the advisory expense as Fund B,

even if the actual expenses incurred appeared substantially similar. Pomerantz Report at ¶¶432-

34; Lacey Report at ¶¶57-60; DX 145-R at 634772 (compare AUM ratio to Total Advisory

Expenses ratios in the above table).

         267.   Second, each of the Funds was allocated an identical advisory expense per dollar

of assets advised (i.e., advisory expenses expressed, like advisory fees, in basis points, as a

percentage of Fund AUM). Pomerantz Report at ¶435; Pomerantz Rebuttal Report at ¶¶254-56;

DX 145-R at 634772 (compare expense/AUM in above table: 46-47 basis points for each Fund);

Tr. at 1006:1-5.     This is theoretically and practically nonsensical:      theoretically, because

economies of scale operate to change per-unit costs (i.e., advisory costs per dollar of AUM) as

AUM increases or decreases, and practically, because it ignores the largely fixed nature of

advisory costs that, among other things, makes small funds’ per-unit advisory costs high

(because substantial fixed costs are charged against a small asset base) and large funds’ per-unit

costs lower (because similar substantial fixed costs are now charged against a much larger asset

base).

         268.   Third, as discussed in Section IV.B.3, supra, it presented CAL’s smaller and

smallest Funds not only as uniformly profitable, but as providing CAL with greater profitability

than its largest Funds, such as the Growth Fund. See Section IV.B.3, supra; DX 145-R at

634772 (50%+ profit margins for each of the small funds; 47% profit margin for the much larger



                                                 81
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 93 of 146



Growth Fund). The data presented in the table at ¶262 illuminates the explanation for this result.

As the data shows, each of the Funds was allocated an identical level of advisory expenses

relative to size (46-47 basis points), but charged different advisory rates relative to size, with

smaller Funds charging higher fees (because their smaller AUM did not allow them to achieve

fee reductions available at higher AUM ranges), and larger Funds such as the Growth Fund

charging lower effective fee rates (because their higher AUM sufficed to trigger advisory fee

breakpoints). Id.

       269.    Fourth and relatedly, because each of the Funds was allocated an identical level of

advisory expenses relative to size (46-47 basis points) but paid advisory fees to CAL at varying

effective fee rates (e.g., the Growth Fund at 87 bps, other smaller Funds at 100 bps, etc.), the

variation in CAL’s reported profitability from each of the Funds (e.g., 47% for the Growth Fund,

55% for other smaller Funds, etc.) was (1) entirely a product of variations in the Funds’ effective

advisory fee rates (given constant cost levels), and (2) mostly constrained to a relatively narrow

band of reported profit margins. DX 145-R at 634769 and 634772.

       270.    Each of these profitability results is counterfactual and/or nonsensical, for reasons

detailed at length by Plaintiffs’ experts (Pomerantz Report at ¶¶433-47, 461-98; Pomerantz

Rebuttal Report at ¶¶236-59, 276-78, 286-93, 301-09; Bullard Report at ¶¶41-83) and is directly

contradicted inter alia by: the actual record of CAL’s actual advisory costs (which show that

CAL’s advisory costs did not directly track AUM); CAL’s real-world managerial decisions

based on its real-world, rather than 15(c), considerations of Fund-specific profitability (which

show that CAL knew its small Funds to be unprofitable to it); CAL’s reports to the Board

concerning Fund-specific profitability prior to this litigation (which stated the same); and the




                                                82
        Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 94 of 146



testimony of CAL’s executives, CAL’s experts and the Independent Trustees concerning

advisory cost behavior and the profitability to CAL of the Funds (which stated the same).

       C.      CAL Did Not use its 15(c) Profitability Analyses for Any Other Purpose, and
               Based its Actual Business Decisions on an Opposite View of Profitability

       271.    CAL did not use its 15(c) profitability presentations/methodology for any other

business purpose. Tr. at 245:24–246:4.

       272.    Rather, when making real-world business decisions with respect to the Funds,

such as shutting down three small Funds also managed by the same U.S. Equity Growth team

that managed the Growth Fund, CAL based such real-world decisions on an understanding of its

Funds-specific profitability (specifically, that such small Funds were unprofitable to CAL) that

directly contradicted the profitability figures in the 15(c) Mutual Fund Profitability presentations.

See Sections III.B.3-4, supra; Pomerantz Rebuttal Report at ¶¶256-59, 292-93, 296-97 and 306-

09.

       273.    The facts that CAL did not use its 15(c) profitability figures for any other business

purposes, and that CAL’s real-world business decisions were based on an understanding of

Funds-specific profitability that directly contradicted the 15(c) profitability figures, indicate that

CAL’s 15(c) profitability figures are unreliable. Pomerantz Rebuttal Report at ¶¶256-59, 292-

93, 296-97 and 306-09.

       D.      The Mutual Fund Profitability Presentations Were Not “Decision-Useful” for
               the Independent Trustees in Evaluating CAL’s Profitability from the Funds

       274.    Defendant’s profitability expert Professor Lacey opined and testified that the

Mutual Fund Profitability presentations were “decision-useful” for the Independent Trustees in

the context of having to evaluate fund-specific profitability pursuant to Sections 15(c) and 36(b)

of the ICA. Tr. at 1003:9-22, 1015:2-9, 1020:19–1021:18; Lacey Report at ¶¶5, 36-42.



                                                 83
        Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 95 of 146



       275.    Professor Lacey did explain anywhere in his testimony why the Mutual Fund

Profitability presentations were “decision-useful” for the Independent Trustees. In his report,

Professor Lacey bases decision usefulness on the fact that the presentations contained numerical

figures for fund-specific revenues and fund-specific costs, which allowed fund-specific

profitability to be calculated. Lacey Report at ¶¶37-39, 41-42; Pomerantz Rebuttal Report at

¶¶310. However, this basis is all form and no substance: it remains true no matter the accuracy

or integrity of the actual figures provided for revenues or costs. Id.

       276.    Real-world decisions made by CAL management concerning the life and death of

the Fund were made on the basis of a completely different understanding of CAL’s profitability

Pomerantz Rebuttal Report at ¶¶256-59, 292-93, 296-97 and 306-09. CAL’s Mutual Fund

Profitability presentations were not “decision-useful” to the Independent Trustees, because they

misreported CAL’s Fund-specific profitabilities and thereby did not allow the Independent

Trustees to fulfill their obligations to evaluate CAL’s Funds-specific profitability. Id.

       E.      Dr. Pomerantz’s View of Profitability Hews Closer to CAL’s Actual Business
               Conditions

       277.    To recalculate Funds-specific profitability in a manner that took CAL’s actual

advisory economies of scale into account (rather than assuming them away), Dr. Pomerantz (1)

estimated those economies by looking at how CAL’s overall advisory costs changed in relation

to AUM from one year to the next, and (2) applied the observed economies in re-allocating

CAL’s aggregate Funds-related advisory costs to each of the particular Funds. Pomerantz Report

at ¶¶479-92; Pomerantz Rebuttal Report at ¶¶301-05. When such economies were taken into

account, CAL’s profit margin from the Growth Fund was 71%, rather than the 46% reported to

the Board. Pomerantz Report at ¶492; Tr. at 449:15–450:22.




                                                 84
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 96 of 146



       278.    At trial, Defendant sought to discredit Dr. Pomerantz’s modeled Fund-specific

profitability with respect to its underlying methodology (Tr. at 456:25–469:21) as well as its

results (Tr. at 469:22–475:3).

       279.    Defendant suggested that Dr. Pomerantz’s profitability calculations were “absurd”

because they depicted 14 of CAL’s 21 Open-End Funds as unprofitable to CAL (i.e., costing

CAL more to advise than they paid to CAL in advisory fees). Tr. at 469:22–475:3; see also

Pomerantz Rebuttal Report at ¶¶289-91.28

       280.    That result, however, is not absurd, but instead is entirely consistent with

Defendant’s clear testimony at trial, and Defendant’s consistent statements to the Board outside

the 15(c) Review context in recent years, that small mutual funds with AUM of approximately

$250 million or less are unprofitable to their advisers. See ¶256, supra.

       281.    At the time of Dr. Pomerantz’s analysis, 14 of CAL’s 21 Open-End Funds had

AUM of less than $200 million (and 12 AUM of less than $100 million). DX 145-R, at 634772

(see “Monthly Average AUM” line item at bottom). CAL’s executives (Mr. Behan) and the

Growth Fund’s trustees (Mr. Neal) well understood, as a matter of common sense, that mutual

funds of such size would not be profitable to their advisers. Tr. 99:19–100:5, 109:9-18, 193:8-

10. Outside the 15(c) Review context, Mr. Behan told the Board that certain of these Funds,

which CAL had decided to shut down, were in fact unprofitable to CAL. See ¶256, supra.

       282.    Consequently, the results of Dr. Pomerantz’s profitability model are not absurd,

but entirely consistent with the understandings of CAL’s executives, the Fund’s Board, the

mutual fund industry generally (via its trade association, ICI) and Defendant’s experts

concerning the economics of the mutual fund industry. Tr. 99:19–100:5, 109:9-18, 193:8-10;


28
   Relatedly, Professor Lacey suggested that allocating costs the Funds in excess of their
revenues was nonsensical. Tr. at 1018:4–1019:24, 1026:20–1029:17.
                                                85
        Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 97 of 146



 Pomerantz Rebuttal Report at ¶¶236-37, 240-41, 286-93. Moreover, Dr. Pomerantz has tested

 his model against other advisers’ cost allocations, and has found that it produced cost allocations

 similar to those made by such other advisers. Tr. at 469:3-21.

        283.    What is absurd, in light of the foregoing, is the profitability CAL reported in the

 Mutual Fund Profitability Presentations, which depicted all 14 of these sub-$200 million Funds

 as profitable to CAL, and seven of the 14 as more profitable to CAL than the Growth Fund. DX

 145-R, at 634772 (see Pre-Distribution & Marketing Operating Margin line item: where Growth

 Fund had profit margin of 47%, seven sub-$200 million Funds had reported profit margins

 exceeding 50%). Pomerantz Rebuttal Report at ¶¶286-93.

V.   THE INDEPENDENT                    TRUSTEES’           LACK         OF      CARE        AND
     CONSCIENTIOUSNESS
        A.      Greater Services/Risks, and their Costs, as Justification for Higher Advisory
                Fees

        284.    As noted above, during the Relevant Period, CAL premised the difference in the

 fees it charged its fund clients and non-fund clients on the purportedly greater services and risks

 attendant to advising mutual funds. See ¶¶152-56, supra. However, CAL did not provide, and

 the Board did not request, any information regarding the actual or estimated cost of the greater

 services or risks. Tr. at 130:19-24; 131:18-132:7, 244:12-245:3, 264:20-265:4; 267:3-6; 268:2-

 21; 269:2-4, see also Timbers Dep. at 163:13-25, 164:12-165:19; Bhatt Dep. at 205:6-206:5.

 Moreover, with respect to the numerous services that were provided by third-parties in the first

 instance and supervised by CAL, Mr. Neal confirmed that CAL never provided, and the Board

 never requested, an estimate of: (i) the number CAL employees who oversaw the provision of

 such services; or (ii) how much time they spent doing so. Tr. at 145:5-16, 141:1-11.




                                                 86
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 98 of 146



       285.    When questioned as to why the Board never requested a breakdown of the actual

or estimated costs of the purportedly greater services, Mr. Timbers tersely responded that CAL’s

personnel “were on their own managing well,” Timbers Dep. at 165:12-15, despite having

admitted several times that CAL was not “managing well” and that its continued poor

performance was a significant issue, Timbers Dep. at 37:17 – 38:25, 140:14 – 144:7.

       286.    Additionally, Mr. Timbers, was also startlingly ignorant of the nature of the

services CAL provided to its non-fund clients, as demonstrated by the following testimony:


         Q:    And you’re familiar with the fact that CAL has institutional clients?
         A:    Yes.
         Q:    And CAL has subadvisory clients?
         A:    Clients or client, yes.
         Q:    OK. And do you know what services CAL provides to those clients?
         A:    I can only guess.
         Q: OK. So did the advisor ever provide you with any specific information
         about what services were provided to those clients?
         A:    Ever provide? I don’t remember.
Timbers Dep. at 59:10-22 (emphasis added); see also Tr. at 965:15-966:5.

       287.    With respect to the increased litigation risks that Mr. Jackson described, Mr. Neal

admitted that he: (i) was unaware of what methodology, if any, CAL used to price the purported

greater litigation risks; (ii) did not know how much of the Growth Fund’s advisory fee was

attributable to those litigation risks; and (iii) confirmed that CAL never informed the Board of

the specific value/cost of the litigation risk that it purportedly priced into the IMA and the Board

never asked for that value/cost. See Tr. at 135:14-136:10; 135:18-25.




                                                87
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 99 of 146



       B.      The Board’s Consideration of FASA Services in Approving the IMA’s
               Advisory Fees

       288.    In determining whether to approve the IMA, and the Growth Fund’s advisory

fees, the Board did not limit its consideration to the advisory services CAL rendered under that

agreement. Rather, in approving such fees, the Board collectively considered all of the services

provided under the IMA and the FASA, see Tr. at 133:6-134:19, despite the fact that: (i) the

IMA and the FASA are separate agreements; (ii) they set forth different specific duties/services;

and (iii) and CAL was separately compensated under each agreement for rendering the services

identified therein. See ¶¶30-42, 177-82, supra; JX 5; JX 6; CAL’s “Detailed Service Listings”

(PX 184-A at 653575-78; PX 176-A at 650344-46; PX 145-A at 634446-49; PX 113-A at

502799-801; PX 61-A at 519453-55; PX 32-A at 514075-77); Tr. at 142:18-143:4.

       289.    The Board’s collective assessment also ignored that certain of the FASA services

were inapplicable to the Growth Fund, and therefore could not reasonably serve as a basis for the

Growth Fund’s advisory fees (even assuming collective consideration was appropriate). See,

e.g., Tr. at 371:2-7, 374:4-9 (Mr. Holloway’s testimony that services described at Sections

2.E.10-11 of the FASA related only to CAL’s Closed-End Funds).

       C.      The Board’s Failure to Distinguish between the Burden/Expense of
               Providing a Service versus the Burden/Expense of Supervising Others who
               Provide the Service in the First Instance

       290.    In determining whether the purportedly greater services justified the Growth

Fund’s higher advisory fees, the Board treated those services the same regardless of whether they

were provided by CAL in the first instance or performed by a third-party that CAL supervised.

See, e.g., Tr. at 176:16-20 (Mr. Neal’s testimony that “you go down the list of those 11 items

[performed by third-party service providers in the first instance] in our report that we discussed

earlier with other counsel, all make a mutual fund a much more complicated, higher risk effort by


                                               88
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 100 of 146



the adviser”) (emphasis added); see also Tr. at 911:18-915:7, 920:12-921:5, 927:9-928:13

(Professor Bullard’s testimony criticizing the Trustees’ failure to properly distinguish between

the veneer of oversight and the actual performance of a task).

       291.    For example, Mr. Neal repeatedly cited daily NAV calculations as a significant

additional service that CAL provided to the Funds. See, e.g., Neal Decl. at ¶85 (“I understand

that, generally, CAL provides a variety of fund management services to the Fund, including daily

pricing and striking the daily NAV.”) (emphasis added). In fact, that service was provided by

State Street as the Funds’ Accountant, not CAL, and State Street was separately compensated for

that service. Tr. at 365:10–366:3; JSSF at ¶79; JX 4 at 2; PX 169-A at 646100.

       292.    Similarly, at trial Mr. Neal identified a litany of services that purportedly

distinguished the work an investment advisor performs for its fund clients versus non-fund

clients. Tr. at 175:10-176:2; 185:3-19. As Mr. Neal later conceded, however, these services are

primarily provided by third-party service providers who are separately compensated by the

Funds, not CAL. Tr. at 204:19–213:11; see also Tr. at 314:15–321:23 (Mr. Jackson’s testimony

regarding service providers drafting of regulatory filings in the first instance). And although Mr.

Neal attempted to exaggerate the importance of CAL’s involvement – citing CAL’s

responsibility for negotiating the contracts with the third-party service providers as significant

work – he conceded that: (i) these agreements had been in existence since 1990; (ii) there was

nothing novel about these agreements as of the Relevant Period; and (iii) CAL did not provide

the Board with information regarding the amount of work CAL expended negotiating these

contracts. Tr. at 207:18-208:18.

       293.    Mr. Neal also testified that CAL shoulders the same burdens, regardless of

whether the services at issue were provided by CAL or a third-party service provider. Neal Decl.



                                                89
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 101 of 146



at ¶86 (“I also understand, based on my experience and interactions with CAL and annual review

of the IMA, that even where a third-party service provider performs such fund administration

services, CAL continues to bear the risk and responsibility to the Fund in the event of any

performance-related issues.”). But again, this is inaccurate: all of CAL’s third-party service

providers are bound by indemnification provisions rendering them responsible for their own

negligence of misconduct. See JX 4 at 4-5; JX 11 at 20-21; JX 182 at 8-10; JX 183 at 645546-

47. In fact, at trial Mr. Neal conceded that the only specific instance of an error resulting in a

loss to fund shareholders that he identified was borne 100% by the responsible third-party

service provider. Tr. at 211:23–213:11.

       D.      Profitability: Allocation of Expense Between Advisory and Distribution
               Functions

       294.    During the Relevant Period, Each of CAL’s 15(c) Responses included

information concerning the allocation of certain expenses between advisory and distribution

functions. A distribution expense is an expense relating to marketing and selling the Funds to

investors other than current Funds’ shareholders, while an advisory expense is any expense that

is not a distribution expense. Tr. at 145:20-146:5.

       295.    Mr. Neal testified that he believed CAL’s allocation methodology was reasonable,

despite not comporting with his understanding of CAL’s business. For example, CAL allocated

100% of its Information Services and G&A expenses to its advisory function, notwithstanding

that CAL’s distribution-related personnel – which comprised approximately 23% of CAL’s total

headcount, see Tr. at 254:4-22 – used the same Information Services and resources classified as

G&A,29 see Tr. at 146:14–149:1, 240:13–243:23; see also Bhatt Dep. at 93:11-25; 95:25-96:13,



29
  Information Services includes CAL computer infrastructure and core systems, as well as
personnel developing and maintaining CAL’s information technology systems and applications;
                                                90
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 102 of 146



97:1-6, 19-23; Timbers Dep. at 94:11-21. Mr. Neal acknowledged that allocating 100% of these

costs to advisory was imprecise and that that the Board “could be picky about it” and ask for

more information, but decided to simply accept the advisor’s representation that the allocation

method was reasonable because “we don’t need more data . . . we need [] more insight.” Tr.

191:5-192:21.30

       296.    Mr Timbers similarly acknowledged that (i) CAL’s distribution personnel used

the same Information Services as its advisory personnel, (ii) he did not know why 100% of that

expense was allocated to advisory, (iii) he never asked CAL any questions on that issue because

he “didn’t get to that level” of detail, and (iv) he did not recall ever discussing these allocations

with his fellow Trustees. Timbers Dep. at 94:18-95:14. When pressed as to whether he believed

it made sense that none of the expense was allocated to distribution, he demurred that “I’m sure

[CAL] had a reason,” and conceded that he did not even know how the term “distribution” was

being used in the context of these allocations. Timbers Dep. at 95:15-23.

       297.    Turning to G&A, Mr. Timbers testified that he did not “have an understanding of

why a hundred percent was allocated to advisory and none to distribution,” and that he never

wondered why that was the case or discussed the matter with his fellow Trustees. Timbers Dep.

at 96:18-97:1. When asked if it made sense to him that none of the G&A expenses were allocated

to distribution, Mr. Timbers testified that “I’d give them the benefit of the doubt. If they could

explain it, then fine.” Timbers Dep. at 97:2-7.




G&A encompassed expenses related to rent, the human resources department, the legal
department, etc. Tr. 147:3-19, 226:11-18, 241:12–242:9.

30
  Mr. Bhatt testified that he did not recall the Board ever asking questions about the allocation
methodology. See Bhat Dep. at 96:15-97:1.
                                                  91
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 103 of 146



       298.    Mr. Bhatt echoed Mr. Timbers testimony, and stated that he did not recall the

Board asking any specific questions regarding the allocation of these expenses. See Bhatt Dep.

at 96:15-97:1. Even if the Board had asked questions, however, Mr. Bhatt would have been

unable to answer them, even though he was CAL’s CFO, because he had no idea why 100% of

Information Services and G&A expenses were allocated to distribution. See Bhatt Dep. at 93:11-

94:5; 97:2-6, 97:19-98:5.

       E.      The Trustees’ Misinformed View Regarding the Purported Burden of
               Providing Daily Liquidity

       299.    Both Messrs. Neal and Timbers repeatedly stressed that CAL’s provision of daily

liquidity for its fund clients was a source of substantial additional work that it was not required to

perform in connection with its non-fund clients. Tr. at 171:8-173:17; Timbers Dep. at 112:1-18.

       300.    The Trustees’ opinions, however, were remarkably ill-informed. As Mr. Kalis

testified the daily liquidity requirement did not result in a material amount of additional work

with respect to the Growth Fund. See ¶202, supra. Additionally, CAL’s two largest Other ACG

Accounts were themselves funds that provided their shareholders with daily liquidity, and thus

presented CAL, as their subadvisor, with comparable portfolio management work. See ¶¶204-

05, supra.

       F.      The One-Time Fee Waiver and the Board’s Annual Unanimous Approval of
               CAL’s Advisory Fees

       301.    For each year during the Relevant Period, the Board unanimously approved

CAL’s advisory fees for the Growth Fund. The only time the Board requested and approved a

decrease in CAL’s advisory fees was at the June 2013 15(c) meetings, when it instituted a

modest 5 basis point fee-waiver. See Tr. 155:24-155:4; 159:4-6. The fee waiver was instituted

in response to CAL’s short-term and long-term underperformance. At that time, however, the

Board did not set any goals or milestones that CAL had to meet as a precondition to lifting the

                                                 92
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 104 of 146



waiver. Tr. at 156:5-9, 157:4-8. In fact, the Board did not set any objective criteria for assessing

whether CAL had sufficiently improved its performance, in order to merit a return to its old fee

schedule. JX 31 at 503417-18.

       302.    Despite the Board’s concerns with CAL’s long-term underperformance, it lifted

the fee waiver after just one year. Tr. at 155:24–156:4, 158:4-11. Notably, however, the minutes

of the 2014 15(c) Meeting do not mention the fee waiver even once, let alone provide any

indication that the Board discussed whether the waiver should be continued or the reasons why

they restored CAL’s fees in full.      See JX 70. 31 Further still, the section of the minutes

memorializing the Board’s consideration of the IMA does not include any indication that the

Board asked a single question specifically about the Growth Fund. JX 70 at 534045-54.

       303.    A fee waiver, however, was not the only way to address the issue of whether

CAL’s performance merited a certain level of fees. Rather, several of CAL’s Funds had

performance fee arrangements, whereby CAL’s fee is either larger or smaller depending on how

the fund at issue performs relative to an index/benchmark. Tr. at 158:12-20. According to both

Messrs. Neal and Timbers, the Growth Fund’s performance was the paramount concern in

assessing whether approving CAL’s fees was in the best interests of investors. See Tr. at

154:21–155:23, 158:4-11; Timbers Dep. at 38:15-25, 120:13–121:8. Nonetheless, the Board did

not ask CAL to consider a performance fee arrangement at any time. Tr. at 158:21-159:6.

       304.    Rather, for each year during the Relevant Period (with the sole exception of

2013), the Board did not seek a decrease in CAL’s advisory fees or attempt to link its fees to

performance, but instead approved the IMA after reaching the formulaic conclusion that it would



31
  Mr. Jackson testified that although the minutes of the Board’s 15(c) meetings are not verbatim
recordings, any discussions concerning material/significant matters would be noted in the
corresponding minutes. Tr. at 259:24-260:2; see also 323:23-324:14.
                                                93
      Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 105 of 146



be “prudent” to allow CAL “more time” to develop its performance record. Tr. 160:9-163:25;

166:21-167:25; JX 70 at 434047-48; JX 111 at 534348; JX 144 at 636377; JX 180 at 652318.

The Board did so without setting any performance related goals, notwithstanding that, for each

year since 2014, the Growth Fund’s one-year Morningstar ranking relative to other comparable

funds became progressively worse. Tr. 160:9-163:25; 166:21-167:25.

       305.   The Board’s stated rationale for approving the Growth Fund’s advisory fees was

that CAL was continuing to make changes to its investment team to improve performance. See,

e.g., JX 70 at 534047; JX 111 at 534348; JX 144 at 636377; JX 180 at 652318; see also Timbers

Dep. at 140:6 – 144:7. However, the very changes that supposedly served as a basis for buying

CAL more time, such as CAL’s termination and replacement of David Kalis who headed the

Growth Fund, were themselves occasioned by CAL’s continued poor performance. Tr. at

168:12-24, 181:3-10, 198:1-6.   Moreover, the Board continued to parrot its prudent-to-allow-

more-time mantra, well after CAL had reported to the Board that its transition to a horizontal

approach – the crown jewel of its efforts to improve performance – had been completed. Tr. at

164:3-165:21; JX 144 at 636377; JX 180 at 652318.

       306.   Finally, the Trustees were not even aware that, at the same time they continued to

cut CAL slack year after year, a substantial number of CAL’s non-fund clients that had money

invested in the same investment strategy as the Growth Fund were unwilling to do so, and

terminated their advisory relationships because CAL’s performance did not merit the fees

charged. See Tr. at 169:9-170:16.




                                              94
          Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 106 of 146




                                  CONCLUSIONS OF LAW

     I.   CAL’S WITNESSES WERE INCREDIBLE
          A.     Applicable Legal Standard

          307.   In a bench trial, credibility determinations are the province of the presiding judge.

See DeGiorgio v. Fitzpatrick, No. 08 Civ. 6551, 2011 WL 10501908, at *7 (S.D.N.Y. Mar. 8,

2011); Haimdas v. Haimdas, No. 09 Civ. 2034, 2010 WL 652823, at *3 (E.D.N.Y. Feb. 22,

2010).     Grounds for finding a witness incredible include, inter alia, evasive, inconsistent,

contradictory or implausible testimony.32

          308.   Moreover, if the Court finds that any portion of a witness’s testimony was

intentionally untruthful or misleading, the Court can elect, under the doctrine of falsus in uno

falsus in omnibus, to reject the entirety of the witness’s testimony.            Hernandez v. NJK

Contractors, Inc., 09 Civ. 4812, 2015 WL 1966355, at *31 (E.D.N.Y. May 1, 2015) (citing

United States v. Foster, 9 F.R.D. 367, 389 (S.D.N.Y. 1949)).33

          B.     Specific Instances of Incredible/Misleading Testimony

                 1.     CAL’s Misleading and/or Incomplete Interrogatory Responses

          309.   Plaintiffs’ First Set of Interrogatories asked CAL to identify, inter alia, all of

CAL’s Institutional and Subadvised Accounts that followed an ACG strategy – like the Growth

Fund – and, for each such account, to identify among other things, whether the account had


32
   See, e.g., Latin America Music Co., Inc. v. Spanish Broad. Sys., Inc., 254 F. Supp. 3d 584,
589-90 (S.D.N.Y. 2017) (witness incredible where he could not recall important details, his
testimony directly contradicted prior statements, and he evasively answered questions on cross-
examination).

33
  See also United States v. Eastman, 16 Cr. 0006, 2016 WL 4357492, at *6 (D. Conn. Aug. 15,
2016) (applying doctrine of falsus in uno, falsus in omnibus to reject entirety of witness’s
testimony that was incredible on certain key matters); Hinton v. Patnaude, 92 Civ. 405, 1997
WL 727529, at *2 n.3 (N.D.N.Y. Oct. 21, 1997) (“Falsus in uno, falsus in omnibus has particular
applicability to an assessment of [a party’s] credibility.”) (internal quotation marks omitted).
                                                  95
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 107 of 146



terminated CAL and the reason(s) given for such termination. JX 181, at 4. According to CAL’s

verified responses, four of its largest Other ACG Accounts – Nomura, Thrivent and the two MD

Accounts – did not cite poor performance as one of the reasons they terminated CAL. JX 181 at

Ex. A.     This was untrue:    Mr. Behan testified that all four of those accounts cited poor

performance as a reason for termination. Tr. 82:21-85:7, 91:21-92:15. Notably, Mr. Behan

could not explain why such information was omitted from CAL’s interrogatory responses, and

simply speculated it may not have been entered into their customer database at the time those

clients terminated their relationships. See Tr. at 114:23-115:5.

                2.     Mr. Behan’s Misleading Testimony Regarding the Powell Trust

         310.   Mr. Behan testified that the Jason Powell Trust – one of CAL’s Other ACG

Accounts – voluntarily chose to close its SMA and invest in the Growth Fund, to take advantage

of the purportedly greater services. Behan Decl. at ¶69; Tr. at 115:15–116:13. Mr. Behan’s

testimony is flatly inconsistent with CAL’s internal communications, which indicate that the

Jason Powell Trust had no choice but to close its SMA and transfer its funds into the Growth

Fund, or choose a new investment advisor, because it fell below CAL’s minimum AUM

threshold for SMAs. PX 487 at 595407. Mr. Behan’s distortion of the facts is particularly

telling, given that it dovetailed with one of CAL’s key (but legally erroneous) defense narratives:

that its advisory fee cannot be excessive, by definition, if CAL can identify just a single

institutional client that invested in the Growth Fund.

                3.     Mr. Jackson’s Implausible and Evasive Testimony Regarding inter
                       alia CAL’s Pricing of Litigation Risk and its Involvement in
                       Preparing the Funds’ Regulatory Filings

         311.   First, Mr. Jackson’s trial declaration – likely drafted by the same person who

authored CAL’s Interrogatory Responses – repeated the false claim that Nomura and the MD



                                                96
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 108 of 146



Accounts did not cite performance as one of the reasons why they terminated their advisory

relationships with CAL. Compare Jackson Decl. at ¶104, with Tr. at 82:21-85:7, 91:21-92:15.

       312.    Second, Mr. Jackson’s trial declaration misleadingly claimed that the “clear

majority” of his time as General Counsel was spent working on Funds-related matters, which

conveniently supported Defendant’s narrative regarding the purported time-consuming legal and

regulatory burdens attendant to advising Funds. Jackson Decl. at ¶9. In fact, however, Mr.

Jackson testified that, during the heart of the Relevant Period he spent the “clear majority” of his

time working on non-Funds related matters. See Tr. at 269:24–270:7 (testifying he spent only

40% of his time on Fund matters); ¶10, supra.

       313.    Third, as reflected in the minutes of CAL’s 15(c) meetings, Mr. Jackson

explained to the Board that one of the primary reasons the Funds paid higher advisory fees was

because advising mutual funds purportedly involved greater litigation risk. See Section III.B.2,

supra; Tr. at 261:24–301:23. Mr. Jackson further claimed that while the value CAL assigned to

this litigation risk was “necessarily subjective,” CAL priced that cost into its fee structure. Id.;

JX 144 at 636366. These assertions were false.

       314.    At trial, Mr. Jackson conceded that: (i) he is unaware of anyone at CAL having

calculated, estimated or otherwise reduced to a number the litigation risk that CAL purportedly

priced into the Growth Fund’s advisory fees since joining CAL; (ii) he is not aware of anyone

having performed that exercise prior to the time he joined CAL; (ii) he does not know what

portion, if any, of the fee CAL charged the Growth Fund was attributable to the increased

litigation risks, and (iv) to the extent CAL did consider litigation risk in setting the advisory fees

it charged the Growth Fund, he does not know what methodology, if any, CAL employed. Tr. at

264:20–269:4; see also id. at 135:6–136:10 (Mr. Neal’s testimony that CAL never provided the



                                                 97
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 109 of 146



Board with an estimate of the value/cost of litigation risk it purportedly priced into the Growth

Fund’s fee structure).

       315.    Finally, Mr. Jackson misleadingly claimed that CAL prepared the Funds’

regulatory filings “in the first instance,” to once again inflate the amount of work CAL

performed for the Funds. Tr. at 315:25-317:5. Rather, as Mr. Jackson conceded under cross-

examination, nearly all of the Funds’ regulatory filings were prepared by a third-party service

provider in the first instance, and CAL simply reviewed them. Tr. at 317:22-318:16; 319:13-

320:11, 321:3-7; see also 382:1-4.     Moreover, CAL’s review function was aided by Fund

Counsel, who was paid directly by the Funds for such work. Tr. at 317:6-11, 18-21; see also JX

5 at 146344 (IMA Section 3(k)).

               4.        Mr. Neal’s Evasive Testimony and Routine Exaggerations

       316.    Mr. Neal’s trial testimony was frequently evasive, inconsistent with his prior

sworn statements and testimony on key matters, and marked by bouts of bloviation aimed at

exaggerating fund-related services and risks.

       317.    For example, Mr. Neal refused to directly answer whether he differentiated

between the services provided under the IMA and the FASA in deciding whether to approve

CAL’s advisory fee under the IMA, see Tr. at 132:22–133:16. Yet, in a sworn declaration he

earlier submitted in this action, he admitted that he considered the services rendered under those

agreements “collectively” and did not “attempt to distinguish between what services are provided

under the IMA as opposed to the FASA.” Tr. at 132:22-134:19 (emphasis added).

       318.    Mr. Neal was also evasive about the fact that the Board instituted the fee waiver

because it was disappointed with CAL’s short-term and long-term performance. See Tr. at

154:21-155:23. The obvious reason for his evasiveness being that the Board reinstated CAL pre-



                                                98
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 110 of 146



waiver fee schedule after just one year, which by definition is insufficient to address concerns

associated with long-term performance.

       319.    Mr. Neal also frequently exaggerated aspects of the work and risks CAL

undertook in advising its fund clients and displayed a remarkably cavalier attitude with respect to

the true state of CAL’s business operations. Mr. Neal claimed that 30 to 40 CAL personnel

manned its call center for fund investors, Tr. at 186:8-21, when the actual number of employees

was approximately 6, Tr. at 379:2-4, and was unaware that CAL shuttered its call center in mid-

2017, Tr. at 217:7-10, 361:13-15.

       320.    He also intimated that the threat of “make-whole” errors with respect to Growth

Fund was significant, because recently there had been a handful of such errors. Tr. at 209:24–

212:18. Under questioning, however, Mr. Neal admitted that he was unaware if the errors

involved the Growth Fund and, more critically, acknowledged that a third-party servicer provider

– and not CAL – bore financial responsibility for those errors. Tr. at 212:2–213:11. In fact, Mr.

Neal stated that he could not remember the last time the Growth Fund experienced a make whole

error. Tr. at 212:2-18.

               5.         Professor Laby’s Incredible and Implausible Testimony

       321.    Professor Laby offered evasive and implausible testimony regarding matters

central to his opinions, including the applicability of the business judgment rule (“BJR”) and the

robustness of the Board’s consideration of the nature/scope of the services CAL provided to its

non-fund clients compared to the Growth Fund.

       322.    First, one of the foundational elements of Professor Laby’s opinions is that the

Board’s decision to approve CAL’s advisory fees under Section 36(b) is governed by the BJR.

See Tr. at 945:5-10, 946:2-4; Laby Report at 8. Based on this understanding, Professor Laby

concluded that the Board’s various actions in connection with the fee approval – including its
                                                99
         Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 111 of 146



receipt and review of certain information – constituted valid exercises of business judgment. See

Laby Report at 1-2, 7-8, 31, 60-61.

          323.    Yet, despite importuning the Court to likewise apply the BJR, Professor Laby

conceded that he: (i) does not offer an opinion on the body of law – state or federal – that

supplies the BJR in this case; and (ii) assuming that the appropriate body of law is state law, does

not offer an opinion on which state’s law would apply. Tr. at 946:6-25. Further still, Professor

Laby conceded that, in his opinion, there are multiple versions of the BJR which differ in the

amount of discretion courts afford a board’s decision, see Tr. at 949:11-19,34 and that he does not

have an opinion as to which specific strain of the BJR applies here, see Tr. at 949:20-950:21.35

          324.    Moreover, eliminating any remaining credibility he had on this issue, Professor

Laby conceded that: (i) the only post-Jones authority 36 he cited in support of his opinion

regarding the BJR’s applicability is a citation to the Frequently Asked Questions section of ICI’s

website, see Tr. at 954:2-9, Laby Report at 7 n.16;37 and (ii) he is the co-author of a treatise that


34
   After many attempts to avoid answering the question, Professor Laby conceded that, generally
speaking a court’s role ceases once it determines that the BJR applies. Tr. at 947:1-949:14; see
also Weiss v. Temporary Inv. Fund, Inc., 692 F.2d 928, 950 (3d Cir. 1982) (“Whereas under the
typical state law business judgment rule the disinterested directors’ decision exercised in good
faith binds the court, under section 36(b) the court must make an independent judgment.”).

35
  Notably, Mr. Laby first attempted to testify that he did have an opinion on which of the many
purported versions of the BJR applies in this case, prior to being confronted with his contrary
deposition testimony. Tr. at 949:20-950:21.
36
  The Supreme Court’s decision in Jones does not discuss the BJR or even mention the phrase
“business judgment.” See Jones v. Harris Associates L.P., 559 U.S. 335, 338-53 (2010); see also
Weiss, 692 F.2d at 953 (“[s]ince the directors’ business judgment is to be considered relevant to a
section 36(b) claim only to the limited extent that the court must take the directors’ views into
account, any state law business judgment rule is clearly supplanted.”) (Gibbons, C.J., dissenting),
cert. granted, judgment vacated, 465 U.S. 1001 (1984) (relying on the reasoning of Fox v. Reich
& Tang, Inc., 692 F.2d 250 (2d Cir. 1982), aff’d sub nom. Daily Income Fund, Inc. v. Fox, 464
U.S. 523 (1984)).
37
     ICI essentially is a trade association for mutual funds and their advisors. Tr. at 676:11-15.
                                                  100
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 112 of 146



takes the position that the BJR is not the applicable standard for assessing the reasonableness of

an adviser’s fees under ICA. Tr. at 950:22-952:22.38

       325.    Second, Professor Laby also offered completely implausible testimony in defense

of his opinion that the Trustees – in particular, Lead Independent Trustee Stephen B. Timbers –

carefully considered information concerning nature and scope of the services CAL provided to

its non-fund clients.    See Tr. at 965:3–968:14. Specifically, at trial Professor Laby was

confronted with Mr. Timber’s deposition testimony that he “can only guess” about the services

CAL provides to its institutional and subadvisory clients, and that he did not recall CAL ever

providing specific information regarding such services.       Tr. at 965:15–966:5. Nonetheless,

Professor Laby claimed that Mr. Timbers’ testimony, in fact, meant that he was certainly aware

of the services CAL provided to its non-Fund clients:


         Q: Is [Mr. Timber’s] testimony consistent with the careful consideration of
         the services that CAL provides to, for example, its subadvisory clients?
         A: Well, two things. First of all, it depends on how you interpret these
         words. I think it absolutely can be, because in this case, as has been discussed,
         Mr. Timbers has a great deal of experience in the financial services industry,
         and when he’s asked the question “do you know what services CAL provides
         to those clients” and he     responds “I can only guess,” I read it mean, Yes, I
         can tell, I know what services are being provided. I don’t read that any other
         way in this case . . . .
Tr. at 966:6-16.

       326.    Further eroding his credibility, immediately after Professor Laby testified that he

viewed Mr. Timber’s testimony as being susceptible to only one interpretation – one that is the




38
   Although Professor Laby sought to distance himself from that portion of his treatise on the
ground that it was the product of his co-author, he has not edited that passage since joining as co-
author more than three years ago, or, more critically, in the 14 months following his deposition
in this action when this exact passage was brought to his attention. See Tr. at 951:1-12, 952:23-
953:19.
                                                101
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 113 of 146



exact opposite of the literal meaning of the words Mr. Timbers used – Professor Laby then

conceded that the testimony was, in fact, potentially ambiguous. And although Professor Laby

claims that he sought to clarify this “potential ambiguity,” Tr. at 966:18-25, during his post-

deposition, joint telephonic interview of Messrs. Timbers and Neal, the circumstances of that

interview are highly irregular and further undermine Professor Laby’s testimony. Specifically,

unlike at his deposition, Mr. Timbers was not under oath, and the interview was conducted ex

parte and was not recorded. Tr. at 941:3-942:8, 943:3-5; see also Laby Report at 5. Making

matters worse, Professor Laby destroyed his only complete set of contemporaneous notes of

what Mr. Timbers said, because he typed over his interview notes in generating his report. Tr. at

943:20-944:5, 944:22-945:4.39

                6.     Mr. Richardson’s Evasive and Implausible Testimony

        327.    Mr. Richardson provided evasive/implausible testimony concerning several key

issues in this case.

        328.    First, when questioned about joint consideration of the services CAL provided

under the IMA and FASA, Mr. Richardson denied that the “FASA provides a framework for

Calamos’s provision of additional services beyond the provision of investment management

services.” Tr. at 751:3-13. At deposition, however, Mr. Richardson said the opposite, Tr. at

751:14-20, and when confronted with his testimony conceded that “the description of the

services provided under the FASA are not all contained within” the IMA. Tr. at 752:21-25.

        329.    Second, Mr. Richardson was also evasive when he was asked to confirm that he

was of the opinion that it was reasonable for CAL to charge an advisory fee under the IMA that


39
  Further still, by interviewing Messrs. Timbers and Neal jointly, Professor Laby exacerbated the
risk that the witnesses would conform their testimony on key issues, thereby completely
undermining whatever utility Mr. Timber’s unsworn, hearsay statements to Professor Laby might
otherwise have had.
                                              102
         Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 114 of 146



took into account services for which it was already being compensated under the FASA. See Tr.

at 753:4-11. Mr. Richardson, in fact, expressed that exact opinion at deposition. Tr. at 753:12-

754:2.

         330.   Finally, Mr. Richardson implausibly testified that even after an adviser had

recouped its start-up costs in sponsoring a fund, and the fund had reached profitability, a Board

can nonetheless continue to take those entrepreneurial risks into account in perpetuity in

determining whether a fee is reasonable. Tr. at 758:2-759:11. He further implausibly testified

that it would be reasonable for CAL’s advisory fee to account for, inter alia, the risk that

investors would switch advisers due to CAL’s poor performance. Tr. at 759:21-760:4.40

                7.     Dean Hubbard’s Implausible and Agenda-Driven Testimony

         331.   Dean Hubbard is a darling of the mutual fund industry’s primary trade

association, the ICI, see Tr. at 676:2-24, who unsurprisingly offered implausible, evasive, and

agenda-driven trial testimony that would literally read Section 36(b) out of existence.

         332.   Specifically, Dean Hubbard opined that a plaintiff can bring a viable § 36(b)

claim only if there was a failure of (i) the competitive process in the mutual fund industry, and

(ii) the board process. Tr. at 745:17-746:2. Critically, however, Dean Hubbard further opined

that he had not “seen a failure of the competitive process” in this case or in any of the cases he

had studied, and that “given the structural characteristics of the industry, it would be hard to

imagine” such a failure. Tr. at 746:3-9 (emphasis added). Thus, according to Dean Hubbard, a

valid excessive fee case can only be brought based on market conditions that, in his opinion, will

never materialize, thereby rendering Section 36(b) a nullity and his testimony utterly

implausible.


40
  Notably, at deposition Mr. Richardson testified that he did not offer that opinion. Tr. at
760:14-25.
                                               103
         Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 115 of 146



         333.    Additionally, Dean Hubbard provided misleading testimony when he addressed

  the issue of the Growth Fund’s fees and performance, noting that it was quite common for a fund

  to be simultaneously in the bottom half of performers and the top half of fee charged, relative to

  other funds. Tr. at 711:11-23. However, when pressed on cross-examination about the fact that

  the Growth Fund was often in the bottom quarter of performance and the top quarter of fees

  charged, he admitted that only 10% of funds could boast that combination. Tr. at 741:14-742:4.

II.   CONCLUSIONS OF LAW WITH RESPECT TO GARTENBERG
      FACTORS:  THE GROWTH FUND’S ADVISORY FEES WERE
      EXCESSIVE
         A.      Applicable Legal Standard

         334.    Congress adopted the Investment Company Act (the “ICA”) to regulate

  investment companies, including mutual funds. Typically, a mutual fund is created by an

  investment adviser, which is an entity separate from the fund. See Jones, 559 U.S. at 338. “The

  adviser selects the fund’s directors, manages the fund’s investments, and provides other

  services.” Id. In this sense, a mutual fund is often referred to as “captive” to its adviser. Id. at

  349. Recognizing that the relationship between an investment adviser and its captive mutual

  fund is “fraught with potential conflicts of interest,” and concerned about the “potential for

  abuse” in this structure, Congress enacted protections for mutual fund shareholders in the ICA.

  Daily Income Fund, Inc. v. Fox, 464 U.S. 523, 536-38 (1984) (quotation marks and citations

  omitted); see also S. Rep. No. 91-184, at 3 (1969), reprinted in 1970 U.S.C.C.A.N. 4897, 4899

  (“Congress recognized that investment companies and those who entrust their savings to such

  companies stand in special need of legal protection.”). Congress amended the ICA to provide

  additional protections to shareholders with respect to the fees charged by investment advisers to




                                                  104
         Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 116 of 146



their captive mutual funds. Among other amendments, Congress added a new Section 36(b),

which provides:

           [T]he investment adviser of a [mutual fund] shall be deemed to have a
           fiduciary duty with respect to the receipt of compensation for services, or of
           payments of a material nature, paid by [the mutual fund] or by the security
           holders thereof, to such investment adviser or any affiliated person of such
           investment adviser.
15 U.S.C. § 80a-35(b). Section 36(b) creates a private right of action for shareholders to enforce

the fiduciary duty on behalf of the fund. See id.

          335.   Section 36(b) reflects Congress’s determination that “the forces of arm’s-length

bargaining do not work in the mutual fund industry in the same manner as they do in other

sectors of the American economy.”         S. Rep. No. 91-184, at 4 (1969), reprinted in 1970

U.S.C.C.A.N. 4897, 4901. This conclusion was based in part on a study of the mutual fund

industry by the University of Pennsylvania’s Wharton School of Finance and Commerce. See A

STUDY OF MUTUAL FUNDS, H.R. Rep. No. 87-2274 (1962) (“Wharton Report”). 41 The

Wharton Report determined that “investment advisers often charged [their captive] mutual funds

higher fees than those charged the advisers’ other clients.” Daily Income Fund, 464 U.S. at 537

(citing Wharton Report at 34). The Wharton Report concluded that the “principal reason for the

differences in rates” was that “competitive factors which tend to influence rates charged other

clients have not been substantially operative in fixing the advisory fee rates paid by [captive]

mutual funds.” Wharton Report at 493-94.

          336.   In Jones, the Supreme Court adopted a standard of liability under 36(b) that

focuses on the relationship between the adviser’s compensation and the services it provides.

Specifically, “[t]o face liability under § 36(b), an investment adviser must charge a fee that is so

disproportionately large that it bears no reasonable relationship to the services rendered and

41
     Also available at http://www.sechistorical.org/museum/galleries/tbi/gogo_c.php.
                                                105
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 117 of 146



could not have been the product of arm’s length bargaining.” Jones, 559 U.S. at 346 (emphasis

added). In applying this standard, courts must consider “all relevant circumstances”, including

the factors set forth in Gartenberg v. Merrill Lynch Asset Mgmt., Inc., 694 F.2d 923 (2d Cir.

1982), and “use[] the range of fees that might result from arm’s-length bargaining as the

benchmark for reviewing challenged fees.” Jones, 559 U.S. at 347. See Chill v. Calamos

Advisors LLC, 175 F. Supp. 3d 126, 130 (S.D.N.Y. 2016) (citing Jones, 559 U.S. at 344-46).

The Gartenberg factors are “(1) the nature and quality of services provided to fund shareholders;

(2) the profitability of the fund to the adviser-manager; (3) fall-out benefits; (4) economies of

scale; (5) comparative fee structures; and (6) the independence and conscientiousness of the

trustees.” Forsythe v. Sun Life Fin., Inc., 417 F. Supp. 2d 100, 114 (D. Mass. 2006) (citing

Krinsk v. Fund Asset Mgmt., Inc., 875 F.2d 404, 409 (2d Cir. 1989) (citing Gartenberg, 694 F.2d

at 929–30)). These factors are non-exclusive and non-disjunctive, meaning that there is no

requirement that a plaintiff present evidence relating to all six factors to prove a violation. See

Jones, 559 U.S. at 347.

       B.      The Quality of CAL’s Advisory Services Was Exceedingly Poor and
               Supports the Excessiveness of the Growth Fund’s Advisory Fee

       337.    At the outset, the quality of services inquiry “‘necessarily involves a

determination of what services may be permissibly considered.’” Chill v. Calamos Advisors

LLC, No. 15 Civ. 1014, 2018 WL 4778912, at *20 (S.D.N.Y. Oct. 3, 2018) (quoting Kasilag v.

Hartford Inv. Fin. Serv., LLC, No. 11 Civ. 1083, 2016 WL 1394347, at *15 (D.N.J. Apr. 7,

2016)). CAL suggests that the totality of the services that it provides with respect to the Growth

Fund is relevant irrespective of pursuant to which contract – the IMA or the FASA – those

services were provided.




                                               106
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 118 of 146



       338.    As the Court determined on summary judgment, however, Plaintiffs are correct

that 36(b) requires that “transactions be considered separately and not aggregated.” Chill, 2018

WL 4778912, at *20.42

       339.    As such, only the fees paid under the IMA – and not those under the FASA – are

in question.

       340.    Furthermore, the principal measure of the quality of advisory services under 36(b)

is investment performance. See Kalish v. Franklin Advisers, Inc., 742 F. Supp. 1222, 1229

(S.D.N.Y. 1990) (citing Krinsk, 875 F.2d at 409) (“Given investors’ primary objective of making

money, the most significant indication of the quality of an investment adviser’s services is the

fund’s performance relative to other funds of the same kind.”); see also Timbers Dep. 152:3-11

(explaining that performance is “the primary reason that the shareholders buy the fund,” and “I

don’t know Mr. Chill, but I imagine he bought it because he wanted to make some money and

have some good performance doing it”). Indeed, “[i]n evaluating the quality of the services

provided to funds, other courts have compared the performance of challenged funds against peer

funds.” Zehrer v. Harbor Cap. Advisors, Inc., No. 14 Civ. 789, 2018 WL 1293230, at *11 (N.D.

Ill. Mar. 13, 2018) (collecting cases).

       341.    Here, the evidence at trial showed that the Growth Fund performed substantially

worse, at nearly all times and for nearly all time periods considered, than almost all similar

mutual funds. See ¶¶100-05, supra; see also Pomerantz Report at ¶¶328-39; Tr. at 544:14–


42
   See also Zehrer v. Harbor Cap. Advisors, Inc., No. 14 Civ. 789, 2018 WL 1293230, at *10
(N.D. Ill. Mar. 13, 2018) (“[T]he legislative history of § 36(b) suggests that the key consideration
[in evaluating the nature and quality of the services provided to a fund] is what services were
secured by the fee paid.”) (emphasis added); In re Blackrock Mut. Fund Advisory Fee Litig., 327
F. Supp. 3d 690, 726 (D.N.J. 2018) (denying summary judgment to defendants when parties
presented conflicting evidence concerning whether investment adviser provides certain services
under the IMA in exchange for the advisory fee at issue, “as opposed to under separate
agreements in exchange for separate fees”).
                                                107
      Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 119 of 146



547:15, 547:16-552:23; JX 19 at 513361 and 513366-67; JX 46 at 520613 and 520619-20; JX 88

at 523996 and 524002-03; JX 130 at 636404 and 636409-10; JX 175 at 652022 and 652027; JX

186 at 653886 and 653891.

       342.   These facts separate the instant case from cases in which plaintiffs either could

not or did not seriously challenge the fund’s performance. See, e.g., Schuyt v. Rowe Price Prime

Reserve Fund, Inc., 663 F. Supp. 962, 976, 988 (S.D.N.Y. 1987), aff’d, 835 F.2d 45 (2d Cir.

1987) (results “were among the best in the industry” such that the fund’s performance was never

“below the top twenty percent in performance” in the industry).43

       343.   In fact, the trial record is replete with CAL’s witnesses’ admissions that the

Growth Fund’s performance was exceedingly subpar. See ¶108, supra.

       344.   Nonetheless, CAL advances two principal contentions regarding performance.

       345.   First, it claims that the Growth Fund had supposedly superior “since [] inception”

performance. Becker Decl. at ¶72. But CAL does not plausibly explain why the Growth Fund’s

performance in the 1990s, for example, is relevant to assessing the excessiveness of CAL’s fees

25 years later, when its performance was abysmal. Indeed, Morningstar, a leading independent

third-party provider of mutual fund data and research widely used in the investment industry,




43
   See also Gallus v. Ameriprise Fin., Inc., 497 F. Supp. 2d 974, 977 (D. Minn. 2007)
(investment returns exceeded peers); Krinsk, 875 F.2d at 409 (fund ranked third best out of 56
funds); Kalish, 742 F. Supp. at 1228, aff’d, 928 F.2d 590 (2d Cir. 1991) (“the fund had the
highest total return of them all.”); In re American Mut. Funds Fee Litig., No. 04 Civ. 5593, 2009
WL 5215755, at *20-21 (C.D. Cal. Dec. 28, 2009) (outperformed benchmark); Goodman v. J.P.
Morgan Inv. Mgmt., Inc., 301 F. Supp. 3d 759, 769 (S.D. Ohio 2018) (“the funds performed
better than, and the fees were in line with, other mutual funds of similar scope.”); Zehrer, 2018
WL 1293230, at *11 (“the Funds have performed at least as well as comparable funds.”); In re
BlackRock Mut. Funds Advisory Fee Litig., 327 F. Supp. 3d 690 (D.N.J. 2018) (performance not
challenged); Sivolella for use & benefit of EQ/Common Stock Index Portfolio v. AXA Equitable
Life Ins. Co., 742 Fed.Appx. 604, 608 (3d Cir. 2018) (“the Funds at issue performed well”).
                                              108
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 120 of 146



does not consider since-inception performance in its fund ranking methodology. Tr. at 547:16-

549:13.

       346.     In fact, as Plaintiffs’ expert Dr. Pomerantz demonstrated, the Growth Fund’s

strong since-inception performance is simply the ever-shrinking residue of its outperformance

many years prior to the Relevant Period. Pomerantz Rebuttal Report at ¶¶24, 388-98; Tr. at

550:25-551:8.

       347.     Furthermore, Dr. Pomerantz showed that the Growth Fund’s since-inception

outperformance likely did not benefit any Fund investors other than CAL, as it was enjoyed by a

mere $300,000 in Growth Fund assets that were present at Growth Fund inception and were

provided by CAL itself as “seed capital.” Pomerantz Rebuttal Report at ¶¶388, 391, 107 n.34;

Tr. at 549:6-13.

       348.     Providing a more relevant analysis, Dr. Pomerantz evaluated the Growth Fund’s

since-inception performance from the perspective of the average Growth Fund shareholder by

time-weighting the Growth Fund’s returns to incorporate the amount of shareholder money

invested and when. He found that the Growth Fund in fact delivered underperformance to the

average shareholder since inception. Pomerantz Rebuttal Report at ¶¶366, 392-95.

       349.     Second, CAL claimed that it invested in and made structural changes to its

portfolio management team with the goal of improving performance. Becker Decl. at ¶¶33-66;

Behan Decl. at ¶¶23-63; Tr. 18:19–19:12, 65:8–68:8, 90:13-16, 103:5-108:9, 202:5–203:21,

609:2-23, 617:21–638:18, 647:2–664:13.

       350.     As an initial matter, CAL admitted at trial that its $3 million annual expenditure

to hire additional investment personnel was not a Growth Fund-specific initiative, but was

intended to benefit all of CAL’s accounts. Tr. at 80:17–81:1, 645:14–646:3; Behan Decl. at ¶30;



                                               109
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 121 of 146



Tr. at 628:6-24; 671:15-16. As such, only a fraction of that expenditure could reasonably be

assigned to the Growth Fund, and, more critically, in no way justifies or explains the massive fee

disparity between the Fund and CAL’s institutional clients.

       351.    In any event, the evidence shows that CAL did not, in fact, make any material

improvements to the investment management team vis-à-vis the Growth Fund. CAL claimed

that it ramped up investment personnel headcount in 2013. That hiring binge, however, followed

substantial employee departures in 2011 and 2012 which had decreased the firm’s total number

of investment personnel to well below historical numbers. Tr. at 629:21-630:25; 632:8-12.

Thus, the new hires simply restored CAL’s personnel total to past levels. Tr. at 633:5-18; Cronin

Report at Ex. 9.1. In fact, CAL’s total investment personnel headcount prior to and after its

transition from a vertical to horizontal investment approach stayed flat. Tr. at 629:21-630:25;

632:8-12.

       352.    Critically, CAL’s restructuring had a decidedly negative impact on the Growth

Fund. Specifically, the total number of individuals specifically assigned to the Growth Fund

declined precipitously, shrinking from 24 investment professionals in July 2014 to only 13 in

May 2017. Tr. at 637:4-638:9; Cronin Report at Ex. 11. In fact, two years after CAL completed

its transition in 2015, see JX 139 at CA-IT0000)71 at 4 and 6, it fired David Kalis due to the fact

that the Growth Fund continued to perform miserably. Becker Decl. at ¶¶57, 70, 115; Tr. at

1161:20-168:12, 181:3-10, 713:7-22. This provides clear evidence that the restructuring --

including the siphoning of personnel away from the Growth Fund -- was not a measure that

benefitted the Growth Fund.44




44
  Rather, it appears that the restructuring was actual a front to justify CAL rewarding itself in the
form of dramatically higher salaries and compensation. See Cronin Report at Ex. 9.1.
                                                110
      Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 122 of 146



       353.   Moreover, Plaintiffs presented trial evidence showing that CAL’s arms-length

Other ACG Accounts – which had the same dismissal performance as the Growth Fund – did not

view CAL’s since-inception performance as a salve, or CAL’s restructuring and promises to

improve performance as reasonable grounds for continuing their relationship with CAL.

       354.   Specifically, of the 36 Other ACG Accounts that CAL managed subsequent to

2011, all 36 terminated CAL by December 2016 and moved their assets elsewhere. JX 181 at

Ex. A. Furthermore, at least 24 of those clients – including Nomura and the two MD Accounts,

which together accounted for 90% of CAL’s total Other ACG Account AUM during almost all

the Relevant Period – informed CAL that the reason they closed their accounts was poor

performance. JX 181, Ex. A; Tr. at 83:1-85:7.

       355.   Notably, CAL sought but was unable to convince those clients to stay despite

citing the ACG strategy’s supposedly superior since-inception performance and CAL’s supposed

efforts to improve its investment management team. Tr. at 89:1-91:20; Behan Decl. at ¶91; JX

181, Ex. A.

       356.   Growth Fund shareholders were also unhappy with performance, exiting in large

numbers. Defendant’s expert Dean Hubbard testified that the consequence of an advisor’s

charging a supra-competitive fee -- i.e., one that was not reasonably related to the advisor’s

investment performance -- would be a loss of AUM and market share. Tr. at 687:3-27, 691:24-

692:12. Here, the Growth Fund lost in excess of 90% of its AUM and a similar proportion of its

market share since its AUM peaked in March 2006, which is consistent with Plaintiffs’ position

that the fees were above a competitive level. Pomerantz Rebuttal Report at ¶418.




                                                111
      Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 123 of 146



       357.   Accordingly, the trial evidence shows that the Growth Fund’s performance was

exceedingly poor. Hence, the Gartenberg “quality of the services” factor weighs heavily in

favor of the excessiveness of CAL’s fees.

       C.     The Growth Fund’s Fees Were Exceedingly High in Relation to All
              Comparators, Which Further Shows their Excessiveness

       358.   On summary judgment, the Court cautioned Plaintiffs that they would be unable

to prevail at trial by demonstrating “solely that the challenged Advisory Fees are higher, even

much higher, than those charged to Calamos’ comparable institutional and sub-advisory clients;

nor can Plaintiffs prevail by demonstrating solely that the Fees are higher, even much higher,

than those charged by third parties to peer funds.” Chill, 2018 WL 4778912, at *17 (emphasis in

original). At trial, Plaintiffs established excessiveness based on both comparisons. See ¶¶138-

51, supra.

              1.      The Comparison to Peer Mutual Funds

       359.   Plaintiffs’ peer mutual fund comparison showed that the fees that CAL charges

the Growth Fund are not just a bit higher or above average, but at the very highest end of the

range of advisory fees paid by mutual funds similar in character and size. Pomerantz Report at

¶¶298-304; Tr. at 560:22–565:1; JX 130 at 636413; JX 88 at 524006; JX 46 at 520623.

       360.   At trial, CAL noted that several peer funds had higher fees.        As the Court

determined on summary judgement, however, nowhere in Jones does the Supreme Court state

that an investment adviser’s fees are not excessive unless they are the absolute highest fee

charged by any investment adviser. See Chill, 2018 WL 4778912, at *17. To the contrary, both

Jones and Gartenberg make clear that “the test is essentially whether the fee schedule represents

a charge within the range of what would have been negotiated at arm’s-length in the light of all

of the surrounding circumstances.” Jones, 559 U.S. at 344 (emphasis added) (quoting


                                              112
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 124 of 146



Gartenberg, 694 F.2d at 928). Indeed, the Supreme Court in Jones explained that “courts should

not rely too heavily on comparisons with fees charged to mutual funds by other advisers. These

comparisons are problematic because these fees, like those challenged, may not be the product of

negotiations conducted at arm’s length.” Jones, 559 U.S. at 350-51. The Second Circuit in

Gartenberg similarly expressed skepticism at such comparisons, noting that “if rates charged by

the many other advisers were an affirmative competitive criterion, there would be little purpose

in § 36(b).” Gartenberg, 694 F.2d at 929.

       361.    Furthermore, approximately half of the handful of funds that charge higher fees

than the Growth Fund are advised by ACIM. Tr. at 563:13–565:1; JX 130 at 636413; JX 46 at

520623. Because ACIM charges a “unified” fee, i.e., incorporating transfer agency, accounting,

custodial and other services for which the Growth Fund is separately charged, those fees do not

provide an apt comparison. Tr. at 563:18–564:7. Subtracting the ACIM funds, the Growth Fund

paid the highest advisory fees among its peers in 2016 and the second-highest in 2015 and 2014.

JX 130 at 636413 JX 46 at 520623. Removal of the ACIM funds from Dr. Pomerantz’s Peer

Comparison analysis places the Growth Fund in the 95th percentile among peer funds with

respect to advisory fees. Tr. at 564:1–565:1.

       362.    Accordingly, the trial evidence shows that, compared to peer mutual funds, the

fees of the Growth Fund were extremely high, at all relevant times at nor near the top of the

range. Hence, this aspect of the comparative fee structures Gartenberg factor weighs in favor of

a finding of fee excessiveness.

               2.     The Comparison to Other ACG Accounts

       363.    Plaintiffs’ Other ACG Account comparison showed that the fees that CAL

charges the Growth Fund are approximately double those charged to the Other ACG Accounts.

See ¶¶146-51, supra. For example, at asset levels of $2.7 billion (the Growth Fund’s AUM as of
                                                113
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 125 of 146



May 2017) the fee schedules for the Other ACG Accounts produced effective fee rates of only

approximately 33 to 51 basis points. Pomerantz Report at ¶¶169-76; Tr. at 555:6-556:16. The

Growth Fund’s effective fee rate at that time was 85 basis points. Pomerantz Report at ¶¶170.

       364.    Plaintiffs also presented evidence of the AUM-weighted average aggregate

effective rate paid CAL’s Other ACG Accounts – specifically, 42 basis points, which is

approximately half the effective fee rate of the Growth Fund. Pomerantz Report at ¶¶163-67; Tr.

at 572:6-573:13, 575:23-577:11.

       365.    CAL points to Other ACG Accounts that had effective fee rates far above the

AUM-weighted average.       Tr. at 27:14–28:12, 506:24–509:3. As Dr. Pomerantz explained,

however, this is simply a function of the relatively small sizes of those clients’ accounts.   See

¶¶81 and 150, supra; Tr. at 557:14-559:17; see also JX 181 at Ex. A.

       366.    CAL suggests that any comparison to the Other ACG Accounts is per se inapt.

As the Court determined on summary judgment, however, the Supreme Court in Jones

“explicitly rejected a categorical rule prohibiting comparisons to institutional-client fees and

instead instructed courts to give those comparisons ‘the weight that they merit in light of the

similarities and differences between the services that the clients in question require.’” Chill,

2018 WL 4778912, at *16 (quoting Jones, 559 U.S. at 349-50). Indeed, Jones specifically

identifies comparisons to “fees that might result from arm’s-length bargaining” – i.e., non-

captive institutional client fees – as “the benchmark for reviewing challenged fees.” Jones, 559

U.S. at 347.

       367.    The core advisory services that investment advisors provide – namely, portfolio

management services (investment research, selection and management) – were, here, provided in

substantively identical fashion to the Growth Fund and the Other ACG Accounts. See ¶¶88-96.



                                               114
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 126 of 146



Consequently, to the extent any service differences exist, they relate to services other than core

portfolio management services.

       368.    Nonetheless, CAL argues that the Other ACG Account comparison is inapt

because CAL supposedly provides a greater level of services and undertakes a greater set of risks

with respect to the Fund. On summary judgment, however, the Court indicated that Plaintiffs

had successfully raised a triable issue as to whether such differences in services or risks “exist

and are material, as opposed to de minimis.” Chill, 2018 WL 4778912, at *16. And at trial,

Plaintiff conclusively demonstrated that such differences were immaterial, or resulted in de

minimis additional costs/work, such that fee differential was so disproportionately large that it

did not bear a reasonable relationship to the services rendered.

       369.    Dr. Pomerantz’s uncontroverted testimony and analysis show that the purported

greater services and risks entailed no more than 3.6 to 6.1 basis points of cost, an amount that

was immaterial and does not begin to explain the massive, 40-plus basis point fee disparity.

Specifically, Plaintiffs’ expert Dr. Pomerantz showed that even if one allocated 100% of the

expenses conceivably related to the claimed services and risks to the mutual fund side of CAL’s

business and none to the institutional side, those costs would total only 3.6 basis points in 2014,

4.6 basis points in 2015, and 6.1 basis points in 2016. Tr. at 565:255-568:2; Pomerantz Report at

¶¶221-85; see also JX 181 at Ex. B. Notably, CAL did not present any evidence at trial

controverting Plaintiffs’ 3.6-to-6.1 basis point cost-differential calculation. Nor did CAL, at any

time during the Relevant Period, attempt to quantify or estimate the cost of the purported greater

services or risks. See ¶¶160-62, supra. Rather, CAL has claimed variously that that the cost

differential of the supposedly greater services and risks was impossible, or at least difficult, to

quantify. JX 111 at 534339; JX 181 at ¶8; Tr. at 244:24-245:15, 250:3-251:10.



                                                115
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 127 of 146



       370.    Moreover, the other evidence adduced at trial shows that the services in question

are delivered at insignificant expense or under separate contracts for independent consideration

or are not in fact “greater” but are comparable to or, in some instances, less than, services that

CAL furnishes its Other ACG Accounts. See ¶¶187-216, supra. Furthermore, the purportedly

greater risks are largely illusory or insured against at minor cost to CAL. See ¶¶217-37, supra.

       371.    Many of the services are handled by the Growth Fund’s independently paid third-

party service providers. See ¶¶167-76, supra. For example:

                  a. USBFS, as the Funds’ Transfer Agent, handles automatic reinvestment

                      programs, provides tax reporting services, processes mutual fund share

                      transactions and dividends, prepares and mails transaction confirmations

                      and account statements, operates a call-in system to handle shareholder

                      inquiries, provides shareholder account web access, and furnishes anti-

                      money laundering, identity-theft and suspicious trading compliance

                      services, JSSF at ¶72; JX 182 at 2-3, 5-6, 17-19 and 25; Tr. at 359:4–

                      363:13, 383:11-20;

                  b. State Street, as the Funds’ Accountant, calculates the Funds’ NAV and

                      prices/values the securities in the Funds’ portfolios, Tr. at 365:22–366:3;

                      JSSF at ¶79; JX 4 at 2; PX 169-A at 646100; and

                  c. State Street, as the Funds’ Sub-Administrator, prepares most of the Funds’

                      regulatory filings, JX 183 at 645542 (Sub-Administration Agreement, §§

                      5(a) and 5(c)) and PX 488 at 645534-35 (Sub-Administration Agreement

                      side-letter at §§ 2(a) and 2(c)); Tr. at 317:22–321:23, 380:11-17, 384:6–

                      385:1, 918:18–921:5.



                                               116
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 128 of 146



       372.    Moreover, to the extent CAL itself performs any of the purportedly greater

services, they are virtually all handled by CAL’s Fund Administration department, Tr. 372:1-

385:10; see also 355:12-367:23, which has a mere six employees and a total annual budget of

only $2.8 million, Tr. at 356:25-357:17; JX 183; PX 488; PX 489, the allocable cost of which to

the Growth Fund is only 1.6 basis points, Tr. at 565:2-567:5; Pomerantz Report at ¶¶221.b, 227,

239, 282.

       373.    Plaintiffs also presented evidence that CAL lavishes attention on its Other ACG

Accounts that is at least comparable to, if not more than, the attention afforded to the Growth

Fund. See ¶¶187-200, supra. This included dedicated client service representatives who were in

frequent touch with such clients and extensive and customized and in-depth communication and

reporting, Tr. at 34:1-14, 35:7-10, 37:10-38:5; 39:6-40:16, 42:9-45:14, 49:2-15, 52:11-53:12;

55:22-56:24 ; PX 387 at 641425; PX 344 at 430863; a dedicated portion of the website, Tr. 40:9-

41:14; Bhatt Dep. at 214; videoconferences, Tr. 41:15-25; PX 387 at 641425; responses to due-

diligence requests including live meetings for which CAL personnel travel the world, Tr. at

32:14-23; PX 387; PX 358; and compliance with unique investment guidelines, Tr. at 34:1-10,

35:11-13, 47:13-16, 49:11-13, 51:8-52:2.

       374.    CAL’s Head of Distribution Robert Behan testified that CAL had six to seven

times the number of full-time personnel servicing its Funds as compared to institutional clients.

Tr. 94:25-97:2. This ratio, however, was completely in line with the proportion of Funds’ AUM

to institutional/subadvisory AUM at CAL. See ¶8, supra. Accordingly, per dollar of AUM,

client service costs were substantially similar.

       375.    At trial, CAL claimed that because mutual fund shareholders are entitled to buy

and redeem shares daily, the “turnover” and cash flows associated with managing the portfolio of



                                                   117
      Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 129 of 146



a mutual fund results in advisory responsibilities that supposedly do not apply to institutional

accounts. See e.g. JX 184 at 653674. As purported examples, CAL cited “[m]ore frequent

management of cash and portfolio positioning to ensure execution of overall long-term fund

investment strategy” and “[o]ngoing trading activity by adviser personnel required to manage

more frequent cash flows.” Id.

       376.   However, Mr. Kalis, the former head of CAL’s ACG strategy, who served as lead

portfolio manager for the Growth Fund and for the Other ACG Accounts, testified that, daily

inflows and outflows in the Growth Fund were so insignificant that they did not require any

special attention from the portfolio management team, and did not impose additional work on

them. Kalis Dep. at 70:3-72:4.

       377.   Meanwhile, the opposite was true for the Other ACG Accounts, where account

deposits and withdrawals, although less frequent, typically involved substantial percentages of

the money invested. Kalis Dep. at 74:12-76:25. In fact, turnover was sharper in the Other ACG

Accounts than in the Growth Fund: by December 2016, all CAL’s Other ACG Accounts had

withdrawn 100% of their funds from CAL’s management. JX 181 at Ex. A.

       378.   Moreover, CAL’s Subadvisory Accounts – such as Nomura and the MD Accounts

– were themselves mutual funds with underlying shareholders who were entitled to buy and

redeem shares daily. Tr. at 47:17-23, 58:17-60:10. 503:19-20, 506:1-9; PX 303 at 622241-42;

JX 8; JX 15; JX 18. Accordingly, to the extent advising the Growth Fund entailed special or

additional portfolio management attention due to “turnover” or fund flows, comparable attention

was required for those Subadvisory Accounts. Pomerantz Rebuttal Report at ¶121.

       379.   Plaintiffs also presented evidence that Other ACG Accounts received comparable

compliance and information technology services as the Fund.      Mickey Dep. at 110:11-115:3,



                                              118
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 130 of 146



116:7-124:18; Pomerantz Report at ¶¶260-61. For example, CAL was obligated to provide

Other ACG Account clients with frequent and extensive performance reporting. JX 8 at 638092;

JX 15 at 622194; JX 13 at 638180; PX 360; Tr. at 42:5-43:4, 47:24-48:17, 49:11-15, 52:7-53:12.

       380.    CAL’s institutional IMAs also obligated CAL to implement and test compliance

procedures and policies regarding all areas of its operations including, inter alia, trading

operations, investment management, infrastructure and internal controls. PX 309 at 372401-08;

PX 317 at 464617; PX 338 at 422225-26; Mickey Dep. at 150:23-154:6, 47:6-94:23.

       381.    Additionally, Plaintiffs presented evidence that the supposedly additional risks

were insured against at insignificant cost to CAL, or were born by third-parties, not CAL. See

¶¶217-37, supra; see also Tr. at 274:5-12, 278:23-283:2; PX 184-A at 653775, PX 176-A at

650594, PX 145-A at 534861, PX 113-A at 503184, PX 61-A at 519662, PX 32-A at 514326;

PX 86-A at 523535-48.       Moreover, the evidence shows that the risks CAL claims were not

insurable are mere phantoms that have not previously materialized and have not resulted in any

costs that CAL has even bothered to quantify or estimate. See ¶¶217-37, supra.

       382.    For example, the testimony established that “make whole errors”– one of the main

supposed risks that CAL cited to the Trustees – were extremely rare and when they occurred

were small and the responsibility of State Street, resulting in no out-of-pocket losses to CAL. Tr.

at 211:23-212:1, 213:4-9, 295:12-18, 292:23-294:2, 295:19 - 296:15, 297:6-298:6, 301:16-18,

766:23-767:2; Bhatt Dep. at 10:10-11, 183:14-184:1; JX 183 at 654546-47; JX 4 at 4-5; JX 182

at 8-10.

       383.    As for entrepreneurial risks, CAL’s expert Mr. Richardson conceded that such

risks no longer existed with respect to the Growth Fund because CAL more than recouped its

start-up costs during the Growth Fund’s 25 years in operation. Tr. at 757:24-758:19.



                                               119
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 131 of 146



       384.    Finally, Plaintiffs presented additional evidence at trial that CAL allocated

indirect expenses between its mutual fund and institutional account “product lines” based on

average AUM. Tr. at 229:7-230:21; JX 145 at 634760-4761; JX 113 at 502938-2939; JX 61 at

519582-9583. Plaintiffs’ expert Dr. Pomerantz testified that CAL’s use of average AUM as the

allocation methodology between product lines indicates that, per dollar of AUM (which is how

fees are charged), the indirect costs of advising mutual funds are equivalent to those of

institutional accounts. Tr. at 568:4-569:18. As Dr. Pomerantz testified, this implicitly admits that

CAL’s mutual funds do not cost more on a per dollar of AUM basis to advise than its

institutional clients, but, rather, cost the same as those clients. Id. Indeed, CAL had no

incentive to under-allocate expenses to its mutual fund product line. Although CAL might spend

more total dollars servicing its mutual funds, that is simply because of the proportionally larger

amount of AUM on the mutual fund side of the business. Id.

       385.    Accordingly, this is not a case in which “the services rendered are [so] sufficiently

different that a comparison is not probative”.        Jones, 559 U.S. at 350.    Rather, Plaintiffs

established by a preponderance of evidence at trial that the “large disparity in fees… cannot be

explained by the different services”, Jones, 559 U.S. at 350 n.8, because the services and risks

are comparable and involve, at most, insignificant additional expense to CAL. As such, the

Other ACG Account fee comparison too weighs in favor of a finding of fee excessiveness.

       D.      Profitability

       386.    Plaintiffs presented evidence at trial that CAL materially understated the

profitability of the Growth Fund by allocating effectively all advisory costs on the sole basis of

AUM.     Bullard Report at ¶¶61-62; Pomerantz Report at ¶¶437 et seq.            By applying this

methodology, CAL’s 15(c) Profitability Presentations over-allocated costs to CAL’s largest

funds, including the Growth Fund, and presented them as less profitable then they in fact were,
                                                120
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 132 of 146



while under-allocating costs to the smaller funds which were therefore depicted as more

profitable than they were. Pomerantz Report at ¶433; Pomerantz Rebuttal Report ¶¶259, 274; Tr.

at 1003:23–1005:25; Pomerantz Rebuttal Report at ¶¶259, 274.

       387.    Plaintiffs additionally presented the testimony of their expert Dr. Pomerantz that a

more accurate profitability model showed that CAL’s profit margin from the Growth Fund was

71%, rather than the 46% CAL reported. Pomerantz Report at ¶492; Tr. at 449:15–450:22.

       388.    CAL responded with the testimony of their expert Professor Lacey claiming that

cost allocation by AUM alone was consistent with GAAP and “decision-useful.” Tr. at 1003:9-

22, 1015:2-9, 1020:19–1021:18; Lacey Report at ¶¶5, 36-42.

       389.    However, courts have consistently made clear that for Section 36(b) purposes, an

adviser’s allocation methodology cannot be untethered from economic reality/actual costs.

Indeed, the “profitability” factor initially was articulated by the Second Circuit in Gartenberg as

“the adviser-manager’s cost in providing the service . . .” 694 F.2d at 930 (emphasis added).

Courts have insisted on allocation methods that at least represent attempts to approximate the

advisor’s actual costs with respect to the fund at issue.

       390.    In Schuyt v. Rowe Price Prime Reserve Fund, Inc., 663 F. Supp. 962 (S.D.N.Y.),

aff’d, 835 F.2d 45 (2d Cir. 1987), the dispute was between two different time-spent methods, one

of which was developed by the advisor at the board’s request using an independent firm. Id. at

997. The court selected the method that it determined “presented a more accurate picture of the

actual costs incurred by the adviser.” Id. Similarly, in Krinsk v. Fund Asset Mgmt., Inc., 875

F.2d 404 (2d Cir. 1989), the court expressed concern that the cost-allocation method be

“rational” “lest the fund subsidize the costs” of other investment products advised by the




                                                 121
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 133 of 146



defendant and ended up combining methods to approximate a true figure of profitability in its

analysis. Id. at 410.

       391.    Likewise, on summary judgment in this case, the Court indicated that the relevant

issue was not whether there was a per se rule requiring a specific cost allocation method – which

CAL’s expert conceded there is not, Tr. at 1000:3-24 – but whether the AUM method “best

reflects the Fund’s true profitability to Calamos . . .” Chill, 2018 WL 4778912, at *21 n.15.

       392.    Here, Plaintiffs established that the AUM method is not rational or accurate and

grossly distorts the Growth Fund’s profitability to CAL because it makes costs per dollar of

AUM constant across the complex regardless of fund size, thereby assuming away the economic

benefits of scale. Pomerantz Report at ¶¶433, 436, 462-64, 479, 482-84; Tr. at 451:2-25, 458:8–

459:2. Indeed, CAL’s expert Professor Lacey admitted that the method does not consider

economies of scale. Tr. at 1032:8-25.

       393.    Allocating by AUM flies in the face of the law under 36(b) and the reality of how

CAL’s costs actually behave. In amending Section 36(b), Congress stated that its intent was to

ensure that investors “share equitably … in the economies available as a result of the growth and

general acceptance of mutual funds.” S. REP. NO. 91-184, at 6 (1969), reprinted in 1970

U.S.C.C.A.N. 4897, 4901.      Plaintiffs presented evidence that CAL’s costs were relatively

constant and did not rise or fall proportionately with AUM, which is consistent with observations

of the industry. Tr. at 996:16–997:6; Pomerantz Rebuttal Report at ¶¶248, 468-89. As CAL’s

profitability expert Professor Lacey concedes, most costs incurred in the provision of advisory

services are largely fixed costs, rather than variable. Tr. at 996:16–997:6. Allocating by AUM,

however, counterfactually treats such costs as entirely variable and unaffected by scale. Tr. at

879:14-20; Bullard Rebuttal Report at ¶¶104-05, 248, 259, 274.



                                               122
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 134 of 146



       394.     This led to absurd results. For example, CAL’s profitability presentations depicted

smaller funds that CAL admittedly closed because they “failed to achieve economies of scale”

and were money-losing (JX 144 at 636337-38) as highly profitable and in fact more so than the

Growth Fund. JX 144 at 636337-38; see also Pomerantz Report at ¶433-45; Pomerantz Rebuttal

Report at ¶241; Bullard Report at ¶¶62-63, 97; Bullard Rebuttal Report at ¶¶106-09. This was

due to the fact that CAL implausibly assigned up to 85 times more costs to those Funds than to

the Growth Fund – based on their smaller AUM – despite the fact that those Funds utilized the

same investment personnel, systems, and processes as the Growth Fund. DX 145-R at 634772

and table at ¶262, supra; Pomerantz Report at ¶447, 441-43; Bullard Report at ¶¶57-64, 71-74,

77-78; Pomerantz Rebuttal Report at ¶¶287, 292-93.

       395.     At trial, CAL did not argue that the Funds-specific profitability figures reported in

the Mutual Fund Profitability presentations were accurate but instead insisted that fund-specific

profitability was unknowable.      Tr. at 238:15–239:15, 1010:17–1011:1, 1015:10-19.           CAL

justified AUM cost allocation not on its accuracy but on its purported ease of use. Tr. at 235:16-

25, 240:13-242:13, 998:13-17, 1015:2-9, 1020:19–1021:4; Lacey Report at ¶¶20, 24, 83-85.

       396.     Plaintiffs further presented evidence that allocation by AUM was not useful to the

Independent Trustees. Pomerantz Rebuttal Report at ¶¶296-97. As indicated above, 36(b)

charges       fund    trustees     with      the         task   of   ensuring     that     investors

“share equitably … in the economies available as a result of the growth and general acceptance

of mutual funds.” S. REP. NO. 91-184, at 6 (1969), reprinted in 1970 U.S.C.C.A.N. 4897, 4901.

AUM allocation makes those economies invisible, and thus makes it impossible for the

Independent Trustees to discharge their duty. Pomerantz Report at ¶¶433, 436, 462-64, 479,

482-84; Tr. at 451:2-25, 458:8–459:2.



                                                   123
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 135 of 146



       397.    Thus, the trial evidence shows that the Growth Fund was extremely profitable to

CAL, and in fact had a high level of profitability far in excess of what CAL reported to the

Trustees. Hence, the profitability Gartenberg factor weighs in favor of fee excessiveness.

       E.      The Independent Trustees did not Exercise the Requisite Care and
               Conscientiousness

               1.     Applicable Legal Standard Regarding Conscientiousness

       398.    The ICA “interposes disinterested directors as ‘independent watchdogs,’” Jones,

559 U.S. at 348 (quoting Burks v. Lasker, 441 U.S. 471, 482 (1979)), charged with serving as a

“‘check upon the management,’” Id. at 352 (quoting Burks, 441 U.S. at 484). In order to

exercise the conscientiousness required by Gartenberg, a Board must, inter alia, actually

consider all “relevant factors,” and the adviser must supply “material information” pertinent to

those factors. Id. at 351; see also Gartenberg, 694 F.2d at 930 (to discharge their duty, trustees

must be “fully informed about all facts bearing on the adviser-manger’s services and fees”).

       399.    Thus, as Defendant’s expert witness, Professor Laby, explained:                 “the

independent trustees ha[d] the responsibility to request information regarding the topics that

reasonably bear on the services Calamos provides to the [G]rowth [F]und, including the services

that Calamos provides to other clients,” Tr. at 959:12-25, which in turn required CAL to provide

“high-quality information” regarding those subjects, Tr. at 960:1-7.

       400.    As described more fully below, the facts of this case make clear that the Board did

not act as an independent check when it approved CAL’s advisory fees, but instead credulously

accepted without challenge CAL’s assertions at face value on key issues. See Tr. at 908:14-

909:11; 912:23-915:7; 920:12-921:5; 927:9-928:13.




                                               124
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 136 of 146



                 2.     The Independent Trustees’ Repeated Failure to Act Conscientiously
                        with Respect to Crucial Matters Relevant to CAL’s Fees

          401.   First, Mr. Neal testified that in deciding whether to approve CAL’s advisor fees,

the Trustees were required to: (i) assess whether the purportedly greater services and risks

described by Messrs. Bhatt and Jackson at CAL’s 15(c) meetings justified the higher fees CAL

charged its Fund client; and (ii) ensure that the services CAL provided to the Growth were

provided at a reasonable cost. Tr. at 129:16-24; 174:5-14. Importantly, Mr. Neal further

explained that the purportedly greater services and risks would not justify/explain the greater

advisory fee CAL charged its Fund clients versus its non-fund clients if that fee differential is

“excessive from what it costs them to [] actually do the work.” Tr. at 136:16-24 (emphasis

added).

          402.   As the record makes clear, however, the Trustees failed to satisfy the precise

standard that Mr. Neal described and that the law requires. Indeed, despite the fact that CAL

affirmatively posited the greater services and risks as the purported basis for the fee differential,

CAL did not provide, and the Board did not request, any data concerning the cost/value of the

purportedly greater services, or the number or employees that provided such services or the

time/effort that they expended. See ¶¶284-87; see also Tr. at 959:12-25 (Board duty bound to

request information regarding services rendered to non-fund clients). Nor did CAL provide, or

the Board request, any data concerning the cost/value of the greater risks that CAL purportedly

priced into the Growth Fund’s advisory fee. See ¶¶284-87, 313-14. In fact, Mr. Jackson and the

Independent Trustees were wholly ignorant of: (i) whether CAL actually priced that risk into the




                                                125
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 137 of 146



IMA, and (ii) assuming that it did, CAL’s methodology for doing so, or the portion/percentage of

the Growth Fund’s fees that were attributable that risk. See ¶¶313-14.45

       403.    Thus, at the time the Trustees approved CAL’s fees, there was no way they could

have known whether the fee differential was “excessive from what it costs them to [] actually do

the work,” Tr. at 136:16-24 (emphasis added), because, as Mr. Neal conceded, the Trustees had

no idea whether the value of those greater services and risks was 1 basis point, 5 basis points, 10,

basis points, or something else. See ¶¶160-62, 220, 287 and 313-14, supra; see also Tr. at

908:14-909:11 (Professor Bullard’s testimony that Trustees cannot simply rely on their prior

experience in order to abjure responsibility for independently assessing validity of the advisor’s

explanation for higher fees).46

       404.    Even more damning, Mr. Timbers, the Lead Independent Trustee, was not even

aware of the nature of the services CAL provided to its non-fund clients, testifying that he “could

only guess.” See ¶286, supra; see also Tr. at 959:12-25 (Professor Laby’s testimony that the

Board was responsible for requesting information regarding the “services that Calamos provides

to other clients.”). And, as Professor Laby agreed, a Board member cannot be said “to have




45
  Cf. In re BlackRock , 327 F. Supp. 3d at 716-21 (Board acted conscientiously in considering
difference in fees between fund and non-fund clients where the Board was provided with and
reviewed a detailed qualitative analysis of how the services differed and “the estimated cost of
providing the listed services”) (emphasis added); Gallus v. Ameriprise Fin., Inc., 675 F.3d 1173,
1180 (8th Cir. 2012) (Board decision entitled to less deference when trustees were not apprised
of all relevant information regarding fee discrepancy).
46
  See also Chill, 2018 WL 4778912, at *12 (“Calamos cannot persuasively maintain that the
Trustees found irrelevant the disparity in fee rates charged to the Fund vis-à-vis Calamos’
institutional and sub-advisory clients due to differences in services and risks, yet at the same time
maintain that the Trustees need not have received actual evidence detailing the differences in
services and risks.”).


                                                126
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 138 of 146



carefully examined the services CAL provided to its non-fund clients if he or she does not

understand or is unaware of the services provided to the non-fund clients.” Tr. at 964:20-965:1.

       405.     Second, the record is clear that, in approving CAL’s advisory fees under the IMA,

the Board impermissibly considered in the aggregate the services CAL provided under the IMA

and the FASA, despite the fact that CAL is separately compensated under each distinct

agreement. See ¶¶288 and 317; Chill, 2018 WL 4478912, at *13 (“The Court agrees with

Plaintiffs that Section 36(b) requires that transaction be considered separately and not

aggregated”) (internal quotation marks omitted) (collecting cases).

       406.     Third, the Board failed to critically evaluate the difference in burden/expense of

providing a service in the first instance versus overseeing its performance by a third-party. See

¶¶290-93, supra; see also Tr. at 920:12-921:5 (Professor Bullard’s testimony that the “veneer of

oversight” versus performing a task in the first instance are “completely different levels of

service”).    Rather, the Board repeatedly gave CAL the same credit for supervising work

performed by third-parties as if CAL had done the work itself, and credited CAL for bearing

risks/costs that were, in fact, borne by those third-party service providers. See ¶¶290-93, supra.

Indeed, as Professor Bullard explained, Mr. Neal’s Declaration and testimony perfectly

encapsulate the Board’s failure in this regard:

         And that really goes to my point about [Mr. Neal’s Declaration] paragraph 91,
         which shows a lack of discernment between the actual services provided by
         Calamos and the costs it incurs and the[] services provided by other parties.
         He was viewing [NAV] pricing errors as something that is a cost being
         incurred by Calamos, but at the same time it was being paid by a third party.
         And those positions, I just can’t reconcile.
Tr. at 928:7-13 (emphasis added).
       407.     Fourth, the Board’s decision to lift the fee waiver after just one-year (despite

being dissatisfied with CAL short-term and long-term performance) without setting any objective


                                                  127
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 139 of 146



criteria by which to assess whether CAL’s performance had improved sufficiently to merit

lifting the waiver, and its failure to seek lower advisory fees in any other years (such as through a

performance fee arrangement), demonstrates an utter lack of care and conscientiousness. See

¶¶301-06, supra.     Further, despite the fact that the Growth Fund’s performance became

increasingly negative after the Board lifted the fee waiver, see Tr. at 161:20-168:6, the

Independent Trustees credulously accepted CAL’s explanation that it was taking steps to

improve performance – steps occasioned by its repeated failures – and concluded every year that

it would be prudent to allow CAL more time to develop its performance record, without setting

any standards. Tr. at 846:17-847:2 (Professor Bullard’s testimony that Board could conclude

that more time was appropriate if it applied a “consistent objective standard in that respect”).

       408.    Fifth, in considering the Funds’ profitability, the Board blindly accepted CAL

decision to allocate 100% of its IT Services and G&A expenses to advisory, and none to

distribution, notwithstanding that distribution personnel constitute 23% of CAL’s total head-

count and utilize the same IT Services and G&A resources as CAL’s advisory personnel. See

¶¶294-98, supra. In fact, rather than acting as an independent check on CAL, Mr. Timbers

testified that he had no idea how CAL arrived at these allocations and stated that he simply gave

CAL the benefit of the doubt. See ¶297, supra.

       409.    Accordingly, this Gartenberg factor weighs in favor of the Plaintiffs.

       F.      The Weight of the Gartenberg Factors Shows that CAL’s Fees Were not
               Rationally Related to the Services Rendered

       410.    Accordingly, in sum, Plaintiffs have presented trial evidence not only that CAL

charged non-arm’s-length fees to the Growth Fund and derived excessive profits from the

Growth Fund, but that “the quality of services provided to the [Growth] Fund was poor to such

an extent that the [Growth] Fund’s Advisory Fees were excessive.” Chill, 2018 WL 4778912, at


                                                128
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 140 of 146



*20. In particular, the evidence presented by Plaintiffs at trial establishes “three facts that readily

distinguish this case from others applying Section 36(b): Calamos charged more than most other

investment advisers; the Fund performed worse than most comparable mutual funds; and all

comparable non-captive clients that could leave Calamos did leave Calamos.” Id. Those facts

“separate the instant case from cases in which plaintiffs either could not seriously challenge a

fund’s fee placement relative to its peer group or could not seriously challenge the fund’s

performance.” Id. (citing See Goodman, 301 F. Supp. 3d at 781; Zehrer, 2018 WL 1293230, at

*11; In re Blackrock, 327 F. Supp. 3d at 272 n.37; Kasilag, 2016 WL 1394347, at *16). Hence,

Plaintiffs have succeeded in proving a “unique ensemble of facts”, Chill, 2018 WL 4778912, at

*20, establishing that the Growth Fund’s fee “is so disproportionately large that it bears no

reasonable relationship to the services rendered and could not have been the product of arm’s

length bargaining.” Jones, 559 U.S. at 346.

       G.      Damages

       411.    Plaintiffs presented three alternative measures of damages, each of which is a

valid basis for determining the level of compensation due from Defendant. Pomerantz Report at

¶¶503-17; Tr. at 569:20–579:7. Dr. Pomerantz presented these three damage calculations in his

initial report (Pomerantz Report at ¶¶503-17), and provided updated damages calculations at trial

(Tr. at 569:20–579:7), based on (1) more comprehensive expense data provided by Defendant

subsequent to Dr. Pomerantz’s report (Tr. at 565:2–568:2), and (2) on extending the time period

covered by the calculations beyond March 2017 (the end date in Dr. Pomerantz’s initial May

2017 Report) and until October 2018 (Tr. at 571:17-22). These updated damages calculations

are attached as Exhibit C hereto.




                                                 129
      Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 141 of 146



              1.      The Damages Period

       412.   Damages in this action are limited to the period from February 2014 (one year

prior to complaint filing) through October 2018 (the “Damages Period”). Pomerantz Report at

¶503; Tr. at 569:20–579:7.

              2.      Damages as the Difference Between the Fee Charged and a
                      Benchmark Representing an Arm’s-Length Fee

       413.   Defendant’s expert Dean Hubbard testified that the appropriate measure of

damages in a 36(b) case is the difference between the fee charged and an arm’s length

benchmark. Tr. at 700:2-702:18. Plaintiffs’ expert Dr. Pomerantz agreed (Tr. at 569:21-570:7),

and presented damages calculated with reference to three possible such benchmarks (Tr. at

569:20–579:7).

              3.      Damages Method 1: Damages as the Difference between the Fees
                      Payable under the IMA and under the Standard SMA Schedule

       414.   Plaintiff’s first measure of damages calculates excessive fees as the difference

between (1) fees paid by the Growth Fund under the IMA fee schedule, as assessed monthly

based on the Growth Fund’s monthly average AUM, and (2) the fees the Growth Fund would

have paid under the Standard SMA Schedule (Pomerantz Report ¶¶504(a), 505-08; Tr. at

577:14–578:3; PX 438 at 5), minus (3) a 6.1 bps adjustment for the estimated maximum possible

cost of additional services that CAL provided to the Funds but not to Other ACG Accounts (Tr.

at 565:2–568:2), in order to present an apples to apples comparison of the services provided (Tr.

at 571:23–572:22).

       415.   The Growth Fund paid an average effective fee rate of 0.87% under the IMA fee

schedule during the Damages Period, but would have paid an average effective fee rate of 0.51%

under the Standard SMA Schedule. Tr. at 571:23–572:22. Under this calculation, the difference

between the two is 0.36% (36 basis points), which is then reduced by 6.1 basis points (to adjust

                                              130
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 142 of 146



for the maximum possible cost of additional services provided to the Growth Fund) to yield a

damages measure of approximately 0.30% (30 basis points). Id. Applied on a monthly basis

throughout the Damages Period to the Growth Fund’s monthly average AUM, this adjusted

differential yields aggregate damages of $32.7 million. Id.

       416.    This measure of damages, which takes the Standard SMA Schedule as the

measure, or benchmark, of rates negotiated at arm’s length, is a conservative one, because it does

not take into account the substantially lower advisory fee rates paid by CAL’s largest Other ACG

Accounts most comparable in size (and services) to the Growth Fund. See e.g. Tr. at 571:23–

574:13, 575:19–576:17. The Standard SMA Schedule was the governing rate for 31 of CAL’s

36 Other ACG Accounts (indeed, for all 31 Institutional ACG Accounts), but those accounts

were all comparatively small, and only 10% or less of the aggregate money CAL managed for

the Other ACG Accounts paid advisory fees set by the Standard SMA Schedule. See ¶¶75, 78-

82, supra. The Standard SMA Schedule did not contemplate AUM ranges substantially in

excess of $75 million (Tr. at 577:14–578:3; PX 438 at 5). Other ACG Accounts with AUM

substantially in excess of $75 million, however, proved able to negotiate different and lower

advisory fee rates for themselves (Tr. at 572:19–573:13): specifically, CAL’s largest Other ACG

Accounts (Nomura and the two MD Accounts, which accounted for 90% or more of CAL’s total

Other ACG Account AUM for most of the Relevant Period (see ¶¶84-87, supra)).

               4.     Damages Method 2: Damages as the Difference Between the Effective
                      Fee Rate Paid by the Growth Fund and Weighted Average Rate Paid
                      by CAL’s Other ACG Accounts

       417.    Plaintiffs’ second measure of damages calculates excessive fees in a manner

identical to the first measure, except that instead of using the Standard SMA Schedule as the

benchmark for an arm’s-length advisory fee, it uses the AUM-weighted average effective fee rate

actually paid by CAL’s Other ACG Accounts (Pomerantz Report at ¶¶504(b), 509-11), similarly
                                               131
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 143 of 146



adjusted for the maximum possible cost of any service differentials. Tr. at 572:19–574:13,

575:19–577:12.

       418.    CAL charged the Growth Fund an average effective fee rate of 0.87% under the

IMA fee schedule during the Damages Period, but charged its Other ACG Accounts a weighted

average effective fee rate of 0.42% (the overall effective fee rate paid by all Other ACG Account

AUM in the aggregate).     Tr. at 572:19–574:13, 576:10-16. The difference between the two is

0.45% (45 basis points), which after a 6.1 basis point reduction to adjust for the maximum

possible cost of additional services provided to the Growth Fund yields a damages measure of

approximately 0.39% (39 basis points).      Tr. at 572:19–573:5. Applied on a monthly basis

throughout the Damages Period to the Growth Fund’s monthly average AUM, this adjusted

differential yields aggregate damages of $42.3 million. Id.

       419.    This second damages measure is arguably superior to the first because the

competitive benchmark used (i.e., the measure of the arm’s-length fee for the relevant services)

is the actual effective fee rate paid, on an overall basis, by CAL’s Other ACG Accounts

(discounted for any service differentials). Tr. at 573:6–574:13.

       420.    Dean Hubbard’s theoretical criticism of this damages measure – that it depends on

and can vary according to the precise mix of CAL’s Other ACG Accounts at any given time

(Hubbard Report at ¶¶201-02) – recasts the measure’s strength (that it represents the actual

overall effective fee rate actually paid by CAL’s actual Other ACG Accounts) as its flaw. Tr. at

573:14–574:13.

       421.    Defendant argues that the weighted average effective fee rate of 0.42% calculated

by Dr. Pomerantz has insufficient basis, and is potentially inaccurate, because it was calculated

on the basis of information from only nine Other ACG Accounts, including the Nomura and MD



                                               132
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 144 of 146



Accounts responsible for 90% or more of total Other ACG Account assets during most of the

Relevant Period, rather than from information from all 36 Other ACG Accounts that CAL has

had at any time after January 1, 2012 (Tr. at 582:16–584:10; see also id. at 498:11–500:10,

507:2–508:23).47

       422.    In fact, a comprehensive weighted average fee rate paid by all Other ACG

Accounts during the Relevant Period is calculable from the Other ACG Account data Defendant

first provided in its September 2017 interrogatory response (JX 181 at Ex. A), subsequent to Dr.

Pomerantz’s May 2017 initial report (Pomerantz Report): that weighted average is 0.46%. See

Exhibit A hereto.

               5.      Damages Method 3: Damages as the Difference Between the Advisory
                       Fees Paid by the Fund and the Advisory Fees Paid by Similar Funds

       423.    Plaintiff’s third measure of damages calculates excessive fees as the difference

between (1) fees paid by the Growth Fund under the IMA fee schedule, as assessed monthly

based on the Growth Fund’s monthly average AUM, and (2) based on Dr. Pomerantz’s analysis

of the effective advisory fee rates and AUM of approximately 417 similarly-classified mutual

funds, the model-predicted advisory fee payable by a mutual fund the size of the Growth Fund

(Pomerantz Report at ¶¶504(c), 512-17); Tr. at 574:14–575:6, 593:31–594:20). Here, unlike in

Plaintiffs’ first and second damages measures, no service differential adjustment is used or

needed, as the Growth Fund’s advisory fees are compared against those paid by other mutual

funds, rather than those paid by institutional or subadvisory clients. Tr. at 575:1-4.

       424.    Damages calculated by this measure aggregate to approximately $29 million (Tr.

at 575:5-6): the Growth Fund’s average advisory fee during the Relevant Period was 0.87%,

while the average model-predicted advisory fee (based on Dr. Pomerantz’s analysis of those paid

47
  Many of the 36 Other ACG Accounts (specifically, 13 of the 36) had terminated CAL prior to
the Relevant Period. See ¶71, supra; Tr. at 583:10–584:4.
                                                133
       Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 145 of 146



by similar funds) was 0.61%, yielding an average differential of 0.26% (26 basis points) and

aggregate damages of $28.975 million.48

       425.    Defendant’s criticisms of this damages calculation all center on the validity and

explanatory power of the Dr. Pomerantz’s model-predicted fee of 0.61%. Tr. at 522:6–527:6,

532:5–533:15; 733:18–736:7; Hubbard Report at ¶¶203-04.             However, as Dean Hubbard

explains, all these criticisms can be resolved by substituting, in place of Dr. Pomerantz’s model-

predicted fee, the median fee paid by mutual funds of similar size and character. Tr. at 734:22–

735:1. Here, Dr. Pomerantz, as well as each of the Independent Data Providers, has also

calculated median advisory fee paid by funds of similar size and character: 0.63%, according to

Dr. Pomerantz (Pomerantz Report at ¶302); according to Morningstar, 0.62% (in its 2016 report),

0.60% (in its 2015 report), and 0.62% (in its 2014r report) (see JX 130 at 636413; JX 88 at

524006; JX 46 at 520623); and according to Strategic Insight, 0.74% (in its 2018 report) and

0.69% (in its 2017 report) (see JX 186 at 653890; JX 175 at 652026). The average of all these

median fee observations is 0.65%.

       426.    If this damages calculation is revised to replace Dr. Pomerantz’s model-predicted

fee (0.61%) with this actual median fee (0.65%), damages would decrease slightly, and

Defendants’ objections would be erased.

       427.    Plaintiffs view this third damages calculation as inferior to the first two, because,

unlike the fee benchmarks employed in the first two damages calculations, which were based on

fees indisputably negotiated at arm’s-length between CAL and the unaffiliated institutions

comprising the Other ACG Accounts, the advisory fees paid by other mutual funds may not be

products of, or indicative of, normal arm’s-length bargaining, and may be affected by the same

absence of normal arm’s-length bargaining that affects the Growth Fund. Tr. at 533:3-15, 575:7-



                                               134
      Case 1:15-cv-01014-ER Document 217 Filed 01/18/19 Page 146 of 146



18, 578:4–579:8; Pomerantz Report at ¶517. Hence, the advisory fees paid by other mutual

funds may not be a valid or accurate benchmark for the range of advisory fees negotiated at

arm’s-length. Id.

                                        CONCLUSION
       428.      The trial evidence establishes that CAL’s advisory fees are excessive under Jones,

Gartenberg and Section 36(b) of the ICA. Accordingly, the Court should render a verdict in

favor of Plaintiffs and award damages in an amount the Court determines is merited under the

circumstances.


Dated: January 18, 2019                       KIRBY MCINERNEY LLP

                                              /s/ Mark A. Strauss
                                              Ira M. Press
                                              Mark A. Strauss
                                              Andrew McNeela
                                              825 Third Avenue, 16th Floor
                                              New York, NY 10022
                                              Telephone: (212) 371-6600
                                              Facsimile: (212) 751-2540
                                              Email: ipress@kmllp.com
                                                     mstrauss@kmllp.com
                                                     amcneela@kmllp.com

                                              Counsel for Plaintiffs




                                                135
